Exhibit 10.3

EXECUTION COPY

 

 

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

Dated as of March 3, 2009

among

LYONDELLBASELL INDUSTRIES AF S.C.A.,

as the Company,

LYONDELL CHEMICAL COMPANY,

EQUISTAR CHEMICALS, LP,

HOUSTON REFINING LP,

BASELL USA INC.,

MILLENNIUM CHEMICALS INC. and

MILLENNIUM PETROCHEMICALS INC.

as Borrowers,

each of the foregoing a Debtor and Debtor-in-Possession under Chapter 11 of the
Bankruptcy Code,

THE LENDERS PARTY HERETO,

CITIBANK, N.A.,

as Administrative Agent and Collateral Agent

UBS SECURITIES LLC, as Syndication Agent

CITIGROUP GLOBAL MARKETS INC.,

UBS SECURITIES LLC,

GOLDMAN SACHS LENDING PARTNERS LLC,

MERRILL LYNCH CAPITAL CORPORATION,

and

ABN AMRO BANK N.V.,

Joint Lead Arrangers

CITIGROUP GLOBAL MARKETS INC.,

Sole Bookrunner

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE ARTICLE 1 DEFINITIONS

SECTION 1.01.

 

Definitions

   3

SECTION 1.02.

 

Accounting Terms

   69

SECTION 1.03.

 

Terms Generally

   69

SECTION 1.04.

 

Classification of Loans and Borrowings

   70

SECTION 1.05.

 

Currency Equivalents

   70 ARTICLE 2 THE LOANS

SECTION 2.01.

 

Commitments

   71

SECTION 2.02.

 

Loans

   71

SECTION 2.03.

 

Notice Of Borrowings

   73

SECTION 2.04.

 

Conversions and Continuations

   73

SECTION 2.05.

 

Swingline Loans

   75

SECTION 2.06.

 

Letters of Credit

   76

SECTION 2.07.

 

Fees

   83

SECTION 2.08.

 

Maturity of Loans; Mandatory Prepayments

   84

SECTION 2.09.

 

Evidence of Debt

   86

SECTION 2.10.

 

Interest on Loans

   86

SECTION 2.11.

 

Interest on Overdue Amounts; Alternative Rate of Interest

   87

SECTION 2.12.

 

Termination and Reduction of Commitments and Swingline Facility

   88

SECTION 2.13.

 

Optional Prepayment of Loans

   88

SECTION 2.14.

 

Reserve Requirements; Change in Circumstances

   89

SECTION 2.15.

 

Change in Legality

   91

SECTION 2.16.

 

Indemnity

   92

SECTION 2.17.

 

Pro Rata Treatment

   93

SECTION 2.18.

 

Stop Issuance Notice

   93

SECTION 2.19.

 

Sharing of Setoffs

   94

SECTION 2.20.

 

Taxes

   95

SECTION 2.21.

 

Duty to Mitigate; Assignment of Commitments Under Certain Circumstances

   96

SECTION 2.22.

 

Optional Increase In Commitments

   97

. No Discharge; Survival Of Claim

   98

 

i



--------------------------------------------------------------------------------

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

SECTION 3.01.

  

Existence, Qualification and Power; Compliance with Laws

   99

SECTION 3.02.

  

Authorization; No Contravention

   99

SECTION 3.03.

  

Governmental Authorization; Other Consents

   100

SECTION 3.04.

  

Binding Effect

   100

SECTION 3.05.

  

Financial Statements; No Material Adverse Effect

   101

SECTION 3.06.

  

Material Litigation

   101

SECTION 3.07.

  

Ownership of Property; Liens

   102

SECTION 3.08.

  

Environmental Matters

   102

SECTION 3.09.

  

Taxes

   103

SECTION 3.10.

  

ERISA Compliance

   104

SECTION 3.11.

  

Subsidiaries; Equity Interests

   104

SECTION 3.12.

  

Margin Regulations; Investment Company Act

   105

SECTION 3.13.

  

Disclosure

   105

SECTION 3.14.

  

Anti-Terrorism Laws

   105

SECTION 3.15.

  

Intellectual Property; Licenses, Etc.

   105

SECTION 3.16.

  

Use Of Proceeds

   106

SECTION 3.17.

  

Security Documents

   106

SECTION 3.18.

  

Labor Matters

   107

SECTION 3.19.

  

The Orders

   107

SECTION 3.20.

  

Basell GmbH

   107

SECTION 3.21.

  

Material Contracts

   107

SECTION 3.22.

  

Solvency

   108 ARTICLE 4 CONDITIONS OF LENDING

SECTION 4.01.

  

All Borrowings

   108

SECTION 4.02.

  

Effective Date

   110 ARTICLE 5 AFFIRMATIVE COVENANTS

SECTION 5.01.

  

Financial Statements

   112

SECTION 5.02.

  

Certificates; Other Information

   114

SECTION 5.03.

  

Notices

   117

SECTION 5.04.

  

13-Week Projections; Operating Forecast

   117

SECTION 5.05.

  

Payment of Obligations

   118

SECTION 5.06.

  

Preservation of Existence, Etc.

   119

SECTION 5.07.

  

Maintenance of Properties

   119

SECTION 5.08.

  

Maintenance of Insurance

   119

 

ii



--------------------------------------------------------------------------------

SECTION 5.09.

  

Compliance with Laws

   120

SECTION 5.10.

  

Compliance with Environmental Laws; Environmental Reports

   120

SECTION 5.11.

  

Books and Records

   121

SECTION 5.12.

  

Inspection Rights; Access to Information and Personnel

   121

SECTION 5.13.

  

Additional Collateral

   122

SECTION 5.14.

  

ERISA

   124

SECTION 5.15.

  

Further Assurances and Post-Closing Conditions

   125

SECTION 5.16.

  

Use of Proceeds and Cash; Intercompany Facility

   127

SECTION 5.17.

  

Know Your Customer Requests

   128

SECTION 5.18.

  

Certain Milestones

   128

SECTION 5.19.

  

Board of Directors’ Determinations on Recommendations of Advisors

   129

SECTION 5.20.

  

Chief Restructuring Officer

   130

SECTION 5.21.

  

Cooperation

   130

SECTION 5.22.

  

Borrowing Base Reports

   130

SECTION 5.23.

  

Restricted Accounts

   132

SECTION 5.24.

  

Covered Dispositions

   133

SECTION 5.25.

  

Cash Management

   133

SECTION 5.26.

  

Bankruptcy of the Company; Additional Debtors

   133 ARTICLE 6 NEGATIVE COVENANTS

SECTION 6.01.

  

Liens

   134

SECTION 6.02.

  

Investments

   140

SECTION 6.03.

  

Indebtedness

   143

SECTION 6.04.

  

Fundamental Changes

   147

SECTION 6.05.

  

Dispositions

   148

SECTION 6.06.

  

Restricted Payments

   150

SECTION 6.07.

  

Change in Nature of Business; Organizational Documents

   150

SECTION 6.08.

  

Transactions with Affiliates

   151

SECTION 6.09.

  

Burdensome Agreements

   152

SECTION 6.10.

  

Anti-Money Laundering

   154

SECTION 6.11.

  

Financial Covenants

   154

SECTION 6.12.

  

Accounting Changes

   155

SECTION 6.13.

  

Prepayments, Etc.

   155

SECTION 6.14.

  

Holding Company

   155

SECTION 6.15.

  

Chapter 11 Claims

   156

SECTION 6.16.

  

Amendments to DIP Term Loan Agreement

   156

SECTION 6.17.

  

Carve-Out

   156

SECTION 6.18.

  

Credit and Collection Policy Modifications

   157

 

iii



--------------------------------------------------------------------------------

ARTICLE 7 EVENTS OF DEFAULT

. Events of Default

   157 ARTICLE 8 ADMINISTRATIVE AGENT ARTICLE 9 THE OBLIGORS

SECTION 9.01.

  

Appointment and Authorization of Borrowers’ Agent

   166

SECTION 9.02.

  

Joint and Several Obligations

   167

SECTION 9.03.

  

Contribution; Subordination

   168

ARTICLE 10

MISCELLANEOUS

SECTION 10.01.

  

Notices

   168

SECTION 10.02.

  

No Waivers; Amendments

   169

SECTION 10.03.

  

Payments

   172

SECTION 10.04.

  

Governing Law; Submission to Jurisdiction

   172

SECTION 10.05.

  

Expenses; Documentary Taxes; Indemnity

   173

SECTION 10.06.

  

Survival of Agreements, Representations and Warranties, Etc.

   175

SECTION 10.07.

  

Successors and Assigns

   175

SECTION 10.08.

  

Right of Setoff

   180

SECTION 10.09.

  

Severability

   180

SECTION 10.10.

  

Cover Page, Table of Contents and Section Headings

   180

SECTION 10.11.

  

Counterparts; Effectiveness

   180

SECTION 10.12.

  

WAIVER OF JURY TRIAL

   181

SECTION 10.13.

  

Entire Agreement

   181

SECTION 10.14.

  

Confidentiality

   181

SECTION 10.15.

  

Lender Action

   182

SECTION 10.16.

  

Forbearance Agreements

   182

 

iv



--------------------------------------------------------------------------------

Schedules

  

Schedule 1.01A

  

Existing Letters of Credit

Schedule 1.01B

  

Mortgaged Properties

Schedule 1.01C

  

Agreed Security Principles

Schedule 1.01D

  

Certain Prior Casualty Events

Schedule 1.01E

  

Permitted Joint Ventures

Schedule 2.01

  

Lenders’ Commitments

Schedule 3.06

  

Material Litigation

Schedule 3.07

  

Ownership of Property

Schedule 3.08

  

Environmental Matters

Schedule 3.09

  

Taxes

Schedule 3.11

  

Subsidiaries and Other Equity Investments

Schedule 4.02

  

Closing Documents and Post-Closing Time Periods

Schedule 4.02(a)(v)(C)

  

Local Counsel - Jurisdictions

Schedule 5.01

  

Website for Posting of Company Financial Statements

Schedule 5.04(b)

  

Certain Subsidiaries / Divisions

Schedule 6.01(b)

  

Existing Liens

Schedule 6.01(c)

  

Certain Tax Liens

Schedule 6.02(e)

  

Existing Investments

Schedule 6.03(b)

  

Existing Indebtedness

Schedule 6.06(e)

  

Distribution Agreements

Schedule 6.08

  

Existing Transactions with Affiliates

Schedule 6.09

  

Existing Contractual Obligations

Schedule 7.01(q)

  

Pre-Petition Payments Schedule

Schedule I

  

[Reserved]

Schedule II

  

Credit and Collection Policy

Schedule III

  

Guarantors

Schedule IV

  

[Reserved]

Schedule V

  

Approved Jurisdictions

Schedule VI-A

  

Approved Foreign Receivables Obligors

Schedule VI-B

  

Certain Receivables Obligors and Payment Terms

Schedule X

  

Billed but not Shipped Inventory

Exhibits

   Exhibit A    Form of Assignment and Acceptance Exhibit B    Form of Revolving
Borrowing Request Exhibit C    Form of Borrowing Base Certificate Exhibit D-1   
Initial 13-Week Projection Exhibit D-2    Form of Weekly Variance Report Exhibit
E    [Reserved] Exhibit F    Form of Security Agreement

 

v



--------------------------------------------------------------------------------

Exhibit G    Form of Borrower Designation Exhibit H    Form of Collateral Access
Agreement Exhibit I    Form of Intercreditor Agreement Exhibit J    Form of
Foreign Guarantee Exhibit K    Form of Compliance Certificate Exhibit L    Form
of Intercompany Subordination Agreement Exhibit M    Form of Mortgage Exhibit
N-1    Form of Cash and Liquidity Dashboard Report Exhibit N-2    Form of Weekly
Operating Metrics Report Exhibit O    Form of Intercompany Facility Exhibit P   
Form of Sponsor Letter Agreement

 

vi



--------------------------------------------------------------------------------

DEBTOR-IN-POSSESSION CREDIT AGREEMENT dated as of March 3, 2009, among LYONDELL
CHEMICAL COMPANY, a Delaware corporation, EQUISTAR CHEMICALS, LP, a Delaware
limited partnership, HOUSTON REFINING LP, a Delaware limited partnership, BASELL
USA INC., a Delaware corporation, MILLENNIUM CHEMICALS INC., a Delaware
corporation, and MILLENNIUM PETROCHEMICALS INC., a Virginia corporation, as
Borrowers, each of the foregoing a debtor and debtor-in-possession in a case
pending under Chapter 11 of the Bankruptcy Code, LYONDELLBASELL INDUSTRIES AF
S.C.A., a company existing under the laws of the Grand Duchy of Luxembourg, the
LENDERS party hereto, CITIBANK, N.A., as Administrative Agent and Collateral
Agent, UBS SECURITIES LLC, as Syndication Agent and CITIBANK, N.A., as Fronting
Bank.

INTRODUCTORY STATEMENT

On January 6, 2009, each of the Borrowers (such term and each other capitalized
term used but not otherwise defined herein having the meaning assigned to it in
Article 1), each of the US Guarantors and Basell GmbH (collectively, the
“Initial Debtors”) filed voluntary petitions with the Bankruptcy Court
initiating their respective cases that are pending under Chapter 11 of the
Bankruptcy Code (the cases of the Borrowers, the US Guarantors and Basell GmbH,
each an “Initial Case” and collectively, the “Initial Cases”) and have continued
in the possession of their assets and in the management of their business
pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

The Borrowers requested on the Initial Funding Date that the Lenders provide
them with a revolving credit and letter of credit facility in an aggregate
principal amount not to exceed $1,515,000,000 (subject to increase pursuant to
the ABL Accordion). On the Effective Date, the Borrowers have requested such an
increase pursuant to the ABL Accordion such that the aggregate principal amount
of such revolving credit and letter of credit facility will be $1,540,000,000,
and the Lenders have agreed to such increase, subject to the Orders. All of the
Borrowers’ obligations under such facility are to be guaranteed by the
Guarantors. The Lenders are willing to extend or continue, as the case may be,
such credit to the Borrowers on the terms and subject to the conditions set
forth herein.

The Borrowers have also requested that certain financial institutions (which may
include one or more Lenders) provide them with a term loan facility in an
aggregate principal amount not to exceed $6,500,000,000 (including
$3,250,000,000 of new money loans and $3,250,000,000 of loans that will be
deemed issued in respect of an equivalent principal amount of Indebtedness under
the Senior First Lien Credit Agreement) (the “DIP Term Loan Facility”).



--------------------------------------------------------------------------------

On January 8, 2009, the Bankruptcy Court entered the Interim Order approving on
an interim basis the DIP ABL Facility and the DIP Term Loan Facility, and
providing inter alia, that (i) the obligations under the Facilities shall
constitute allowed senior administrative expense claims against each of the
Initial Debtors with priority over any and all administrative expenses, adequate
protection claims, diminution claims and all other claims against the Initial
Debtors, now existing or hereafter arising, of any kind whatsoever, and (ii) the
obligations under the Facilities shall be secured by fully perfected security
interests in and Liens upon all pre-and post-petition property of the Initial
Debtors (limited, in the case of Basell GmbH, to the Equity Interests of its
direct Subsidiaries, subject to the Collateral and Guarantee Requirement),
whether existing on the Petition Date or thereafter acquired, including any cash
and any investments of such cash, inventory, accounts receivable, other rights
to payment whether arising before or after the Petition Date, contracts,
properties, plants, equipment, general intangibles, documents, instruments,
interest in leaseholds, real properties, patents, copyrights, trademarks, trade
names, other intellectual property, equity interests, and the proceeds of all of
the foregoing and, subject only to and effective upon entry of the Final Order,
the Avoidance Actions (as further described and defined in the Orders,
collectively, the “Collateral”).

The respective priorities of the DIP ABL Facility, the DIP Term Loan Facility
and other parties claiming Liens on all or any part of the Collateral are as set
forth in the Interim Order and upon entry by the Bankruptcy Court of the Final
Order shall be as set forth therein.

All of the claims and the Liens granted under the Orders and the Loan Documents
to the Administrative Agent and the Lenders in respect of the DIP ABL Facility
shall be subject to the Carve-Out.

On January 9, 2009, the Borrowers made the initial borrowings under the
Facilities as approved by the Interim Order. The parties hereto are entering
into this Agreement to memorialize the terms of the DIP ABL Facility. Upon the
effectiveness hereof, this Agreement and the other Loan Documents shall
supersede the DIP Term Sheet referred to in the Interim Order with respect to
the DIP ABL Facility.

 

2



--------------------------------------------------------------------------------

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE 1

DEFINITIONS

SECTION 1.01. Definitions. As used in this Agreement, the following terms shall
have the meanings specified below:

“13-Week Projection” shall mean a projected statement of sources and uses of
cash for the Company and its Subsidiaries on a weekly basis for the following 13
calendar weeks, including the anticipated uses of the DIP ABL Facility and the
DIP Term Loan Facility for each week during such period, in substantially the
form of Exhibit D-1. As used herein, “13-Week Projection” shall initially refer
to the “Budget” delivered to the Lenders in connection with the initial
borrowings under the Facilities as authorized by the Interim Order and,
thereafter, the most recent 13-Week Projection delivered by the Borrowers in
accordance with Section 5.04.

“2015 Notes” shall mean, collectively, the $615,000,000 aggregate principal
amount of 8 3/8% Senior Notes due 2015 of the Company and €500,000,000 aggregate
principal amount of 8 3/8% Senior Notes due 2015 of the Company.

“2027 Notes” shall mean the $300,000,000 aggregate principal amount of the 8.10%
guaranteed notes due March 15, 2027 issued by Basell Finance (formerly known as
Montell Finance Company B.V.).

“ABL Accordion” shall mean an increase in the aggregate amount of the
Commitments pursuant to Section 2.22.

“ABL Collateral” shall mean all Collateral consisting of pre- and post-petition
property of the Debtors consisting of cash and Cash Collateral (other than cash
proceeds of property that was Term Loan Collateral when such proceeds arose),
and any investment of such cash and Cash Collateral, inventory, accounts
receivable and other related rights to payment, contracts and assets of the
Debtors, whether existing on the Petition Date or acquired thereafter, and the
proceeds of all of the foregoing. The ABL Collateral and the Term Loan
Collateral shall include the proceeds of Avoidance Actions on an equal and
ratable basis.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean (i) any Swingline Loan and (ii) any Revolving Loan bearing
interest at a rate determined by reference to the Alternate Base Rate in
accordance with Article 2.

 

3



--------------------------------------------------------------------------------

“ABR Revolving Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with Article 2.

“Access” means Access Lender, LLC.

“Access Agreement” shall mean an agreement, in form and substance reasonably
acceptable to the Administrative Agent (it being understood that such agreements
entered into by Lyondell and its Subsidiaries prior to the date of this
Agreement are acceptable to Administrative Agent), pursuant to which a holder of
a Lien on premises of the Borrowers where Eligible Inventory is located agrees
and acknowledges, among other things, that the Administrative Agent may without
interference from such Lien holder (i) gain access to, remove and exercise its
rights against any Inventory located at such premises after an Event of Default,
and that such Lien holder may not remove or exercise any remedies against such
Inventory except as agreed, (ii) for a period of time not less than ninety
(90) days (or such shorter time period as the Administrative Agent may agree in
its sole discretion) after the Administrative Agent shall have taken possession
of such Inventory, (A) store such Inventory at such premises and (B) conduct a
sale of such Inventory at such premises and (iii) examine and make copies of
books and records of the Borrowers located at such premises with respect to such
Inventory.

“Acquisition” shall mean the merger of BIL Acquisition Holdings Limited into
Lyondell pursuant to that certain Agreement and Plan of Merger, dated as of
July 16, 2007, by and among the Company, BIL Acquisition Holdings Limited and
Lyondell.

“Additional Credit” has the meaning set forth in Section 4.01(g).

“Additional Debtor” shall mean (a) subject (other than in the case of the
Company) to the written consent of the Required Lenders, the Company and each
Material Subsidiary to the extent that (i) the Company or such Material
Subsidiary files with the Bankruptcy Court a voluntary petition initiating
proceedings under Chapter 11 of the Bankruptcy Code, (ii) such case is joined
with the Initial Cases, (iii) the Company or such Material Subsidiary, as the
case may be, is subject, by order of the Bankruptcy Court, to the previously
issued orders relating to the Cases (including the Orders), including with
respect to Collateral in the case of Domestic Subsidiaries and (iv) the Company
or such Material Subsidiary, as the case may be, becomes a Borrower or Guarantor
hereunder (in each case as reasonably directed by the Required Lenders and with
the assets of the Company or such Subsidiary, as the case may be, pledged as
Collateral with such priority, subject to applicable Law and, in the case of any
Foreign Debtor, the Agreed Security Principles, Legal Reservations and Legal
Limitations, as the Required Lenders shall reasonably require) and (b) each
non-Material Subsidiary to the

 

4



--------------------------------------------------------------------------------

extent that (i) such non-Material Subsidiary files with the Bankruptcy Court a
voluntary petition initiating proceedings under Chapter 11 of the Bankruptcy
Code, (ii) such case is joined with the Initial Cases and (iii) such
non-Material Subsidiary is subject, by order of the Bankruptcy Court, to the
previously issued orders relating to the Cases (including the Orders).

“Additional Restricted Cash” shall mean, to the extent constituting Unrestricted
Cash, any cash or Cash Equivalent of the Company and its Subsidiaries (i) that
is required to be trapped pursuant to the DIP ABL Facility or the terms of any
other Asset Backed Credit Facility, Receivables Financing or Securitization
Transaction, (ii) that is received in anticipation of a disbursement by the
Company or any of its Subsidiaries to a Person other than the Company or any
Subsidiary within one Business Day, (iii) that is provided as cash collateral to
support letters of credit and bank guarantees, customs and other import duties
in the ordinary course of business of the Company or any of its Subsidiaries or
(iv) in the case of any Foreign Subsidiary, the expatriation of which (A) would
result in adverse tax or legal consequences, (B) would be reasonably likely to
result in adverse personal liability of any director of the Company or a Foreign
Subsidiary or (C) would result in the insolvency of the Company or a Foreign
Subsidiary.

“Additional Letter of Credit” shall mean a letter of credit issued hereunder by
the Fronting Bank on or after the Effective Date.

“Adjusted LIBO Rate” shall mean, with respect to any Interest Period for any
LIBOR Loan, an interest rate per annum equal to the rate per annum obtained by
dividing (a) the LIBO Rate by (b) a percentage equal to (i) 100% minus (ii) the
reserve percentage applicable two (2) Business Days before the first day of such
Interest Period under regulations issued from time to time by the FRB for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including “Eurocurrency liabilities” (or with respect to any
other category of liabilities that includes deposits by reference to which the
LIBO Rate is determined) having a term equal to such Interest Period.

“Administrative Agent” shall mean Citibank, in its capacity as administrative
agent for the Lenders under the Loan Documents, and its successors in such
capacity.

“Administrative Fees” shall have the meaning assigned to such term in
Section 2.07(c).

 

5



--------------------------------------------------------------------------------

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent,
completed by such Lender and returned to the Administrative Agent.

“Affiliate” shall mean, with respect to any specified Person, any other Person
that directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such specified Person. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; provided,
that for purposes of Section 6.08, “control” shall also include the possession,
directly or indirectly, of the power to vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of a Person, whether through the ownership of
voting securities, by contract or otherwise; “controlling” and “controlled” have
meanings correlative of the foregoing; provided further that none of the
Arrangers or their respective Affiliates shall be deemed an Affiliate of any
Loan Party.

“Agent” shall mean any of the Administrative Agent, the Collateral Agent or the
Syndication Agent, and “Agents” shall mean any two or more of the foregoing.

“Agreed Security Principles” has the meaning set forth in Schedule 1.01C.

“Agreement” shall mean, on any date, this Debtor-In-Possession Credit Agreement
as the same may from time to time be amended, supplemented, amended and restated
or otherwise modified and in effect on such date in accordance with the terms
hereof.

“Alternate Base Rate” shall mean, for any day, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate per annum shall be
equal at all times to the highest of the following:

(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate (or equivalent rate otherwise named);

(b) 0.5% per annum plus the Federal Funds Effective Rate; and

(c) 1.0% per annum plus the LIBO Rate (for the avoidance of doubt after giving
effect to the last sentence of the definition thereof) applicable to a Borrowing
with an Interest Period of one (1) month.

 

6



--------------------------------------------------------------------------------

“Alix” shall have the meaning set forth in Section 5.19(a).

“Anti-Terrorism Laws” shall mean:

(a) the Executive Order No. 13224 of September 23, 2001, Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten To Commit, or Support
Terrorism (the “Executive Order”);

(b) the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56
(commonly known as the USA Patriot Act);

(c) the Money Laundering Control Act of 1986, Public Law 99-570;

(d) the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq.,
and the Trading with the Enemy Act, 50 U.S.C. App. §§ 1 et seq., and any
Executive Order or regulation promulgated thereunder and administered by the
Office of Foreign Assets Control (“OFAC”) of the U.S. Department of the
Treasury; and

(e) any similar law enacted in the United States of America subsequent to the
date of this Agreement.

“Applicable Commitment Fee Rate” shall mean a per annum rate equal to 1.50%.

“Applicable L/C Margin” shall mean a per annum rate equal to Applicable Margin
with respect to LIBOR Loans (after giving effect to the proviso included in the
definition of “Applicable Margin”).

“Applicable Lending Office” shall mean, with respect to each Lender, (i) such
Lender’s domestic lending office in the case of an ABR Loan or (ii) such
Lender’s LIBOR Lending Office in the case of a LIBOR Loan.

“Applicable Margin” shall mean a per annum rate equal to (i) with respect to ABR
Loans, 6.00% and (ii) with respect to LIBOR Loans, 7.00%; provided, however,
that upon the occurrence and during the continuance of an Event of Default, the
“Applicable Margin” shall be (i) with respect to ABR Loans, 8.00% and (ii) with
respect to LIBOR Loans, 9.00%.

“Appraisal Report” shall mean any appraisal report reasonably satisfactory to
the Administrative Agent and prepared by independent consultants selected by the
Administrative Agent and reasonably satisfactory to the Borrowers.

 

7



--------------------------------------------------------------------------------

“Approved Bank” has the meaning set forth in clause (c) of the definition of
“Cash Equivalents.”

“Arranger” shall mean each of Citigroup Global Markets Inc., Goldman Sachs
Lending Partners LLC, Merrill Lynch Capital Corporation, ABN AMRO Bank N.V. and
UBS Securities LLC, in its capacity as a joint lead arranger in respect of this
Agreement.

“Asset Backed Credit Facility” shall mean any credit facility (other than the
DIP ABL Facility) provided on the basis of the value of inventory, accounts
receivable or other current assets (and related documents) or similar
instrument, including the European Securitization Transaction, the Berre
Facility and any similar credit support agreements or guarantees incurred from
time to time. The aggregate amount of all Asset Backed Credit Facilities,
Receivables Financings and Securitization Transactions entered into during the
term of this Agreement (other than the European Securitization Transaction and
the Berre Facility) shall not exceed an amount equal to $50,000,000 at any one
time outstanding.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, substantially in the form of Exhibit A.

“Audited Financial Statements” shall mean the audited consolidated financial
statements of the Company and its Subsidiaries, for the period beginning
April 20, 2005 and ended December 31, 2005, the fiscal year ended December 31,
2006 and the fiscal year ended December 31, 2007.

“Availability Reserves” shall mean, as of any date of determination and without
duplication of any Valuation Reserves or any other Availability Reserves, such
reserves in amounts as the Administrative Agent may from time to time establish
(upon two (2) Business Days’ notice to the Borrowers in the case of new reserve
categories established after the Effective Date and changes in the methodology
for determining a reserve and upon one (1) Business Day’s notice to the
Borrowers in other cases) and revise (upward or downward based upon existing
methodology): (i) to reflect events, conditions, contingencies or risks which,
as reasonably determined by the Administrative Agent, do or are reasonably
likely to materially adversely affect (a) Eligible Inventory or its value,
(b) Eligible Receivables or their value or (c) the security interests and other
rights of any Agent or Lender in the ABL Collateral other than Ineligible
Inventory and Ineligible Receivables (including the enforceability, perfection
and priority thereof) or (ii) to reflect the Administrative Agent’s reasonable
belief that any collateral report or financial information furnished by or on
behalf of the

 

8



--------------------------------------------------------------------------------

Borrowers is or may have been incomplete, inaccurate or misleading in any
material respect in a manner which adversely affects one or more components of
the Borrowing Base to an extent greater than that otherwise contemplated in the
determination thereof (such reserve to remain applicable for so long as such
adverse effect remains applicable) or (iii) in respect of any state of facts
that the Administrative Agent reasonably determines constitutes a Default or an
Event of Default and that adversely affects one or more components of the
Borrowing Base to an extent greater than that otherwise contemplated in the
determination thereof (such reserve to remain applicable for so long as such
adverse effect remains applicable); provided that, at any date of determination
(unless and until otherwise determined by the Administrative Agent),
“Availability Reserves” shall include (a) a reserve equal to three times the
most recently reported monthly aggregate amount of charges by a landlord,
bailee, consignee, processor, warehouseman or other third-party who stores,
processes, maintains or holds Eligible Inventory and applicable rail car lease
and transportation expense as determined by Lyondell (but excluding any such
expense as to which the rights of the payee are subject to a Third Party
Agreement), (b) a reserve for deductibles applicable to the Borrowers’ insurance
policies covering Eligible Inventory, (c) a reserve for other credit exposures
secured by ABL Collateral (other than credit exposures secured exclusively by
Liens securing the DIP Term Loan Facility which are expressly subordinated to
the Lien of the Security Agreement pursuant to the Intercreditor Agreement)
including obligations arising out of cash management arrangements related to
this Agreement, (d) a reserve for any Liens on Eligible Inventory or on premises
of the Borrowers where Eligible Inventory is located (other than (x) Liens
consisting of (i) easements, building restrictions, rights-of-way,
irregularities of title and other such encumbrances or charges not interfering
in any material respect with the ordinary conduct of business of any Borrower,
(ii) leases, subleases or licenses by any Borrower as lessor, sublessor or
licensor in the ordinary course of business and (iii) without limiting the
applicability of an Availability Reserve under clause (a) above, the interest of
a lessor or licensor under an operating lease or license under which any
Borrower is lessee, sublessee or licensee, including protective financing
statement filings, on such premises, (y) nonconsensual Liens on such premises
that do not impair access to, or the removal of or exercise of remedies in
respect of, such Inventory and (z) Liens that are subordinate to the Liens on
the ABL Collateral pursuant to the Orders), unless the rights of the holder of
such Lien are subject to a Third Party Agreement (such reserve not to exceed the
lesser of (i) the amount of the affected Eligible Inventory and (ii) the amount
of the obligations secured by such holder’s Lien); and (e) a reserve in the
amount of the Carve-Out allocable to the DIP ABL Facility.

“Available ABL Commitment” shall mean, as of any date of determination, an
amount equal to (i) the lesser of (A) the Borrowing Base as of

 

9



--------------------------------------------------------------------------------

such date, less, the amount of Collateral Availability necessary to avoid an
Event of Default pursuant to Section 7.01(m) and (B) the aggregate amount of the
Commitments in effect on such date, less (ii) the Total Outstandings; provided
that, notwithstanding the foregoing, in no event shall the Available ABL
Commitment exceed the incremental amount of borrowings the Borrowers are, as of
such date, permitted to borrow pursuant to the terms of this Agreement (without
giving effect to any borrowing notice requirements hereunder).

“Available Inventory” shall mean, at any time, the lesser of (a) 75% (5% in the
case of “stores inventory”) of each Category of Eligible Inventory and (b) the
product of (x) 85% (70% in the case of High Seas Inventory) of the Orderly
Liquidation Value Rate multiplied by (y) each Category of Eligible Inventory;
provided that (i) Available Inventory shall in no event exceed 75% of Eligible
Inventory, (ii) the amount of Available Inventory in respect of High Seas
Inventory shall at no time exceed $150,000,000 and (iii) the amount of Available
Inventory in respect of “stores inventory” shall at no time exceed $15,000,000.

“Available Receivables” shall mean, at any time, 85% of Eligible Receivables.

“Avoidance Actions” shall mean the Debtors’ claims and causes of action under
Sections 502(d), 544, 545, 547, 548, 549, 550 and 553 of the Bankruptcy Code and
any other avoidance actions under the Bankruptcy Code and the proceeds thereof
and property received thereby whether by judgment, settlement, or otherwise.

“Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.

“Bankruptcy Court” shall mean the United States Bankruptcy Court for the
Southern District of New York or any other court having jurisdiction over the
Cases from time to time.

“Basell Finance” shall mean Basell Finance Company B.V., a Dutch private company
with limited liability (besloten vennootschap met beperkte aansprakelijkheid).

“Basell Funding” shall mean Basell Funding S.à r.l., a société à responsabilité
limitée incorporated under the laws of the Grand Duchy of Luxembourg.

“Basell GmbH” shall mean Basell Germany Holdings GmbH, a debtor and debtor in
possession under Chapter 11 of the Bankruptcy Code.

 

10



--------------------------------------------------------------------------------

“Basell Holdings” shall mean LyondellBasell Industries Holdings B.V., a private
company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid).

“Basell USA” shall mean Basell USA Inc., a Delaware corporation, a debtor and
debtor in possession under Chapter 11 of the Bankruptcy Code.

“Berre Facility” shall mean any receivables-backed credit facility entered into
by one or more Foreign Subsidiaries (other than Basell GmbH) related to
receivables of the refinery located in Berre, France, and any Permitted
Refinancings thereof, all in an aggregate amount not to exceed at any one time
€150,000,000.

“Blavatnik Charitable Trust” has the meaning set forth in the definition of
“Blavatnik Group.”

“Blavatnik Group” shall mean, collectively:

(1) Mr. Leonard Blavatnik, his spouse, direct descendants, siblings, parents,
children of siblings, or grandchildren, grand nieces and grand nephews, any
other members of the immediate Blavatnik family, or

(2) any trust or any entity directly or indirectly controlled by, or for the
benefit of, one or more members of the Blavatnik family described above, or

(3) any trust (a “Blavatnik Charitable Trust”):

(a) for the benefit of a charity created by any member of the Blavatnik family
described above, or

(b) to which any such member of the Blavatnik family described above is a
substantial donor or grantor, or

(4) the estate, executor, administrator or committee of beneficiaries of any
member of the Blavatnik Group listed in clause (1) or (2) of this definition;

provided that, in the case of any Blavatnik Charitable Trust, a member of the
Blavatnik Group described in clause (1) or (2) of this definition maintains
control thereof.

For purposes of this definition only, “control” of a Blavatnik Charitable Trust
shall mean the possession of the power to direct or cause the direction of
management and policies of such Blavatnik Charitable Trust in respect of the
issued share capital of the Company owned by such Blavatnik Charitable Trust.

 

11



--------------------------------------------------------------------------------

“Board of Directors” shall mean, as to any Person, the board of directors (or
similar governing body) of such Person (or, if such Person is a partnership and
does not have a board of directors (or similar governing body), the board of
directors (or similar governing body) of such Person’s general partner) or,
except with respect to the definition of “Change of Control” any duly authorized
committee thereof.

“Borrower” shall mean each of Lyondell, HRLP, Equistar, Basell USA, Millennium,
Millennium Petrochemicals Inc. and any other Subsidiary of the Company (i) that
is not a Foreign Subsidiary, (ii) that is a debtor and a debtor-in-possession in
a Case and (iii) that the Borrowers’ Agent designates as a Borrower for purposes
hereof by causing such Subsidiary to deliver to the Administrative Agent an
instrument in substantially the form of Exhibit G duly executed by such
Subsidiary provided that such Subsidiary shall not become a Borrower until such
time as (x) the Collateral and Guarantee Requirement shall be satisfied after
giving effect to its designation as a Borrower and (y) the Bankruptcy Court
shall have entered an order, in form and substance reasonably satisfactory to
the Agents, approving the delivery by such Subsidiary of the instrument referred
to in the preceding clause (iii) and the performance by such Subsidiary of its
obligations under this Agreement and the other Loan Documents.

“Borrowers’ Agent” shall mean Lyondell, in its capacity as agent for the
Borrowers under the Loan Documents, and its successors in such capacity.

“Borrowing” shall mean (a) a Loan or group of Loans of a single Class and Type
made by the Lenders on a single date and as to which a single Interest Period is
in effect or (b) a Swingline Loan.

“Borrowing Base” shall mean, at any time, an amount equal to the sum of
(i) Available Inventory as reflected in the most recent Borrowing Base
Certificate delivered pursuant to Section 5.22 plus (ii) Available Receivables
as reflected in the most recent Borrowing Base Certificate delivered pursuant to
Section 5.22 minus (iii) Availability Reserves at such time. Standards of
eligibility and reserves and advance rates of the Borrowing Base may be revised
and adjusted from time to time by the Administrative Agent (subject to
Section 10.02(b) hereof and to any limitations herein expressly made applicable
to the exercise of such rights) upon one (1) Business Day’s notice to the
Borrowers; provided that any such changes in such standards or in advance rates
shall not be effective until two (2) Business Days after giving notice thereof
to the Borrowers. Actions by the Administrative Agent pursuant to the preceding
sentence, and all other actions by the Administrative Agent in respect of the
determination of the Borrowing Base

 

12



--------------------------------------------------------------------------------

(including as provided in the definitions of Availability Reserves, Ineligible
Inventory, Ineligible Receivables, Inventory Valuation Reserves and Receivables
Valuation Reserves), shall be taken by it in its Discretion.

“Borrowing Base Certificate” shall mean a certificate, appropriately completed
and substantially in the form of Exhibit C (with such modifications as to format
and presentation as may be reasonably requested by the Administrative Agent upon
five (5) Business Days’ notice) together with all attachments and supporting
documentation (i) as contemplated thereby and (ii) as outlined on Schedule 1 to
Exhibit C.

“Borrowing Request” shall mean a request made pursuant to Section 2.03
substantially in the form of Exhibit B.

“Bridge Forbearance Agreement” shall mean the First Amended and Restated Bridge
Forbearance Agreement relating to the Senior Second/Third Lien Interim Loan
Agreement.

“Business Day” shall mean any day which is not a Saturday, Sunday or legal
holiday in the State of New York or the State of Texas on which banks are open
for business in New York City and Houston, provided, however, that when used in
connection with the Adjusted LIBO Rate, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in deposits in United
States dollars in the London interbank market.

“Capital Expenditures” shall mean, for any period, any expenditure which, in
accordance with GAAP, is treated as a capital expenditure in the audited
consolidated financial statements of the Company and its Subsidiaries other than
(i) any capital expenditure constituting an Investment permitted pursuant to
clauses (e), (h), (j), (k), and (m) of Section 6.02, (ii) any expenditure made
in connection with the replacement, substitution, restoration or repair of
assets to the extent financed with (x) insurance proceeds paid on account of the
loss of or damage to the assets being replaced, substituted, restored or
repaired or (y) awards of compensation arising from the taking by eminent domain
or condemnation of the assets being replaced, substituted, restored or repaired,
(iii) the purchase price of equipment that is purchased simultaneously with the
trade in of existing equipment to the extent of the portion of such expenditure
equal to the amount by which the gross amount of such purchase price is reduced
by the credit granted by the seller of such equipment for the equipment being
traded in at such time and (iv) the purchase price of plant, property, equipment
or software to the extent financed with the proceeds of Casualty Events.

“Capitalized Leases” shall mean all leases which, in accordance with GAAP, are
recorded as capitalized leases.

 

13



--------------------------------------------------------------------------------

“Carve-Out” shall mean (i) all fees required to be paid to the Clerk of the
Bankruptcy Court and to the Office of the United States trustee pursuant to 28
U.S.C. § 1930(a), (ii) all reasonable fees and expenses incurred by a trustee
under Section 726(b) of the Bankruptcy Code in an amount not exceeding
$10,000,000, and (iii) after the occurrence and during the continuance of an
Event of Default an amount not exceeding $25,000,000 in the aggregate, which
amount may be used subject to the terms of the Orders, to pay any fees or
expenses incurred by the Debtors and any statutory committees appointed in the
Cases (each, a “Committee”) that remain unpaid subsequent to the payment of such
fees and expenses from available funds remaining in the Debtors’ estates for
such creditors, in respect of (A) allowances of compensation for services
rendered or reimbursement of expenses awarded by the Bankruptcy Court to the
Debtors’ or any Committee’s professionals and (B) the reimbursement of expenses
allowed by the Bankruptcy Court incurred by the Committee members in the
performance of their duties (but excluding fees and expenses of third party
professionals employed by such members), provided that (x) the dollar limitation
in this clause (iii) on fees and expenses shall neither be reduced nor increased
by the amount of any compensation or reimbursement of expenses incurred, awarded
or paid prior to the occurrence of an Event of Default in respect of which the
Carve-Out is invoked or by any fees, expenses, indemnities or other amounts paid
to any Pre-Petition Agent or Pre-Petition Secured Lender (as such terms are
defined in the Orders) and (y) nothing herein shall be construed to impair the
ability of any party to object to the fees, expenses, reimbursement or
compensation described in clauses (A) and (B) above. The Carve-Out, if and to
the extent invoked pursuant to the Orders, shall be allocated one-third against
the ABL Collateral and two-thirds against the Term Loan Collateral.

“Case” or “Cases” shall mean the Initial Cases and the cases of any Additional
Debtors pending with the Bankruptcy Court under Chapter 11 of the Bankruptcy
Code that are joined with the Initial Cases.

“Cash and Liquidity Dashboard Report” shall mean collectively, (i) with respect
to the U.S. Subsidiaries, the report substantially in the form of Exhibit N-1A
and (ii) with respect to the Foreign Subsidiaries, the report substantially in
the form of Exhibit N-1B.

“Cash Collateral” shall have the meaning set forth in the Interim Order or the
Final Order, as applicable.

“Cash Collateral Account” shall have the meaning set forth in Section 5.23(c).

“Cash Equivalents” shall mean any of the following types of Investments, to the
extent owned by the Company or any Subsidiary:

(a) time deposits or demand deposits in local currencies held by it from time to
time in the ordinary course of business,

 

14



--------------------------------------------------------------------------------

(b) an obligation, maturing within two years after the date of its acquisition,
issued or guaranteed by the United States of America, Australia, Switzerland,
Japan, Canada or any state which was a member state of the European Union, on
December 31, 2003 or an instrumentality or agency thereof,

(c) a certificate of deposit or banker’s acceptance, maturing within one year
after the date of its acquisition, issued by any Lender, or a U.S. national or
state bank or trust company or a European, Canadian, Australian, Swiss or
Japanese bank, in each case having capital, surplus and undivided profits of at
least $100,000,000 and whose long-term unsecured debt has a rating of “A” or
better by S&P or A2 or better by Moody’s or the equivalent rating by any other
nationally recognized rating agency (any such bank, an “Approved Bank”),

(d) commercial paper, maturing within one year after the date of its
acquisition, which has a rating of A1 or better by S&P or P1 or better by
Moody’s, or the equivalent rating by any other nationally recognized rating
agency,

(e) repurchase agreements and reverse repurchase agreements with an outstanding
term not in excess of one year after the date of its acquisition with any
financial institution which has been elected as a primary government securities
dealer by the Federal Reserve Board in respect of instruments set forth in
clauses (c) or (d) above of the credit quality set forth in such applicable
clause,

(f) “Money Market” preferred stock maturing within six months after the date of
its acquisition or municipal bonds issued by a corporation organized under the
laws of any state of the United States, Australia, Japan, Canada, Switzerland or
any state which was a member state of the European Union on December 31, 2003 or
an instrumentality or agency thereof, in each case which has a rating of “A” or
better by S&P or Moody’s or the equivalent rating by any other nationally
recognized rating agency,

(g) tax exempt floating rate option tender bonds backed by letters of credit
issued by a national or state bank whose long-term unsecured debt has a rating
of AA or better by S&P or Aa2 or better by Moody’s or the equivalent rating by
any other nationally recognized rating agency,

 

15



--------------------------------------------------------------------------------

(h) dollar-denominated money market funds as defined in Rule 2a-7 of the General
Rules and Regulations promulgated under the Investment Company Act of 1940, and

(i) shares of any fund holding assets consisting (except for de minimis amounts)
of the type specified in clauses (b) through (h) above.

“Casualty Event” shall mean any event that gives rise to the receipt by the
Company or any Subsidiary of any insurance proceeds or condemnation awards in
respect of (i) any ABL Collateral or (ii) any equipment, fixed assets or Real
Property (including any improvements thereon) to replace or repair such
equipment, fixed assets or Real Property; provided, that “Casualty Event” shall
not include those events occurring prior to the Petition Date and set forth on
Schedule 1.01D.

“Category” shall mean any of the categories of inventory classification set
forth in the Borrowing Base Certificate attached as Exhibit C.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as subsequently amended.

“Change in Law” shall mean, the introduction of, or any change in or in the
interpretation of, any law, treaty or governmental rule, regulation or order or
the compliance with any guideline, request or directive from any Governmental
Authority (whether or not having the force of law).

“Change of Control” shall mean the occurrence of any of the following:

(1) the Sponsor ceases to hold legally and beneficially, either directly or
indirectly:

(a) issued share capital having the right to cast at least 50% of the votes
capable of being cast in general meetings of the Company; or

(b) the right to determine the composition of the majority of the Board of
Directors or equivalent body of the Company unless the Sponsor does not hold
legally and beneficially a majority of the issued share capital having the
right, directly or indirectly, to cast votes to elect members of the Board of
Directors, in which event (x) the Board of Directors shall have at least three
independent directors (with any replacement of any independent director to be
appointed by the remaining independent directors) and (y) the Sponsor shall have
the power, directly or indirectly, to elect at least half of the remaining
number of directors of the Board of Directors;

 

16



--------------------------------------------------------------------------------

(2) the replacement of a majority of the Board of Directors of the Company over
a two-year period from the directors who constituted the Board of Directors of
the Company at the beginning of such period, and such replacement shall not have
been approved by a vote of at least a majority of the Board of Directors of the
Company then still in office who either were members of such Board of Directors
at the beginning of such period or whose election as a member of such Board of
Directors was previously so approved; or

(3) the adoption by the stockholders of the Company of a plan or proposal for
the liquidation or dissolution of the Company.

“Chapter 11 Filer” shall mean the Company and/or any Subsidiary thereof to the
extent such Person is subject to a Case.

“Chief Restructuring Officer” shall mean Kevin McShea, or any successor
appointed with the consent of the Required Lenders.

“Citibank” shall mean Citibank, N.A., a national banking association.

“Class”, when used in respect of any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or
Swingline Loans.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall have the meaning set forth in the Introductory Statement.

“Collateral Access Agreement” shall mean an agreement substantially in the form
of Exhibit H.

“Collateral Agent” shall mean Citibank in its capacity as collateral agent in
respect of the Loan Documents.

“Collateral and Guarantee Requirement” shall mean at any time the requirement
that, subject to Section 5.15(b), and solely with respect to any Foreign
Guarantor to the Agreed Security Principles, the Legal Limitations and the Legal
Reservations:

(a) the Administrative Agent shall have received the Foreign Guarantee and each
Collateral Document required to be delivered on the Effective Date pursuant to
Section 4.02(a)(iii) or subsequent to the Effective Date pursuant to
Section 5.13 or Section 5.15 at such time, duly executed by each Loan Party
party thereto;

 

17



--------------------------------------------------------------------------------

(b) all Obligations shall have been unconditionally guaranteed by the
Guarantors, subject to the terms of the Security Agreement and the Foreign
Guarantee (collectively, the “Guaranty”);

(c) the Guaranty by the Debtors (other than any Additional Debtor to the extent
not required by the Required Lenders) and all Obligations shall have been
secured by, subject to the Orders, a security interest to the extent legally
possible and to the extent required by the Collateral Documents in all Equity
Interests of each Subsidiary of any Debtor to the extent directly owned by the
relevant Debtor (other than any Additional Debtor to the extent not required by
the Required Lenders) with the priority required by the Collateral Documents
(excluding Lyondell Chemical Central Europe GmbH, an Austrian Subsidiary of
Basell GmbH, so long as the Equity Interests of such Subsidiary are not of
material value as determined by the Administrative Agent in its reasonable
judgment), the Intercreditor Agreement and the Orders;

(d) except to the extent otherwise permitted hereunder or under any Collateral
Document, the Guaranty by the Debtors (other than Basell GmbH and any Additional
Debtor to the extent not required by the Required Lenders) and all Obligations
shall have been secured by a security interest to the extent legally possible in
substantially all tangible and intangible assets of the Debtors (other than
Basell GmbH and any Additional Debtor to the extent not required by the Required
Lenders) (including but not limited to accounts, inventory, equipment,
investment property, contract rights, IP Rights, other general intangibles,
material owned or ground leased Real Property, intercompany notes and proceeds
of the foregoing), in each case, subject to the Orders, with the priority
required by the Collateral Documents, the Intercreditor Agreement and the
Orders;

(e) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 6.01;

(f) each Restricted Account shall have been established, and the Administrative
Agent shall have “control” (within the meaning of Section 9-104 of the UCC) of
the Sweep Account and the Cash Collateral Account;

 

18



--------------------------------------------------------------------------------

(g) the Administrative Agent shall have received (i) counterparts of a Mortgage
or other appropriate security interest with respect to each owned or ground
leased Real Property or Easement Instrument described on Schedule 1.01B or
required to be delivered pursuant to 4.02(a)(iii) or subsequent to the Effective
Date pursuant to Section 5.13 or Section 5.15 at such time (the “Mortgaged
Properties”) duly executed and delivered by the record owner of such Real
Property or, in the case of Real Property subject to a ground lease, the tenant
holding the leasehold interest in such Real Property; provided, however, that
with respect to any Mortgaged Property subject to a ground lease, the Loan Party
holding the tenant’s interest therein shall not be required to deliver a
Mortgage with regard to any ground lease, for which a consent must be obtained
and (ii) such abstracts, certificates, existing title documents, existing
appraisals, legal opinions (to the extent the Administrative Agent or the
Collateral Agent determines in its reasonable good faith judgment that there is
an issue of state Law that should be addressed by a legal opinion) and other
documents as the Administrative Agent may reasonably request in good faith with
respect to any such Mortgaged Property, in each case in form and substance
reasonably satisfactory to the Administrative Agent; and

(h) the Administrative Agent shall have received a fully executed copy of the
Intercompany Subordination Agreement.

“Collateral Availability” shall mean, at any time, an amount equal to (i) the
Borrowing Base at such time, less (ii) the Total Outstandings at such time.

“Collateral Documents” shall mean the Security Agreement, the Mortgages and any
additional security or control documentation delivered or required to be
delivered pursuant to the Loan Documents to secure the Obligations or the
“Secured Obligations” as defined in any such Loan Document. The Collateral
Documents shall supplement, and shall not limit, the grant of Collateral
pursuant to the Orders.

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, as set forth on Schedule 2.01 or, in the
case of any new Lender, in the Assignment and Acceptance pursuant to which such
Lender shall have assumed its Commitment, in each case as such commitment may be
(a) reduced from time to time pursuant to Section 2.12 , (b) increased from time
to time pursuant to Section 2.22 or (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.07.

 

19



--------------------------------------------------------------------------------

“Company” shall mean LyondellBasell Industries AF S.C.A., a company existing
under the laws of the Grand Duchy of Luxembourg.

“Company Financial Officer” shall mean the chief financial officer, any director
(or equivalent) or officer from time to time of the Company with actual
knowledge of the financial affairs of the Company or the Company and its
Subsidiaries (as the context may require).

“Company Materials” has the meaning set forth in Section 5.01.

“Compliance Certificate” shall mean a certificate substantially in the form of
Exhibit K.

“Consolidated EBITDAR” shall mean, with respect to the Company and its
Subsidiaries for any Test Period, the sum, without duplication, of:

(1) Consolidated Net Income, plus

(2) to the extent such Consolidated Net Income has been reduced thereby,

(a) after-tax items classified as nonrecurring losses,

(b) all income taxes paid or accrued (other than income taxes attributable to
extraordinary gains or losses),

(c) Consolidated Interest Expense,

(d) Consolidated Non-cash Charges,

(e) (i) any costs, fees, expenses or disbursements of attorneys, consultants or
advisors to the Company and its Subsidiaries, in each case, incurred in
connection with the ongoing administration of the Cases, the Reorganization Plan
and any other financial restructuring and the negotiation, execution and
documentation of the European Securitization, the Facilities and any amendments
to the Senior First Lien Credit Agreement and the Senior Second/Third Lien
Interim Loan Agreement, together with any such costs, fees, expenses or
disbursements paid to the attorneys, consultants and advisors of the agents and
lenders in connection therewith, and (ii) any upfront, arrangement or other fees
paid by the Loan Parties in connection with the Facilities and the European
Securitization, and

 

20



--------------------------------------------------------------------------------

(f) Controllable Restructuring Costs in an aggregate amount not to exceed
$310,000,000 during the term of this Agreement or such greater amount as may be
agreed by the Required Lenders after reasonable discussions with the Company,
plus

(3) adjustments consistent with the Now Look Report and Operating Forecast
necessary to reflect the Company’s current cost basis in calculating
Consolidated EBITDAR, which adjustments shall be described in reasonable detail
by the Company in the relevant Compliance Certificate.

“Consolidated Interest Expense” shall mean, with respect to the Company and its
Subsidiaries and for any period, without duplication:

(1) the interest expense in respect of Financial Indebtedness, including:

(a) any amortization of debt discount,

(b) all capitalized interest, and

(c) the interest portion of any deferred payment obligation,

but excluding, in each case, any amortization or write-off of deferred financing
costs and fees incurred in connection with the incurrence of any Indebtedness or
Securitization Transactions; plus

(2) the net amount paid (or deducting the net amount received) by the Company
and its Subsidiaries in respect of the relevant period under any obligations in
respect to Swap Contracts consisting of interest rate hedging arrangements or
the interest rate component of currency hedging arrangements; plus

(3) the interest component of Capitalized Leases paid, accrued and/or scheduled
to be paid or accrued during such period,

less interest income.

“Consolidated Net Income” shall mean, with respect to the Company and its
Subsidiaries, for any Test Period, net income (or loss) determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded therefrom (but only to the extent included in the calculation of the
foregoing):

(a) after-tax gains or losses from disposals, asset impairments or reversal of
impairments or abandonments or reserves relating thereto (including for the
avoidance of doubt and irrespective of its classification, the effect of any
impairment of goodwill arising as a result of the Acquisition),

 

21



--------------------------------------------------------------------------------

(b) after-tax items classified as extraordinary gains or losses,

(c) the net income or loss of any Person other than a Subsidiary, except to the
extent of cash dividends or distributions paid to the Company or to a
Subsidiary,

(d) any restoration to income of any contingency reserve, except to the extent
that provision for such reserve was made out of Consolidated Net Income accrued
at any time following the Effective Date,

(e) income or loss attributable to discontinued operations (including operations
disposed of during such period whether or not such operations were classified as
discontinued),

(f) in the case of a successor to the Company by consolidation, merger or
amalgamation or as a transferee of the Company’s assets, any earnings or losses
of the successor corporation prior to such consolidation, merger, amalgamation
or transfer of assets, and

(g) any increase in amortization or depreciation as a result of the receipt of
any insurance proceeds from damage to property.

“Consolidated Non-cash Charges” shall mean, with respect to the Company and its
Subsidiaries, for any period, the aggregate depreciation, amortization and other
non-cash expenses reducing Consolidated Net Income of such Person for such
period (excluding any such charges constituting an extraordinary item or loss or
any such charge which requires an accrual of or a reserve for cash charges for
any future period).

“Consummation Date” shall mean the date of the substantial consummation (as
defined in Section 1101 of the Bankruptcy Code and which for purposes of this
Agreement shall be no later than the effective date) of a Reorganization Plan
that is confirmed pursuant to an order of the Bankruptcy Court.

 

22



--------------------------------------------------------------------------------

“Contract” shall mean a written agreement between any Borrower and a Receivables
Obligor, or, in the case of any open account agreement, as evidenced by an
invoice (x) setting forth the amount payable, the payment due date and other
relevant terms of payment and a description, in reasonable detail, of the goods
or services covered thereby or (y) otherwise approved by the Administrative
Agent from time to time in its Discretion (which approval shall not be
unreasonably withheld), in each case pursuant to or under which such Receivables
Obligor shall be obligated to pay for goods or services from time to time.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control” shall have the meaning set forth in the definition of “Affiliate”.

“Controllable Restructuring Costs” shall mean non-recurring and other one-time
costs incurred by the Company or its Subsidiaries in connection with the
reorganization of its and its Subsidiaries’ business, operations and structure
in respect of (a) the implementation of ongoing operational initiatives,
(b) plant closures, consolidation, relocation or elimination of offices
operations, (c) related severance costs, employee retention, and other costs
incurred in connection with the termination, relocation and training of
employees and (d) any costs, fees, expenses or disbursements of attorneys,
consultants or advisors to the Company and its Subsidiaries incurred in
connection with any of the foregoing.

“Covered Disposition” shall mean (i) any Casualty Event with respect to ABL
Collateral and (ii) any other Disposition of ABL Collateral which does not give
rise to a Pledged Receivable. A Covered Disposition is subject to any applicable
limitations in Section 6.05.

“Credit and Collection Policy” shall mean those credit and collection policies
and practices in effect on the date hereof relating to Contracts and Receivables
and described in Schedule II hereto, as modified from time to time in compliance
with Section 6.18.

“Credit Event” shall mean any Borrowing (including a Borrowing resulting from a
conversion or continuation of Loans pursuant to Section 2.04) or any issuance,
amendment, renewal or extension of a Letter of Credit.

“Credit Exposure” shall mean, with respect to any Lender at any time, such
Lender’s Commitment at such time or, if the Commitments shall have been
terminated, such Lender’s Outstandings at such time.

 

23



--------------------------------------------------------------------------------

“Debtor Relief Laws” shall mean the Bankruptcy Code, the Dutch Bankruptcy Act
(Faillissementswet), the German Insolvency Law, the Luxembourg insolvency laws
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, faillissement (voorlopige), surseance van betaling,
onderbewindstelling, ontbinding, or similar debtor relief Laws of the United
States, The Netherlands, Germany, Luxembourg, Hong Kong or England and Wales or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally (including, in the case of Loan Parties
incorporated or organized in England, Wales or Hong Kong, administration,
administrative receivership, voluntary arrangement and schemes of arrangement).

“Debtors” shall mean (a) the Initial Debtors, (b) each other Person that
qualifies as an Additional Debtor pursuant to clause (a) of the definition
thereof, if any, and (c) each Additional Debtor that becomes a Loan Party
pursuant to Section 5.26, if any.

“Default” shall mean any condition or event that constitutes an Event of Default
or that with the giving of notice or lapse of time or both would constitute an
Event of Default.

“Defaulting Lender” shall mean any Lender that (a) has failed to fund any
portion of the Revolving Loans, participations in Letters of Credit or
participations in Swingline Loans required to be funded by it hereunder within
one (1) Business Day of the date required to be funded by it hereunder, unless
the subject of a good faith dispute or subsequently cured (but only from when
subsequently cured), (b) has otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within one (1) Business Day of the date when due, unless the subject of a good
faith dispute or subsequently cured (but only from when subsequently cured), or
(c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding or a receivership.

“Deposit Accounts” shall have the meaning set forth in Section 9-102 of the UCC.

“Depositary Bank” shall have the meaning set forth in the Security Agreement.

“DIP ABL Facility” shall mean the revolving credit facility extended to the
Borrowers pursuant to the Orders and this Agreement.

“DIP Term Loan Facility” shall have the meaning set forth in the Introductory
Statement.

 

24



--------------------------------------------------------------------------------

“Discretion” shall mean the Administrative Agent’s good faith exercise of its
discretion in a manner consistent with its customary credit policies and
practices for asset-based credit facilities.

“Disposition” or “Dispose” shall mean the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

“Disqualified Equity Interests” shall mean that portion of any Equity Interest
which, by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable), or upon the happening of any
event, matures or is mandatorily redeemable (other than redeemable only for
Equity Interests of such Person that is not itself a Disqualified Equity
Interest), pursuant to a sinking fund obligation or otherwise, or is redeemable
at the option of the holder thereof, on or prior to the date that is ninety-one
(91) days after the Termination Date. The amount of any Disqualified Equity
Interest that does not have a fixed redemption, repayment or repurchase price
will be calculated in accordance with the terms of such Disqualified Equity
Interest as if such Disqualified Equity Interest were redeemed, repaid,
converted or repurchased on any date on which the amount of such Disqualified
Equity Interest is to be determined pursuant hereto; provided, however, that if
such Disqualified Equity Interest could not be required to be redeemed, repaid,
converted or repurchased at the time of such determination, the redemption,
repayment or repurchase price will be the book value of such Disqualified Equity
Interest as reflected in the most recent financial statements of such Person.

“Dollar” and “$” shall mean lawful money of the United States.

“Dollar Equivalent Amount” has the meaning set forth in Section 1.05.

“Domestic Subsidiary” shall mean any Subsidiary that is organized under the Laws
of the United States, any state thereof or the District of Columbia.

“Easement Instrument” shall mean any instrument, agreement or understanding
pursuant to which an interest in land is created, including without limitation,
each of the instruments and agreements described or referenced as relating to
easements on Schedule 1.01B.

“EBITDAR” shall mean, for any Subsidiary, earnings before interest, tax,
depreciation and amortization and restructuring costs, calculated for such
Subsidiary in the same manner as Consolidated EBITDAR.

 

25



--------------------------------------------------------------------------------

“Effect of Bankruptcy” shall mean, with respect to any contractual obligation,
contract or agreement to which the Company or any of its Subsidiaries is a
party, any default or other legal consequences arising on account of the
commencement or the filing of the Cases, as applicable (including the
implementation of any stay), or the rejection of any such contractual
obligation, contract or agreement with the approval of the Bankruptcy Court if
required under applicable Law.

“Effective Date” shall mean the date, on or before March 3, 2009, on which all
the conditions specified in Section 4.02 shall have been satisfied (or waived in
accordance with Section 10.02).

“Eligible Inventory” shall mean at any date of determination thereof an amount
equal to (i) the aggregate value (as reflected on the books and records of the
Borrowers and consistent with the Borrowers’ current and historical accounting
practices) at such date of all Inventory in each Category owned by the
Borrowers, adjusted on any date of determination to exclude, without
duplication, all Inventory that is Ineligible Inventory, minus (ii) all
Inventory Valuation Reserves (or, if the context so requires, Eligible Inventory
shall mean the related Inventory).

“Eligible Receivables” shall mean at any date of determination thereof an amount
equal to (i) the aggregate Outstanding Balance at such date of all Receivables
owned by the Borrowers, adjusted on any date of determination to exclude,
without duplication, all Receivables that are Ineligible Receivables, minus
(ii) all Receivables Valuation Reserves (or, if the context so requires,
Eligible Receivables shall mean the related Receivables).

“EMU Legislation” shall mean the legislative measures of the European Community
relating to Economic and Monetary Union.

“Environment” shall mean indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” shall mean the common law and any and all Federal, state,
local, and foreign statutes, Laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, licenses, agreements or governmental restrictions
relating to pollution, the protection of the Environment, the generation,
treatment, storage, transport, distribution, handling or recycling of Hazardous
Materials or the presence, Release or threat of Release of Hazardous Materials
and, to the extent relating to exposure to Hazardous Materials, human health and
to workplace health and safety.

 

26



--------------------------------------------------------------------------------

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Loan Parties or any Subsidiary
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or recycling of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

“Environmental Permit” shall mean any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equistar” shall mean Equistar Chemicals, LP, a Delaware limited partnership.

“Equity Interests” shall mean, with respect to any Person, all of the capital
stock of such Person and all warrants, options or other rights to acquire the
capital stock of such Person, including any contribution from shareholders
without any issuance of shares (but excluding any debt security that is
convertible into, or exchangeable for, such capital stock).

“ERISA” shall mean Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is under common control with a Loan Party or any Subsidiary within the
meaning of Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” shall mean (a) a Reportable Event with respect to a Pension Plan;
(b) with respect to a Pension Plan, the failure to satisfy the minimum funding
standard of Section 412 of the Code and Section 302 of ERISA, whether or not
waived; (c) the failure to make by its due date a required contribution under
Section 412(m) of the Code (or Section 430(j) of the Code, as amended by the
Pension Protection Act of 2006) with respect to any Pension Plan or the failure
to make any required contribution to a Multiemployer Plan; (d) a withdrawal by a
Loan Party, any Subsidiary or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (e) a complete or
partial withdrawal by a Loan Party, any Subsidiary or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (f) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041

 

27



--------------------------------------------------------------------------------

or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan or the occurrence of any event or condition
which could reasonably be expected to constitute grounds under ERISA for the
termination of or the appointment of a trustee to administer any Pension Plan,
in each case where Plan assets are not sufficient to pay all Plan liabilities;
(g) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon a Loan Party, any Subsidiary or any ERISA Affiliate;
or (i) the occurrence of a nonexempt prohibited transaction (within the meaning
of Section 4975 of the Code or Section 406 of ERISA) which could reasonably be
expected to result in liability to a Loan Party or any Subsidiary.

“Euro” and “€” shall mean the lawful currency of the Participating Member States
introduced in accordance with EMU Legislation.

“European Securitization Transaction” shall mean the transactions entered into
in connection with (i) the BSM Master Receivables Purchase Agreement dated
June 29, 2006 between Basell Sales & Marketing Company BV, as seller and
servicer, Basell Polyolefins Collections Limited, as purchaser, Citicorp Trustee
Company Limited, as security trustee, and Citibank N.A., as funding agent,
(ii) the Master Definitions and Framework Deed dated 29 July 2005, as amended
and restated, among BSM, Master Purchaser, the Company, Eureka Securitisation
PLC, Tulip Asset Purchase Company B.V., Citibank N.A., ABN AMRO Bank N.V., The
Royal Bank of Scotland PLC, Citicorp Trustee Company Limited and TMF
Administration Services Limited, each in their respective roles thereunder,
(iii) the Master Receivables Purchasing and Servicing Agreement, dated as of
April 14, 2008, by and among Eurotitrisation, as management company, BNP Paribas
Securities Services, as custodian, Lyondell Chimie France S.A.S., Lyondell
Chimie France TDI S.C.A. and Lyondell Chemie Nederland B.V., each as sellers and
servicers, Lyondell Chemie Nederland B.V., as master servicer, Citibank, N.A.,
as funding agent, and FCC Lyondell, and (iv) the Master Definitions and
Framework Agreement, dated as of April 14, 2008, by and among Basell Polyolefins
Collections Limited, as master purchaser, LyondellBasell Industries AF S.C.A.,
as Parent, Lyondell Chemie Nederland, B.V., as Master Servicer, each other
seller and servicer that is a party thereto from time to time, Eurotitrisation,
as management company, BNP Securities Services, Citibank N.A. and The Royal Bank
of Scotland PLC, and any Permitted Refinancing thereof, which transactions shall
not exceed in the aggregate at any one time outstanding €650,000,000.

“Event of Default” shall have the meaning set forth in Article 7.

 

28



--------------------------------------------------------------------------------

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any successor statute or statutes thereto.

“Excluded Capital Expenditures” shall mean (i) any expenditures required by any
change in applicable Law, and (ii) any catalyst or turnaround expenditures that
are not treated as capital expenditures consistent with the accounting practices
of Lyondell on the date hereof.

“Excluded Taxes” shall mean, with respect to any Agent, any Lender, the Fronting
Bank or any other recipient of any payment to be made by or on account of any
obligation of the Borrowers hereunder, (a) income, franchise or doing business
taxes imposed on (or measured by) its net income imposed by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender is located, (c) in the case of any
Agent that is not a United States person (within the meaning of
Section 7701(a)(30) of the Code) or a Foreign Lender (other than an assignee
pursuant to a request by the Borrowers under Section 2.21(b)) any withholding
tax that is imposed on amounts payable to such Agent or Foreign Lender at the
time such Agent or Foreign Lender becomes a party to this Agreement (or
designates a new lending office) , except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from the Borrowers
with respect to such withholding tax pursuant to Section 2.20(a), (d) in the
case of any Agent or Foreign Lender, any withholding tax that is attributable to
such Foreign Lender’s failure to comply with Section 2.20(e) and (e) United
States backup withholding taxes.

“Executive Order” has the meaning set forth in the definition of “Anti-Terrorism
Laws”.

“Existing Indebtedness” shall mean Indebtedness of the Company and its
Subsidiaries existing or outstanding on the Initial Funding Date that is
permitted by Section 6.03.

“Existing Letters of Credit” shall mean the letters of credit issued before the
Effective Date and listed in Schedule 1.01A hereto.

“Existing Notes” shall mean, collectively, the 2015 Notes, the 2027 Notes, the
10 1/4% Debentures due 2010 of Lyondell, the 9.8% Debentures due 2020 of
Lyondell, the 7.55% Debentures due 2026 of Equistar and the 7 5/8% Senior Notes
due 2026 of Millennium America Inc., in each case to the extent outstanding on
the Initial Funding Date.

 

29



--------------------------------------------------------------------------------

“Existing Primed Secured Facilities” shall mean, collectively, the Senior First
Lien Debt, the Senior Second/Third Lien Debt, the 10 1/4% Debentures due 2010 of
Lyondell, the 9.8% Debentures due 2020 of Lyondell and the 7.55% Debentures due
2026 of Equistar.

“Facilities” shall mean the DIP ABL Facility and the DIP Term Loan Facility.

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to Citibank on such day on such transactions as determined by the
Administrative Agent.

“Fee Letters” shall mean (i) the fee letter dated January 6, 2009 between
Lyondell and the Administrative Agent, (ii) the fee letter dated January 6, 2009
between Lyondell and the Arrangers, and (iii) the ABL Accordion fee letter dated
March 3, 2009 between Lyondell and Citibank .

“Fees” shall mean the Unused Commitment Fee, the L/C Fee, the L/C Issuance Fee,
the Administrative Fees and the arrangement and up-front fees contemplated by
Section 2.07(d).

“Final Order” shall have the meaning set forth in Section 4.01(g).

“Final Order Entry Date” shall mean the date on which the Final Order is entered
by the Bankruptcy Court.

“Financial Indebtedness” shall mean (without duplication), at any time, the
principal amount of Indebtedness of the Company and its Subsidiaries outstanding
at such time, referred to in paragraphs (a), (b), (f), (g), (h) and (i) of the
definition of Indebtedness (but, as to such clause (i), only in respect of
paragraphs (a), (b), (f), (g) and (h) of such definition).

“Fiscal Year” shall mean the twelve month fiscal period of the Company and its
Subsidiaries commencing on January 1 of each calendar year and ending on
December 31 of such calendar year.

 

30



--------------------------------------------------------------------------------

“Foreign Debtor” shall mean Basell GmbH and each other Debtor, if any, that is
not organized under the Laws of the United States, any state thereof or the
District of Columbia.

“Foreign Guarantee” shall mean a Guarantee, substantially in the form of Exhibit
J, subject to the Agreed Security Principles, the Legal Limitations and the
Legal Reservations, with such changes as are necessary or advisable, in the
reasonable discretion of the Administrative Agent, under the applicable law of
the jurisdiction of organization of the Foreign Guarantor party thereto.

“Foreign Guarantor” shall mean (i) the Company, (ii) Basell GmbH, (iii) each
Additional Debtor that is a Foreign Debtor that becomes a party to a Foreign
Guarantee and (iv) each other Foreign Subsidiary of the Company that on the
Petition Date was a guarantor under either (1) the Senior First Lien Credit
Agreement or (2) the Senior Second/Third Lien Interim Loan Agreement, in each
case to the extent such entity has executed the Foreign Guarantee. The Foreign
Guarantors as of the Effective Date are listed on Schedule III.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than the United States of America, a State thereof or the
District of Columbia.

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by, or entered into with,
a Loan Party or any Subsidiary with respect to employees employed outside the
United States.

“Foreign Subsidiary” shall mean any direct or indirect Subsidiary of the Company
which is not a Domestic Subsidiary.

“FRB” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Fronting Bank” shall mean (a) Citibank in its capacity as the issuer of the
Existing Letters of Credit and (b) Citibank and other banks as mutually agreed
by the Borrowers’ Agent and the Administrative Agent, in their capacity as the
issuers of Additional Letters of Credit hereunder, with their respective
successors in such capacity as provided in Section 2.06(j). In respect of
Additional Letters of Credit, the Fronting Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the Fronting
Bank, in which case the term “Fronting Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

 

31



--------------------------------------------------------------------------------

“Fronting Bank LC Sublimit” shall mean (a) with respect to Citibank,
$400,000,000 and (b) with respect to any other Fronting Bank, the amount
mutually agreed by the Administrative Agent, the Borrower’s Agent and such
Fronting Bank.

“FTI” shall mean FTI Consulting, Inc. or any replacement thereof as financial
advisor to the Lenders.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” shall mean, as to any Person, without duplication, (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other monetary obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance of such Indebtedness or other monetary obligation,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
monetary obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other monetary
obligation of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness or other monetary obligation of
any other Person, whether or not such Indebtedness or monetary other obligation
is assumed by such Person (or any right, contingent or otherwise, of any holder
of such Indebtedness to obtain such Lien); provided that the term “Guarantee”
shall not include endorsements for collection or deposit, in either case in the
ordinary course of business, or customary and reasonable indemnity obligations
in effect on the Effective Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness). The amount of any Guarantee
shall be deemed to be an amount equal to the stated

 

32



--------------------------------------------------------------------------------

or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” shall mean, collectively, the US Guarantors and the Foreign
Guarantors.

“Guaranty” has the meaning set forth in the definition of “Collateral and
Guarantee Requirement”.

“Hazardous Materials” shall mean all materials, chemicals, substances, wastes,
pollutants, contaminants, constituents and compounds of any nature or in any
form, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas or mold that
are regulated pursuant to, or can give rise to liability under, any applicable
Environmental Law.

“Heidrick” has the meaning set forth in Section 5.19(a).

“High Seas Inventory” shall mean Inventory which is (i) in transit to a property
located in the United States of America that is owned or leased by one or more
of the Borrowers, (ii) subject to a maritime bill of lading which, if so
requested in writing by the Administrative Agent, has been delivered to the
Administrative Agent and (iii) outside the territorial waters of any country.

“Holding Company” shall mean, in relation to a company, corporation or other
legal entity, any other company, corporation or other legal entity in respect of
which the former company, corporation or other legal entity is a Subsidiary.

“HRLP” shall mean Houston Refining LP, a Delaware limited partnership.

“Illegality” shall have the meaning assigned to such term in Section 2.15.

“Indebtedness” shall mean, as to any Person at any time, without duplication,
all of the following:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

33



--------------------------------------------------------------------------------

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person issued or assumed as the deferred purchase
price of property that is due more than six months after taking delivery of such
property, all conditional sale obligations and all obligations under any title
retention agreement (but excluding trade accounts payable and other accrued
liabilities arising in the ordinary course of business that are not overdue by
ninety (90) days or more or are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted), other than, with
respect to the Chapter 11 Filers, any such obligations which the Chapter 11
Filers are not required to pay pursuant to the Bankruptcy Code and orders
entered by the Bankruptcy Court in the Cases;

(e) all obligations of any third party of the type referred to in clauses (a),
(b), (c), (d), (f) and (h) of this definition which are secured by any lien on
any property or asset of such Person, the amount of such obligation being deemed
to be the lesser of the fair market value of such property or asset or the
amount of the obligation so secured;

(f) all Receivables Financings, Securitization Transactions and obligations
under Asset Backed Credit Facilities;

(g) all Disqualified Equity Interests issued by such Person or preferred stock
issued by a Subsidiary of such Person with the amount of Indebtedness
represented by such Disqualified Equity Interests or preferred stock being equal
to the greater of its voluntary or involuntary liquidation preference and its
maximum fixed repurchase price, but excluding accrued dividends, if any. For
purposes hereof, the “maximum fixed repurchase price” of any Disqualified Equity
Interests or preferred stock which do not have a fixed repurchase price shall be
calculated in accordance with the terms of such Disqualified Equity Interests or
preferred stock as if such Disqualified Equity Interests or preferred stock were
purchased on any date on which Indebtedness shall be required to be determined
pursuant to this Agreement, and if such price is based upon, or measured by, the
fair market value of such Disqualified Equity Interests or preferred stock, such
fair market value shall be determined reasonably and in good faith by the Board
of Directors of the issuer of such Disqualified Equity Interests or preferred
stock;

 

34



--------------------------------------------------------------------------------

(h) all Capitalized Leases of such Person; and

(i) to the extent not otherwise included above, all Guarantees of any third
party’s Indebtedness in respect of any of the foregoing clauses.

Notwithstanding the foregoing, “Indebtedness” shall not include:

(1) advances paid by customers in the ordinary course of business for services
or products to be provided or delivered in the future,

(2) deferred taxes,

(3) unsecured indebtedness of such Person incurred to finance insurance premiums
in a principal amount not in excess of the insurance premiums to be paid by such
Person and its Subsidiaries for a three-year period beginning on the date of any
incurrence of such indebtedness,

(4) any Indebtedness which has been defeased in accordance with GAAP or defeased
pursuant to the deposit of cash or government obligations (in an amount
sufficient to satisfy all such Indebtedness at the Stated Maturity thereof or
redemption, as applicable, and all payments of interest and premium, if any) in
a trust or account created or pledged for the sole benefit of the holders of
such Indebtedness, and subject to no other Liens, and other applicable terms of
the instrument governing such Indebtedness, or

(5) Indebtedness for which irrevocable notice of redemption has been duly given
and for which redemption money in the necessary amount has been irrevocably
deposited with the applicable trustee or paying agent in trust for the holders
of such Indebtedness.

Notwithstanding the foregoing, any accrual of interest, accrual of dividends,
the accretion of value, the obligation to pay commitment fees and the payment of
interest in the form of Indebtedness shall not be “Indebtedness” for the
purposes of Section 6.03 only.

 

35



--------------------------------------------------------------------------------

“Increasing Lender” shall have the meaning assigned to such term in
Section 2.22.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Independent Financial Advisor” shall mean a firm which, in the judgment of the
Board of Directors of the Company, is independent and qualified to perform the
task for which it is to be engaged.

“Initial Cases” shall have the meaning set forth in the Introductory Statement.

“Initial Debtors” shall have the meaning set forth in the Introductory
Statement.

“Initial Funding Date” shall mean January 9, 2009.

“Insurance Monitor” shall have the meaning set forth in Section 5.22.

“Insurance Report” shall have the meaning set forth in Section 5.22.

“Ineligible Inventory” shall mean all Inventory described in one or more of the
following clauses, without duplication:

(a) Inventory that is not subject to a perfected first priority Lien in favor of
the Administrative Agent or that is subject to any other Lien that is not a
Qualified Lien; or

(b) Inventory that is not located at and is not in transit to property that is
owned or leased by the Borrowers unless:

(i) such Inventory has been delivered to a carrier and no document of title is
issued with respect to such Inventory by such carrier and the relevant Borrower
has the absolute and unconditional right to obtain such Inventory from such
carrier free and clear of any and all Liens other than Qualified Liens; or

(ii) such Inventory is either subject to (x) a Third-Party Agreement or (y) an
Availability Reserve as specified in clause (a) of the proviso in the definition
of Availability Reserves; or

(c) Inventory located on premises of the Borrowers that are subject to any Lien
(other than (x) Liens consisting of (i) easements, building restrictions,
rights-of-way, irregularities of title and other such encumbrances or charges
not interfering in any material respect with the

 

36



--------------------------------------------------------------------------------

ordinary conduct of business of any Borrower, (ii) leases, subleases or licenses
by any Borrower as lessor, sublessor or licensor in the ordinary course of
business, (iii) the interest of a lessor or licensor under an operating lease or
license under which any Borrower is lessee, sublessee or licensee, and (iv) any
other Qualified Liens, including protective financing statement filings on such
premises, and (y) nonconsensual Liens on such premises that do not impair access
to, or the removal of or exercise of remedies in respect of, such Inventory)
unless:

(i) such Inventory is subject to an Availability Reserve as specified in clause
(d) of the proviso in the definition of Availability Reserves; or

(ii) the holder of such Lien and the Administrative Agent have entered into an
Access Agreement with respect to such Inventory on such premises; or

(d) Inventory that is on consignment or that is subject to a negotiable document
of title (as such terms are defined in the UCC); or

(e) Inventory that is billed not shipped Inventory; provided that Inventory
billed but not shipped to the Persons listed on Schedule X, as of the date
hereof and as updated from time to time by the Borrowers with the written
approval of the Administrative Agent, shall not be Ineligible Inventory by
reason of this clause (e); or

(f) Inventory (other than High Seas Inventory) that is not located in the United
States of America (including its territorial waters); or

(g) Inventory that is not owned solely by the Borrowers, or as to which the
Borrowers do not have good, valid and marketable title thereto (it being
understood that such Inventory may be commingled with Inventory owned by
others); or

(h) Inventory that consists of (i) supplies (other than that classified as
“stores inventory”), (ii) work-in-process and catalysts, in each case not
saleable in their current form or (iii) feedstock and line fill classified as
“captive feedstock” or “feedstock line fill”; or

(i) Inventory that does not otherwise conform to the representations and
warranties contained in this Agreement or the other Loan Documents; or

 

37



--------------------------------------------------------------------------------

(j) such other Inventory as may be deemed ineligible by the Administrative Agent
acting in good faith from time to time in accordance with its customary credit
policies and the definition of Borrowing Base.

“Ineligible Receivables” shall mean all Receivables of a Borrower described in
one or more of the following clauses, without duplication:

(a) such Receivable has not arisen out of the sale of inventory or the
performance of services in the ordinary course of business by such Borrower to a
Person that is not an Affiliate of any Borrower; or

(b) such Borrower is not the sole legal and beneficial owner of such Receivable;
or

(c) such Receivable is not subject to a valid and perfected first priority Lien
in favor of the Administrative Agent for the benefit of the Lenders; or

(d) the Receivables Obligor on such Receivable has disputed liability or made
any claim with respect to such Receivable or any other Receivable due from such
Receivables Obligor to any Borrower but only to the extent of such dispute or
claim; or

(e) the transaction represented by such Receivable is to a Receivables Obligor
which, if a natural person, is not a resident of the United States or, if not a
natural person, is organized under the laws of a jurisdiction outside the United
States or has its chief executive office outside the United States (it being
understood for purposes of this clause (e) that a territory of the United States
that has enacted Revised Article 9 of the Uniform Commercial Code and Puerto
Rico are considered to be part of the United States), unless (i) such Receivable
is backed by a letter of credit acceptable to the Administrative Agent, in its
reasonable discretion and (x) such letter of credit names the Administrative
Agent (for the benefit of itself and each Lender) as the beneficiary or (y) the
issuer of such letter of credit has consented to the assignment of the proceeds
thereof to the Administrative Agent, (ii) such Receivables Obligor is, if a
natural person, a resident of Canada or, if not a natural person, is organized
under the laws of Canada or a province thereof and has its chief executive
office in Canada and such Receivable is denominated in Dollars or (iii) such
Receivable is backed by insurance reasonably acceptable to the Administrative
Agent and the relevant insurance policy names the Administrative Agent (for the
benefit of itself and each Lender) as additional insured and loss payee, all in
form and substance reasonably satisfactory to the Administrative Agent;
provided,

 

38



--------------------------------------------------------------------------------

however, that the Receivables of any Receivables Obligor located in a
jurisdiction outside the United States or Canada approved by the Administrative
Agent in its sole discretion, which jurisdiction shall be listed in Schedule V
hereto as and when approved by the Administrative Agent, and which Receivables
Obligor is listed on Schedule VI-A hereto (as of the date hereof and as such
Schedule may be updated from time to time by the Borrowers upon two (2) Business
Days’ prior written notice to the Administrative Agent), shall be Eligible
Receivables pursuant to this clause (e) to the extent that (A) such Receivables
are denominated in Dollars and arise from sales of Inventory shipped from the
United States and (B) the aggregate Outstanding Balance of all such Receivables
does not exceed 15% of the Outstanding Balance of all Eligible Receivables; or

(f) the sale to such Receivables Obligor represented by such Receivable is not a
final sale (e.g., such sale is on a bill-and-hold, guaranteed sale,
sale-and-return or sale-on-approval basis or, until billed, a consignment
basis); or

(g) such Receivable is subject to any Lien other than a Qualified Lien; or

(h) such Receivable is subject to any deduction, offset, counterclaim, return
privilege or other conditions (other than (i) sales discounts given in the
ordinary course of the Borrowers’ business and reflected in the amount of such
Receivable as set forth in the invoice or other supporting material therefor or
(ii) an offset or counterclaim of a nature specifically addressed in another
clause of this definition) but only to the extent of the amount of such
deduction, offset, counterclaim, return privilege or other condition being
asserted by the Receivables Obligor; or

(i) the Receivables Obligor on such Receivable is located in any State of the
United States requiring the holder of such Receivable, as a precondition to
commencing or maintaining any action in the courts of such State either to
(i) receive a certificate of authorization to do business in such State or be in
good standing in such State or (ii) file a Notice of Business Activities Report
with the appropriate office or agency of such State, in each case unless (x) the
holder of such Receivable has received such a certificate of authority to do
business, is in good standing or, as the case may be, has duly filed such a
notice in such State or (y) such failure to receive such certificate or to file
such notice is capable of being remedied without any material delay or material
cost; or

(j) the Receivables Obligor on such Receivable is a Governmental Authority,
unless the applicable Borrower have each

 

39



--------------------------------------------------------------------------------

assigned its rights to payment of such Receivable to the Collateral Agent
pursuant to the Assignment of Claims Act of 1940, as amended, in the case of a
federal Governmental Authority, and pursuant to applicable law, if any, in the
case of any other Governmental Authority, and such assignment has been accepted
and acknowledged by the appropriate government officers; or

(k) 50% or more of the Outstanding Balance of the Receivables of the applicable
Receivables Obligor are not Eligible Receivables by reason of clause (d) or
(h) above or clause (p) below; provided that Receivables that are determined not
to be Eligible Receivables, solely as a result of the provisions of clause
(o) below, shall be excluded in calculating such percentage; or

(l) the payment obligation represented by such Receivable is denominated in a
currency other than Dollars; or

(m) such Receivable is not evidenced by an invoice that would be a Contract or
by other supporting material acceptable to the Administrative Agent, in its
Discretion; provided, however, that this clause (m) shall not render ineligible
Unbilled Receivables that would otherwise constitute Eligible Receivables under
other clauses of this definition; or

(n) any Borrower or any other Person, in order to be entitled to collect such
Receivable, is required to deliver any additional goods or merchandise to,
perform any additional service for, or perform or incur any additional
obligation to, the Person to whom or to which it was made; or

(o) the total Receivables of such Receivables Obligor to the Borrowers (taken as
a whole) represent more than 15% (or such lesser percentage with respect to
certain Receivables Obligors as the Administrative Agent may determine in its
Discretion) of the Outstanding Balance of the Eligible Receivables of the
Borrowers (taken as a whole) at such time, but only to the extent of such
excess; or

(p) such Receivable (or any portion thereof) remains unpaid for more than (i) 60
days from the original payment due date, or (ii) if such Receivable arises from
the sale of inventory, 90 days from the original invoice date thereof or, in the
case of any such Receivable from a Receivables Obligor listed, and with the
payment terms described, in Schedule VI-B hereto (as of the date hereof and as
such Schedule may be updated from time to time by the Borrowers upon two
(2) Business Days’ prior written notice to the Administrative Agent), 120 days
from the

 

40



--------------------------------------------------------------------------------

original invoice date thereof, provided that such Receivables from such
Receivables Obligors listed in Schedule VI-B shall be Eligible Receivables under
this clause (p) only to the extent that the Outstanding Balance of all such
Receivables does not exceed 10% of the Outstanding Balance of all Eligible
Receivables; or

(q) the Receivables Obligor on such Receivable (i) has (A) pending, by or
against such Receivables Obligor, a petition for bankruptcy or any other relief
under the Bankruptcy Code or any other law relating to bankruptcy, insolvency,
reorganization or relief of debtors, (B) an assignment for the benefit of
creditors, (C) any other application for relief under the Bankruptcy Code or any
such other law or (D) the appointment of a receiver or a trustee for all or a
substantial part of its assets or affairs or (ii) has, while such Receivable
remains outstanding, failed, suspended business operations, become insolvent or
called a meeting of its creditors for the purpose of obtaining any financial
concession or accommodation; or

(r) consistent with the Credit and Collection Policy, such Receivable is or
should be written off any Borrower’s books as uncollectible; or

(s) such Receivable is not payable into a Lockbox Account; or

(t) such Receivable does not arise under a Contract which has been duly
authorized and which, together with such Receivable, is in full force and effect
and constitutes the legal, valid and binding obligation of the Receivables
Obligor of such Receivable enforceable against such Receivables Obligor in
accordance with its terms; or

(u) such Receivable, together with the Contract related thereto, contravenes in
any material respect any laws, rules or regulations applicable thereto
(including, without limitation, laws, rules and regulations relating to usury,
consumer protection, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
or with respect to which the applicable Borrower is in violation of any such
law, rule or regulation in any material respect; or

(v) such Receivable does not satisfy the requirements of the Credit and
Collection Policy in all material respects; or

 

41



--------------------------------------------------------------------------------

(w) such Receivable does not constitute an “account” within the meaning of
Section 9-102(a)(2) of the UCC of the jurisdiction the law of which governs the
perfection of a security interest in such Receivable; or

(x) the sale to such Receivables Obligor on such Receivable is on a F.O.B.
customer basis but only for so long as the inventory giving rise to such
Receivable has not yet arrived at its destination and possession thereof has not
been taken by the Receivables Obligor; or

(y) such Receivable (i) is subject to an unsecured claim in favor of a surety or
(ii) arises under a Contract that is not governed by the laws of the United
States or a State thereof; or

(z) such Receivable is an Unbilled Receivable; provided, however, that Unbilled
Receivables in respect of inventory that has been shipped shall be Eligible
Receivables under this clause (z) to the extent that the Outstanding Balance of
all such Receivables does not exceed 25% (or, if such determination is being
made at any time other than as of the last day of any calendar month, 35%) of
the Outstanding Balance of all Eligible Receivables; provided further, however,
that any Unbilled Receivable as to which an invoice has not been issued to the
relevant Receivables Obligor more than 31 days after the date of the sale of
goods by the relevant Borrower giving rise to such Receivable shall not be an
Eligible Receivable; or

(aa) there is a chargeback represented by the unpaid portion of such Receivable
as to which less than full payment was made; or

(bb) such Receivable is billed in advance of the relevant shipment of inventory
or performance of services; or

(cc) such Receivable arises under a Contract that (i) specifies a fixed price
and fixed volume for 90 or more days and (ii) provides for material liquidated
damages; or

(dd) (i) such Receivable does not comply with such other reasonable criteria and
requirements (other than those relating to the collectibility of such
Receivable) as the Administrative Agent, in its Discretion, may from time to
time specify to the Borrowers’ Agent upon 30 days’ notice, or (ii) the
Administrative Agent, in its Discretion, and upon at least five Business Days’
notice, notifies the Borrowers’ Agent of its determination that such Receivable
might not be paid or is otherwise ineligible, in which event such Receivable
shall not be an Eligible Receivable on the effective date of ineligibility
specified in such notice.

 

42



--------------------------------------------------------------------------------

“Intercompany Facility” shall mean the Loan Agreement by and between Lyondell,
as lender, and Basell GmbH, as borrower, substantially in the form of Exhibit O
hereto.

“Intercompany Subordination Agreement” shall mean an Intercompany Subordination
Agreement among the Administrative Agent, the “Administrative Agent” under the
DIP Term Loan Facility and the Company and its Subsidiaries party thereto
substantially in the form of Exhibit L hereto.

“Intercreditor Agreement” shall mean an Intercreditor Agreement between the
Administrative Agent and the “Administrative Agent” under the DIP Term Loan
Facility, in substantially the form of Exhibit I hereto.

“Interest Payment Date” shall mean, with respect to any Loan, (a) the last day
of each Interest Period applicable to the Borrowing of which such Loan is a
part, and, in addition, the date of any continuation or conversion of such Loan
with or to a Loan of a different Type and (b) the date of termination of the
Commitments in their entirety.

“Interest Period” shall mean (a) as to any LIBOR Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as the case may be, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is one (1) month
thereafter, (b) as to any ABR Borrowing, the period commencing on the date of
such Borrowing or on the last day of the immediately preceding Interest Period
applicable to such Borrowing, as the case may be, and ending on the next
succeeding date that is the last day of a calendar month or, if earlier, the
date of prepayment or conversion of such Borrowing, and (c) as to any Swingline
Loan, the period commencing on the date of such Loan and ending on the last
Business Day of the then current calendar month; provided, however, that (i) if
any Interest Period would end on a day that shall not be a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of LIBOR Loans only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (ii) no Interest Period with respect to any Loan
shall end later than the Maturity Date, (iii) interest shall accrue from and
including the first day of an Interest Period to but excluding the last day of
such Interest Period and (iv) there shall be outstanding at any one time no more
than 7 Interest Periods applicable to LIBOR Loans.

“Interim Order” shall mean the interim order (I) authorizing Debtors (A) to
obtain post-petition financing pursuant to 11 U.S.C. §§ 105, 361, 362,
364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1) and 364(e), (B) to utilize cash
collateral

 

43



--------------------------------------------------------------------------------

pursuant to 11 U.S.C. § 363 and (C) to purchase certain assets pursuant to 11
U.S.C. § 363, (II) granting adequate protection to pre-petition secured parties
pursuant to 11 U.S.C. §§ 361, 362, 363 and 364 and (III) scheduling final
hearing pursuant to Bankruptcy Rules 4001(b) and (c) entered by the Bankruptcy
Court on January 8, 2009 (Docket No. 79).

“Interim Order Entry Date” shall mean January 8, 2009.

“Interim Period” shall mean the period beginning on the Interim Order Entry Date
and ending on the Final Order Entry Date.

“Inventory” shall mean all now owned and hereafter acquired inventory, goods and
merchandise, wherever located, to be furnished under any contract for service or
held for sale or lease, all returned goods, raw materials, work-in-process,
finished goods (including embedded software), other materials and supplies of
any kind, nature, or description which are used or consumed in any Loan Party’s
business or used in connection with the packing, shipping, advertising, selling
or finishing of such goods, merchandise, and all documents of title or other
documents representing them and shall include all feedstocks, line fill, stores
inventory, catalysts, chemicals and additives.

“Inventory Valuation Reserves” shall mean the sum of the following, without
duplication of any Availability Reserves or any other Inventory Valuation
Reserve:

(a) any book reserves maintained by the Borrowers in respect of Eligible
Inventory (excluding a LIFO reserve under GAAP);

(b) to the extent not included in clause (a) or otherwise reflected in the book
value thereof, a lower of cost or market reserve for all Eligible Inventory
selling for less than cost as determined by the Borrowers; and

(c) such other reserves to reflect events, conditions, contingencies or risks
which, as reasonably determined by the Administrative Agent, do or are
reasonably likely to materially adversely affect the value of Eligible
Inventory, established in accordance with the definition of Borrowing Base;

provided that the Administrative Agent shall give two (2) Business Days’ notice
to the Borrowers in the case of new reserve categories established pursuant to
clause (c) after the Effective Date and changes in the methodology for
determining a reserve and one (1) Business Day’s notice to the Borrowers in
other cases.

 

44



--------------------------------------------------------------------------------

“Investment” shall mean, with respect to any Person, any direct or indirect loan
or other extension of credit (including a guarantee) or capital contribution
(with respect to such loan, extension of credit or capital contribution, by
means of any transfer of cash or other property to others or any payment for
property or services for the account or use of others), or any purchase or
acquisition by such Person of any Equity Interest, bonds, notes, debentures or
other securities or other Indebtedness issued by, any other Person. “Investment”
excludes (i) extensions of trade credit in the ordinary course of business,
(ii) commissions, loans, advances, fees and compensation paid in the ordinary
course of business to officers, directors and employees, and (iii) reimbursement
or payment obligations in respect of letters of credit and tender, bid,
performance, government contract, surety and appeal bonds, in each case solely
with respect to obligations of the Company or any of its Subsidiaries in
accordance with the normal trade practices of the Company or such Subsidiary, as
the case may be. For the purposes of Article 6, the amount of any Investment
(A) in any Person is the original cost of such Investment plus the cost of all
additional Investments therein, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment and (B) constituting a loan is the amount of the then-outstanding
principal amount thereof.

If the Company or any Subsidiary sells or otherwise disposes of any voting
Equity Interests of any direct or indirect Subsidiary of the Company such that,
after giving effect to any such sale or disposition, the Company no longer owns,
directly or indirectly, greater than 50% of the outstanding voting Equity
Interests of such Subsidiary, the Company will be deemed to have made an
Investment on the date of any such sale or disposition equal to the fair market
value of the common Equity Interests of such Subsidiary not sold or disposed of.

“IP Rights” shall have the meaning set forth in Section 3.15(a).

“Junior Financing” shall have the meaning set forth in Section 6.13(a).

“Junior Financing Documentation” shall mean any documentation governing any
Junior Financing.

“Laws” shall mean, as to any Person, collectively, all international, foreign,
federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case binding on such Person or to which such Person or any of
its property or assets is subject.

 

45



--------------------------------------------------------------------------------

“LC Disbursement” shall mean a payment made by the Fronting Bank pursuant to a
Letter of Credit.

“LC Exposure” shall mean, at any time, the sum of (a) the aggregate amount
available for drawing (assuming satisfaction of applicable drawing conditions)
under all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrowers at such time. The LC Exposure of any Lender at any time shall
be its Revolving Percentage of the total LC Exposure at such time.

“L/C Fee” shall have the meaning assigned to such term in Section 2.07(b).

“L/C Issuance Fee” shall have the meaning assigned to such term in
Section 2.07(b).

“LC Sublimit” shall mean $700,000,000.

“Legal Limitations” shall mean covenant restrictions in joint venture
agreements, general statutory or common law limitations, criminal offenses,
corporate benefit and similar principles under applicable law (taking into
account the ultimate benefit to be received by each Subsidiary providing a
Foreign Guarantee) which limit the ability of a Foreign Guarantor to provide a
Foreign Guarantee or, in the case of Basell GmbH and any other Foreign Debtor,
security, will require that such Foreign Guarantee be limited by an amount or
otherwise.

“Legal Reservations” shall mean:

(a) the principle that equitable remedies may be granted or refused at the
discretion of a court;

(b) the limitation of enforcement by Laws relating to insolvency, reorganization
and other similar laws generally affecting the rights of creditors;

(c) the time barring of claims under the statutes of limitation;

(d) the possibility that an undertaking to assume liability for or indemnify a
Person against non-payment of stamp duties or to pay a penalty may be void;

(e) defenses of set-off or counterclaim; and

 

46



--------------------------------------------------------------------------------

(f) general statutory limitations, corporate benefit and similar principles
under applicable law (taking into account the ultimate benefit to be received by
each Foreign Guarantor) which limit the ability of a Foreign Guarantor to
provide the Guaranty or, in the case of Basell GmbH and any other Foreign
Debtor, security, or will require that the Guaranty by such Foreign Guarantor be
limited by an amount or otherwise.

“Lender” shall mean any of the Persons listed on Schedule 2.01 and any other
Person that shall have become a party hereto pursuant to Section 2.21,
Section 2.22 or Section 10.07, other than any such Person that ceases to be
party hereto pursuant to Section 2.21 or Section 10.07. Unless the context
otherwise requires, the term “Lender” includes the Swingline Lender.

“Letter of Credit” shall mean any Existing Letter of Credit or Additional Letter
of Credit.

“LIBO Rate” shall mean, with respect to any Borrowing comprised of LIBOR Loans
for any Interest Period, the rate appearing on Reuters Screen LIBOR01 Page (or
on any successor or substitute page of such Service) at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, as the rate for Dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Borrowing for such
Interest Period shall be the rate at which Dollar deposits in an amount
approximately equal to the Loan to be made by Citibank as part of such Borrowing
and for a maturity comparable to such Interest Period are offered by the
principal London office of Citibank in immediately available funds to prime
banks in the London interbank market at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period. The
LIBO Rate shall in no event be less than 3.00%.

“LIBOR Lending Office” shall mean, with respect to each Lender, the branches or
Affiliates of such Lender which such Lender has designated as its “LIBOR Lending
Office” in its Administrative Questionnaire or such other office of such Lender
as such Lender may hereafter designate from time to time as its “LIBOR Lending
Office” by notice to the Borrowers and the Administrative Agent.

“LIBOR Loan” shall mean any Revolving Loan bearing interest at a rate determined
by reference to the Adjusted LIBO Rate in accordance with the provisions of
Article 2.

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, transfer for security purposes, deposit arrangement, encumbrance,

 

47



--------------------------------------------------------------------------------

lien (statutory or other), charge, or preference, priority or other security
interest or preferential arrangement, of any kind or nature whatsoever
(including any conditional sale or other title retention agreement, any
easement, right of way or other encumbrance on title to Real Property and any
Capitalized Lease having substantially the same economic effect as any of the
foregoing).

“Limited Recourse Stock Pledge” shall mean the pledge of the Equity Interests in
any Specified Saudi Joint Venture or its direct parent to secure debt of such
Specified Saudi Joint Venture or its direct parent that provides for no recourse
to the Company or any of its Subsidiaries (other than to such Specified Saudi
Joint Venture or its direct parent) by any Foreign Subsidiary the activities of
which are solely limited to making and managing Investments, and owning Equity
Interests, in such Specified Saudi Joint Venture or its direct parent, but only
for so long as its activities are so limited; provided that the activities of
any such direct parent are solely limited to making and managing Investments,
and owning Equity Interests, in such Specified Saudi Joint Venture.

“Liquidity” shall mean, on any date of determination, (i) the sum of (A) the
consolidated amount of Unrestricted Cash of the Company and its Subsidiaries on
such date, (B) the Available ABL Commitment in effect on such date and (C) the
unused amount of the NM Commitments (as defined in the DIP Term Loan Facility)
in effect on such date minus (ii) any Additional Restricted Cash.

“Loan” shall mean a Revolving Loan whether made as a LIBOR Loan or an ABR Loan,
or a Swingline Loan.

“Loan Documents” shall mean this Agreement, the Notes, the Foreign Guarantee,
the Collateral Documents, the Intercompany Subordination Agreement and, other
than for purposes of Article 3 and Article 7, the Intercreditor Agreement.

“Loan Party” shall mean each Borrower and each Guarantor.

“Lockbox Account” shall have the meaning set forth in Section 5.23(a).

“Lyondell” shall mean Lyondell Chemical Company, a Delaware corporation.

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, operations, assets, liabilities (actual or contingent), financial
condition or prospects of the Company and its Subsidiaries (taken as a whole),
(b) a material adverse effect on the ability of the Borrowers or the Loan
Parties (taken as a whole) to perform their respective payment obligations under
any Loan

 

48



--------------------------------------------------------------------------------

Document to which any Borrower or any of the Loan Parties is a party or (c) a
deficiency in the rights and remedies of the Lenders under the Loan Documents
(taken as a whole) which is materially adverse to the Lenders; provided, that a
Material Adverse Effect shall not be deemed to exist as a result of the Cases or
the Effect of Bankruptcy or the circumstances and events leading up thereto.

“Material Subsidiary” shall mean, at any date of determination, each of the
Company’s Subsidiaries (a) whose total assets at the last day of the most
recently ended fiscal quarter for which financial statements have been delivered
pursuant to Section 3.05 or Section 5.01 were equal to or greater than 2.5% of
the Total Assets of the Company and the Subsidiaries at such date or (b) whose
EBITDAR for the most recently ended fiscal quarter for which financial
statements have been delivered pursuant to Section 3.05 or Section 5.01 is equal
to or greater than 2.5% of the Consolidated EBITDAR for such fiscal period.

“Maturity Date” shall mean December 15, 20091.

“Maximum Facility Availability” shall mean, at any date, an amount equal to the
lesser of (i) the aggregate amount of the Commitments on such date and (ii) the
Borrowing Base on such date.

“Millennium” shall mean Millennium Chemicals Inc., a Delaware corporation.

“Millennium Holdings Group” shall mean Millennium Holdings LLC or any Person
that was a Subsidiary of Millennium Holdings LLC as of the Initial Funding Date.

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor thereto.

“Mortgaged Properties” has the meaning set forth in the definition of
“Collateral and Guarantee Requirement.”

“Mortgages” shall mean, collectively, the deeds of trust, trust deeds, hypothecs
and mortgages creating and evidencing a Lien on a Mortgaged Property made by the
Loan Parties in favor of or for the benefit of the Administrative Agent on
behalf of the Secured Parties substantially in the form of Exhibit M or
otherwise in form and substance reasonably satisfactory to the Administrative
Agent and any other mortgages executed and delivered pursuant to this Agreement,
in each case securing the Obligations.

 

1

See Section 5.18(d).

 

49



--------------------------------------------------------------------------------

“Multiemployer Plan” shall mean any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which any Loan Party, any Subsidiary or any
ERISA Affiliate makes or is obligated to make contributions, during the
preceding five plan years, has made or been obligated to make contributions or
otherwise could reasonably be expected to incur liability.

“Negromex Receivables Dispositions” means any disposition of accounts
receivables from Industrias Negromex, S.A. de C.V. purchased by Citibank, N.A.
pursuant to the terms of the Supplier Agreement, dated as of December 7, 2006,
between Equistar Chemicals, L.P. and Citibank, N.A., as in effect on the date
hereof.

“Net Proceeds” shall mean: (a) with respect to any Disposition or Casualty Event
100% of the cash proceeds actually received by the Company or any Subsidiary
from any such Disposition or Casualty Event (including any cash payments
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise and
including casualty insurance settlements and condemnation awards in respect of
any ABL Collateral or any equipment, fixed assets or Real Property (including
any improvements thereof), but only as and when received, and excluding any
liabilities assumed by the transferee and deemed to be cash for purposes of
Section 6.05), in each case net of:

(i) attorneys’ fees, accountants’ fees, investment banking fees, purchaser due
diligence costs (to the extent borne by the Company or any Subsidiary), survey
costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, required debt payments and
required payments of other obligations relating to the applicable asset to the
extent such debt or obligations are secured by a Lien permitted hereunder that
has not been primed pursuant to the Cases (other than pursuant to the Loan
Documents) on such asset, other customary expenses and brokerage, consultant and
other customary fees actually incurred in connection therewith,

(ii) Taxes paid or payable as a result thereof,

(iii) the amount of any reserve certified by the Company Financial Officer as
reasonable and established in accordance with GAAP against any adjustment to the
sale price or to fund any liabilities (other than any taxes deducted pursuant to
clause (ii) above) (x) related to any of the applicable assets and (y) retained
by the Company or any of the Subsidiaries, including pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations (provided, however, that the
amount of any

 

50



--------------------------------------------------------------------------------

subsequent reduction of such reserve (other than in connection with a payment in
respect of any such liability) shall be deemed to be Net Proceeds of such
Disposition or Casualty Event received on the date of such reduction),

(iv) all distributions and other payments required to be made to other
shareholders in subsidiaries or joint ventures as a result of such Disposition
or Casualty Event or to any other person (other than any Loan Party) owning a
beneficial interest in the assets that are the subject of such Disposition or
Casualty Event,

(v) the decrease in proceeds from Securitization Transactions which results from
such Disposition or Casualty Event,

(vi) repayment of Existing Indebtedness (other than Indebtedness with respect to
which the Lien related thereto has been primed pursuant to the Cases) required
to be paid in connection with such Disposition or Casualty Event, and

(vii) except in the case of a Disposition or Casualty Event with respect to the
ABL Collateral, any other application of such proceeds required by the DIP Term
Loan Facility,

in the case of items (i) through (vii) above, to the extent approved by the
Bankruptcy Court, if such approval is necessary pursuant to the Bankruptcy Code;
provided that, so long as no Default or Event of Default shall have occurred and
be continuing, upon the occurrence of any Casualty Event, the Borrower’s Agent
may deliver a certificate of a Company Financial Officer to the Administrative
Agent promptly following such Casualty Event setting forth the Company’s (or any
Subsidiary’s) intention to use all or a portion of any proceeds received with
respect to such Casualty Event to acquire, maintain, develop, construct,
improve, upgrade or repair assets useful in the business of the Company and the
Subsidiaries (such actions with respect to an asset affected by a Casualty
Event, an “Asset Restoration”). If such a certificate is delivered, the related
proceeds when received shall not, so long as applied to the applicable Asset
Restoration, constitute Net Proceeds for purposes of this Agreement; provided,
however, that notwithstanding the foregoing, if such a certificate is delivered
with respect to a Casualty Event relating to assets the replacement value of
which is greater than $25,000,000, then such certificate shall set forth the
following additional information: (x) the anticipated aggregate cost of such
Asset Restoration, (y) the anticipated insurance proceeds to be received from
the insurer by the Company or its applicable Subsidiary in connection with such
Asset Restoration, and (z) the anticipated insurance proceeds to be received
from the insurer by the Company or its applicable Subsidiary if such Asset
Restoration does not occur, and the

 

51



--------------------------------------------------------------------------------

Required Lenders shall, acting reasonably and in good faith, promptly direct the
Company whether or not to pursue such Asset Restoration. If the Required Lenders
direct the Company to pursue an Asset Restoration with respect to any Casualty
Event, the insurance proceeds received with respect to such Casualty Event shall
not, so long as applied to the applicable Asset Restoration, constitute Net
Proceeds for purposes of this Agreement; and

(b) with respect to any incurrence of Indebtedness, an amount equal to 100% of
all cash proceeds of such Indebtedness (net of all Taxes, fees, costs and
reasonable expenses which are actually incurred by the Company and its
Subsidiaries with respect to the incurrence or issuance of such Indebtedness, in
each case to the extent approved by the Bankruptcy Court if such Indebtedness is
incurred by any Chapter 11 Filer).

For purposes of calculating Net Proceeds realized or received by any Foreign
Subsidiary in respect of any Prepayment Event, the aggregate amount of such Net
Proceeds determined as set forth above shall be subject to reduction to the
extent the expatriation of such Net Proceeds (1) would result in adverse tax or
legal consequences (2) would be reasonably likely to result in adverse personal
liability of any director of the Company or a Foreign Subsidiary or (3) would
result in the insolvency of the Company or a Foreign Subsidiary.

For purposes of calculating any amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Company or any Subsidiary shall be
disregarded.

“New Lender” shall have the meaning assigned to such term in Section 2.22.

“Non-Debtor Subsidiary” shall mean each Subsidiary of the Company that is not a
Debtor.

“Notes” shall mean promissory notes of the Borrowers, in a form reasonably
satisfactory to the Administrative Agent, evidencing the Borrowers’ obligation
to repay the Loans, and “Note” shall mean any one of such promissory notes
issued hereunder.

“Obligations” shall mean the obligations of the Loan Parties under the Loan
Documents (as the same may hereafter be amended, restated, extended,
supplemented or otherwise modified from time to time) with respect to the due
and punctual payment, whether at maturity, by acceleration or otherwise, of
(a) the principal amount of the Loans, (b) interest and premium on the Loans,
(c) LC Disbursements and interest thereon and (d) all other monetary obligations
of any Loan Party, whether for fees, costs, indemnification or otherwise.

 

52



--------------------------------------------------------------------------------

“Operating Forecast” shall mean a business plan and projected operating budget
for the Company and its Subsidiaries, for the remainder of 2009, broken down by
month, including income statements, balance sheets, cash flow statements,
projected capital expenditures, asset sales, cost savings and head count
reductions, targeted facility closures, targeted facility idlings and other
milestones, a line item for total available liquidity for the period covered
thereby and setting forth the anticipated uses of the Facilities for such
period.

“Orders” shall mean, collectively, the Interim Order, the Final Order and, to
the extent applicable, the orders of the Bankruptcy Court relating to the
Guaranty of any Additional Debtor (and any Collateral pledged in respect
thereof).

“Orderly Liquidation Value Rate” shall mean, with respect to Eligible Inventory
in each Category, the applicable orderly liquidation value (or in the case of
Premium Inventory, fair market value, and in any case net of costs and expenses
incurred in connection with liquidation) of such Inventory, which applicable
percentage shall be determined by reference to the most recent Appraisal Report
on such Inventory received by the Administrative Agent, as a percentage of the
aggregate book value of such Inventory.

“Organization Documents” shall mean (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation, association or organization and operating agreement; and (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, the Loan Documents (but excluding any Excluded
Taxes).

“Outstanding Balance” of any Receivable at any time shall mean the then
outstanding principal balance thereof.

 

53



--------------------------------------------------------------------------------

“Outstandings” shall mean, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.

“Parent” shall mean BI S.à r.l., a société à responsabilité limitée incorporated
under the laws of the Grand Duchy of Luxembourg.

“Participant Register” shall have the meaning set forth in Section 10.07(d).

“Participating Member State” shall mean each state so described in any EMU
Legislation.

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

“PBGC Settlement” shall mean the settlement agreement dated July 22, 1998
between Lyondell and the Pension Benefit Guaranty Corporation (or any successor
entity).

“Pension Plan” shall mean any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA or to the minimum funding standards under
Section 412 of the Code or Section 302 of ERISA and is sponsored or maintained
by any Loan Party, any Subsidiary or any ERISA Affiliate or to which any Loan
Party, any Subsidiary or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five (5) plan years or with respect to which a Loan Party,
Subsidiary or ERISA Affiliate could reasonably be expected to incur liability
(including under Section 4063 or 4069 of ERISA).

“Perfection Certificate” shall have the meaning set forth in the Security
Agreement.

“Permitted Business” shall mean any business which is the same, similar, related
or complementary to the businesses in which the Company and its Subsidiaries
were engaged on the date hereof, except to the extent that after engaging in any
new business, the Company and its Subsidiaries, taken as a whole, remain
substantially engaged in similar or related lines of business as were conducted
by them on the date hereof.

“Permitted Joint Venture” shall mean the joint ventures existing on the Initial
Funding Date and listed on Schedule 1.01E.

 

54



--------------------------------------------------------------------------------

“Permitted Refinancing” shall mean, with respect to any Person, any
modification, refinancing, replacement, refunding, renewal or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, replaced,
refunded, renewed or extended plus any interest and expenses, including
prepayment premiums, associated hedging break costs and premiums or replacement
hedges, related to such refinancing, replacement, refunding, renewal or
extension, (b) such modification, refinancing, replacement, refunding, renewal,
or extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended and in any event has a final
maturity date later than the date that is six months following the Maturity Date
(except in each case with respect to any Indebtedness of any Subsidiary that is
not a Loan Party that is refinanced, replaced, refunded, renewed or extended
using financing in the local jurisdiction of such Subsidiary), (c) at the time
thereof, no Event of Default shall have occurred and be continuing, except with
respect to any Indebtedness of any Subsidiary that is not a Loan Party that is
refinanced, replaced, refunded, renewed or extended using financing in the local
jurisdiction of such Subsidiary, and (d) if such Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended is Indebtedness permitted
pursuant to Section 6.03(b) or Section 6.03(g), (i) to the extent such
Indebtedness being modified, refinanced, replaced, refunded, renewed or extended
is subordinated in right of payment to the Obligations or subordinated in
respect of Liens, such modification, refinancing, replacement, refunding,
renewal or extension is subordinated in right of payment to the Obligations or
subordinated in respect of Collateral on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, replaced, refunded, renewed or extended, (ii) the terms
and conditions (including, if applicable, as to collateral but excluding as to
subordination, interest rate and redemption premium) of any such modified,
refinanced, replaced, refunded, renewed or extended Indebtedness, taken as a
whole, are not materially less favorable to the Loan Parties or the Lenders than
the terms and conditions of the Indebtedness being modified, refinanced,
replaced, refunded, renewed or extended; and (iii) such modification,
refinancing, replacement, refunding, renewal or extension is incurred by the
Person who is the obligor of the Indebtedness being modified, refinanced,
refunded, renewed or extended.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

55



--------------------------------------------------------------------------------

“Petition Date” shall mean January 6, 2009.

“Plan” shall mean any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Loan Party or Subsidiary or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any ERISA Affiliate.

“Pledged” shall have the meaning set forth in the Security Agreement.

“Prepayment Date” shall mean (i) March 6, 2009 if the Final Order has not been
entered by the Bankruptcy Court prior to such date or (ii) such later date as
approved by the Required Lenders.

“Prepayment Event” shall mean (a) any Disposition by the Company or any of its
Subsidiaries of any property or assets (other than any such Disposition
permitted by Section 6.05(a), (b), (c), (d), (e), (f), (g), (h) or (j) or any
other Disposition of any property or assets permitted by Section 6.05(k) to the
extent designated as not being a Prepayment Event in writing delivered on or
prior to the date hereof pursuant to Section 6.05(k) (which designation shall,
for the avoidance of doubt, be acceptable to the Arrangers)) or any Casualty
Event, in each case that results in the realization or receipt by the Company or
a Subsidiary of Net Proceeds or (b) the incurrence or issuance of any
Indebtedness by the Company or any of its Subsidiaries (other than Indebtedness
permitted under Section 6.03); provided that a Covered Disposition is not a
Prepayment Event. The description of any transaction as falling within the above
definition does not affect any limitation on such transaction imposed by Article
6 or Article 7 of this Agreement.

“Pre-Petition Payment” shall mean a payment (by way of adequate protection or
otherwise) of principal or interest or otherwise on account of any pre-petition
(i) Indebtedness, (ii) “critical vendor payments” or (iii) trade payables
(including, without limitation, in respect of reclamation claims), or other
pre-petition claims against any Chapter 11 Filer.

“Premium Inventory” shall mean Eligible Inventory that consists solely of
finished goods owned by HRLP.

“Principal Financial Officer” shall mean the chief financial officer, the
treasurer or the principal accounting officer of Lyondell (or other specified
Person). Any action taken or document delivered by a Principal Financial Officer
pursuant to the Loan Documents shall be taken or delivered in his capacity as
such.

“Public Lender” has the meaning set forth in Section 5.01.

 

56



--------------------------------------------------------------------------------

“Qualified Lien” shall mean (i) with respect to Inventory or Receivables, an
inchoate tax, PBGC or other Lien arising solely by operation of law, (ii) solely
with respect to Inventory, a Lien securing payments of (A) expenses of a
landlord, bailee, consignee, processor, warehouseman or other third party who
stores, processes, maintains or holds ABL Collateral and (B) rail car lease and
transportation expenses applicable to ABL Collateral, (iii) with respect to
Inventory or Receivables, any other Lien approved by the Administrative Agent,
which in each case is (x) permitted by Section 6.01 and (y) covered by an
Availability Reserve as specified herein (unless, solely with respect to
Inventory, the Person who holds such Lien has entered into a Third Party
Agreement), as determined by the Administrative Agent in accordance with the
definitions of Availability Reserve and Borrowing Base and (iv) with respect to
Inventory or Receivables, a Lien securing the DIP Term Loan Facility which is
expressly subordinated to the Lien of the Security Agreement pursuant to the
Intercreditor Agreement and other Liens that are created and subordinated to the
Liens on the ABL Collateral pursuant to the Orders.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, easement, mineral or other estate) in and to any and
all parcels of or interests in real property owned, leased or operated by any
Person, whether by lease, license or other means, together with, in each case,
all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures and equipment, all general intangibles and
contract rights and other property and rights incidental to the ownership, lease
or operation thereof.

“Receivable” shall mean the indebtedness (whether constituting accounts or
general intangibles or chattel paper or otherwise) of any Receivables Obligor
under a Contract, and includes the right to payment of any interest or finance
charges and other obligations of such Receivables Obligor with respect thereto.

“Receivables Financings” shall mean factoring, securitizations of receivables or
any other receivables financing (including through the sale of receivables in a
factoring arrangement or through the sale of receivables to lenders or to
special purpose entities formed to borrow from such lenders against such
receivables), whether or not recourse to the Company or any of its Subsidiaries,
including the European Securitization Transaction, the Berre Facility or any
other Securitization Transaction, but excluding the DIP ABL Facility. The
aggregate amount of all Asset Backed Credit Facilities, Receivables Financings
and Securitization Transactions entered into during the term of this Agreement
(other than the European Securitization Transaction and the Berre Facility)
shall not exceed an amount equal to $50,000,000 at any one time outstanding.

 

57



--------------------------------------------------------------------------------

“Receivables Obligor” shall mean a Person obligated to make payments pursuant to
a Contract.

“Receivables Valuation Reserves” shall mean the sum of the following, to the
extent not already deducted in determining Eligible Receivables, and without
duplication of any Availability Reserves or any other Receivables Valuation
Reserve:

(a) amounts accrued or recorded by the Borrowers as a reserve in respect of
volume rebates or other offsetting deductions, or in respect of credits in past
due; and

(b) such dilution reserves and other reductions as the Administrative Agent in
its Discretion deems appropriate and as notified by the Administrative Agent to
the Borrowers’ Agent at least two (2) Business Days prior to the effectiveness
thereof.

“Register” shall have the meaning set forth in Section 10.07(f).

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank loans, any other fund that invests in bank loans and is advised
or managed by the same investment advisor as such Lender or by an Affiliate of
such Lender.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment.

“Reorganization Plan” shall mean a plan of reorganization in any of the Cases of
the Debtors.

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA or the regulations issued thereunder, other than events for which the
thirty (30) day notice period has been waived.

“Required Lenders” shall mean, at any time, Lenders having in the aggregate more
than 50% of the aggregate amount of the Credit Exposures at such time; provided
that (i) any Credit Exposure held by Lyondell or any of its Subsidiaries or any
of their respective Affiliates shall be excluded for purposes of

 

58



--------------------------------------------------------------------------------

determining such percentage and (ii) the portion of the Commitments held or
deemed held by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Responsible Officer” shall mean the Chief Restructuring Officer, chief
executive officer, president, chief financial officer or treasurer of a Loan
Party (including, in the case of each Loan Party, the authorized number of
managing directors or a general attorney or an attorney under a power of
attorney of such Loan Party) and, as to any document delivered on the Effective
Date, any secretary of such Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Account” shall mean any of the Lockbox Accounts, the Sweep Account
and the Cash Collateral Account.

“Restricted Party” shall mean any person listed:

(a) in the Annex to the Executive Order;

(b) on the “Specially Designated Nationals and Blocked Persons” list maintained
by the OFAC;

(c) in any successor list to either of the foregoing; or

(d) any person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order.

“Restricted Payment” shall mean, with respect to any Person,

(1) a declaration or payment of any dividend or the making of any distribution
(other than pro rata dividends or other distributions made by a Subsidiary that
is not a Wholly Owned Subsidiary to minority shareholders (or owners of an
equivalent interest in the case of a Subsidiary that is an entity other than a
corporation) to the extent required by and in accordance with the applicable
organizational documents or other applicable joint venture agreements, in each
case as in effect on the Initial Funding Date) on or in respect of shares of
such Person’s Equity Interests to holders of such Equity Interests,

(2) the purchase, redemption or other acquisition or retirement for value of any
Equity Interests of such Person or any warrants, rights or options to purchase
or acquire shares of any class of such Equity Interests, or

 

59



--------------------------------------------------------------------------------

(3) any Investment other than an Investment permitted by Section 6.02.

“Restructuring Committee” has the meaning set forth in Section 5.19.

“Revolving Loan” shall mean (x) a Loan made pursuant to Section 2.02 and
(y) those loans made to the Borrowers under the ABL Facility by the Lenders
prior to the Effective Date in an aggregate principal amount of $608,020,741
pursuant to the Interim Order and the term sheet attached thereto. For avoidance
of doubt, each such loan described in the preceding clause (y) shall be a
“Revolving Loan” and a “Loan” for all purposes of this Agreement.

“Revolving Percentage” shall mean, with respect to any Lender, the percentage of
the Total Commitment represented by such Lender’s Commitment. If the Commitments
shall have been terminated or shall have expired, the Revolving Percentages
shall be determined based upon the Commitments most recently in effect, giving
effect to any subsequent assignments pursuant to Section 10.07.

“Revolving Period” shall mean the period from and including the Effective Date
to but excluding the Termination Date.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, and any successor thereto.

“SEC” shall mean the U.S. Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.

“Secured Parties” shall have the meaning specified in the Security Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Agreement” shall mean a security agreement in substantially the form
of Exhibit F executed and delivered or to be executed and delivered by the
Borrowers, the US Guarantors, the Borrowers’ Agent and Citibank, as
Administrative Agent.

“Securitization Entity” shall mean each entity to which the Company or any
Subsidiary of the Company transfers, directly or indirectly, accounts receivable
and related assets which engages in no activities other than in

 

60



--------------------------------------------------------------------------------

connection with the financing of accounts receivable and which is designated by
the Board of Directors of the Company (as provided below) as a Securitization
Entity; provided that:

(1) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which

(a) is guaranteed by the Company or any Subsidiary of the Company (other than
the Securitization Entity), excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings,

(b) is recourse to or obligates the Company or any Subsidiary of the Company
(other than the Securitization Entity) in any way other than pursuant to
Standard Securitization Undertakings, or

(c) subjects any property or asset of the Company or any Subsidiary of the
Company (other than the Securitization Entity), directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings and other than any interest in the accounts
receivable and related assets being financed (whether in the form of an equity
interest in such assets or subordinated indebtedness payable primarily from such
financed assets) retained or acquired by the Company or any Subsidiary of the
Company,

(2) neither the Company nor any Subsidiary of the Company has any material
contract, agreement, arrangement or understanding with the Securitization Entity
other than on terms no less favorable to the Company or such Subsidiary than
those that might be obtained at the time from Persons that are not Affiliates of
the Company, other than fees payable in the ordinary course of business in
connection with servicing receivables of such entity (other than Standard
Securitization Undertakings), and

(3) neither the Company nor any Subsidiary of the Company has any obligation to
maintain or preserve such entity’s financial condition or cause such entity to
achieve certain levels of operating results (other than Standard Securitization
Undertakings).

 

61



--------------------------------------------------------------------------------

Any such designation by the Board of Directors of the Company shall be evidenced
to the Administrative Agent by filing with the Administrative Agent a certified
copy of the resolution of the Board of Directors of the Company giving effect to
such designation and an officers’ certificate certifying that such designation
complied with the foregoing conditions.

“Securitization Transaction” shall mean any transaction or series of
transactions that may be entered into by the Company or any of its Subsidiaries
pursuant to which the Company or any of its Subsidiaries may sell, convey or
otherwise transfer pursuant to customary terms to:

(1) a Securitization Entity or to the Company which subsequently transfers to a
Securitization Entity (in the case of a transfer by the Company or any of its
Subsidiaries) or

(2) any other Person (in the case of transfer by a Securitization Entity), or
may grant a security interest in any accounts receivable (whether now existing
or arising or acquired in the future) of the Company or any of its Subsidiaries,
and any assets related thereto, including all collateral securing such accounts
receivable, all contracts and contract rights related thereto and all guarantees
or other obligations in respect of such accounts receivable, proceeds of such
accounts receivable and other assets (including contract rights) which are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving accounts receivable.

The aggregate amount of all Asset Backed Credit Facilities, Receivables
Financings and Securitization Transactions entered into during the term of this
Agreement (other than the European Securitization Transaction and the Berre
Facility) shall not exceed an amount equal to $50,000,000 at any one time
outstanding.

“Senior First Lien Credit Agreement” shall mean the Credit Agreement dated as of
December 20, 2007, as amended and restated on April 30, 2008, among the Company,
Lyondell, the other borrowers party thereto, the subsidiary guarantors party
thereto, the lenders party thereto and Citibank, as primary administrative agent
(or any successor thereto in such capacity) (including Exhibits thereto), as in
effect on the date hereof.

“Senior First Lien Debt” shall mean the Senior First Lien Loans and the “Letters
of Credit”, as set forth in the Senior First Lien Credit Agreement.

“Senior First Lien Lender” shall mean a “Lender” as such term is defined in the
Senior First Lien Credit Agreement on the date hereof.

 

62



--------------------------------------------------------------------------------

“Senior First Lien Loans” shall mean the “Loans”, as set forth in the Senior
First Lien Credit Agreement.

“Senior Forbearance Agreement” shall mean the First Amended and Restated Senior
Forbearance Agreement relating to the Senior First Lien Credit Agreement.

“Senior Second/Third Lien Debt” shall mean the Senior Second/Third Lien Interim
Loans, the Senior Second/Third Lien Exchange Notes and the Senior Second/Third
Lien Extended Loans.

“Senior Second/Third Lien Exchange Notes” shall mean the “Exchange Notes,” as
set forth in the Senior Second/Third Lien Interim Loan Agreement.

“Senior Second/Third Lien Extended Loans” shall mean the “Extended Loans,” as
set forth in the Senior Second/Third Lien Interim Loan Agreement.

“Senior Second/Third Lien Interim Loan Agreement” shall mean the Bridge Loan
Agreement dated as of December 20, 2007, as amended and restated on April 30,
2008 and as further amended and restated on October 17, 2008, between
LyondellBasell Finance Company B.V., among others, the Company, the subsidiary
guarantors party thereto, the lenders party thereto and the joint lead arrangers
and bookrunners party thereto (including Exhibits thereto), as in effect on the
date hereof. The term “Senior Second/Third Lien Interim Loan Agreement” shall
also include any secured Exchange Notes (as defined therein) issued in exchange
for any Indebtedness outstanding thereunder.

“Senior Second/Third Lien Interim Loans” shall mean $8,000,000,000 of senior
second/third lien loans made to LyondellBasell Finance Company B.V. pursuant to
the Senior Second/Third Lien Interim Loan Agreement.

“Solvent” shall mean, with respect to any group of Persons on any date of
determination, that on such date (a) the fair value of the assets of such
Persons is greater than the total amount of liabilities, including contingent
liabilities, of such Persons, (b) the present fair salable value of the assets
of such Persons is not less than the amount that will be required to pay the
probable liability of such Persons on their debts as they become absolute and
matured, (c) such Persons do not intend to, and do not believe that they will,
incur debts or liabilities beyond such Persons’ ability to pay such debts and
liabilities as they mature and (d) such Persons are not engaged in business or a
transaction, and are not about to engage in business or a transaction, for which
such Persons’ property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

63



--------------------------------------------------------------------------------

“SPC” shall have the meaning set forth in Section 10.07(h).

“Specified Joint Venture” shall mean any of (i) Lyondell Chemical Co. of Ningbo
ZRCC (“Ningbo ZRCC”), (ii) a joint venture to be formed after the Effective Date
solely to market products produced by Ningbo ZRCC and (iii) any Specified Saudi
Joint Venture.

“Specified Saudi Joint Venture” shall mean any of (i) Al Waha Petrochemical
Company, (ii) Saudi Ethylene and Polyethylene Company and (iii) Saudi
Polyolefins Company.

“Sponsor” shall mean,

(a) the Blavatnik Group; and/or

(b) other funds, limited partnerships or companies managed or controlled by
Mr. Leonard Blavatnik, including Parent, for so long as so managed or
controlled.

“Sponsor Letter Agreement” shall mean (I) a letter agreement entered into by
Access in the form of Exhibit P hereto setting forth the agreement by Access
(a) that it will not vote, directly or indirectly, any Indebtedness of the
Company or any of its Subsidiaries that it holds in the context of any
bankruptcy proceedings, including, without limitation, the confirmation of a
plan of reorganization (all such Indebtedness held or controlled by Access shall
be deemed to have been voted without discretion in such proportion as the
allocation of voting with respect to such matter by the lenders or holders who
are not the Sponsor or an Affiliate of the Sponsor), (b) that it will not vote,
directly or indirectly, any Indebtedness of the Company or any of its
Subsidiaries that it holds under this Agreement or any other credit agreement,
indenture or document (all such Indebtedness held or controlled by Access shall
be deemed to have been voted without discretion in such proportion as the
allocation of voting with respect to such matter by the lenders or holders who
are not the Sponsor or an Affiliate of the Sponsor); provided that Access shall
not be restricted from voting in respect of any matters (i) expressly requiring
the vote of all lenders and/or holders, or each lender and/or holder, of such
Indebtedness or (ii) expressly requiring the vote of each affected lender or
holder of such Indebtedness, and (c) that it will not exercise or seek to
exercise, directly or indirectly, any remedies or otherwise assert any creditor
rights in respect of any Indebtedness of the Company or any of its Subsidiaries,
including in connection with any court proceedings, including, without
limitation, under the Bankruptcy Code, provided

 

64



--------------------------------------------------------------------------------

that (i) to the extent Required Lenders (in respect of such Indebtedness
incurred pursuant to this Agreement) or requisite lenders and/or requisite
holders of such other Indebtedness take any action in respect of enforcement of
any rights or remedies in respect of such Indebtedness, Access shall be
permitted to participate in such action and (ii) to the extent individual
Lenders (in respect of such Indebtedness incurred pursuant to this Agreement) or
individual lenders and/or holders of such other Indebtedness are permitted under
the terms of this Agreement or such Indebtedness, as applicable, to file proofs
of claims or file any responsive pleadings in opposition to any claim seeking to
disallow the claims (or similar actions in relevant jurisdictions) in respect of
such Indebtedness, Access shall be entitled to take such action to the extent
(A) not adverse to any action (or inaction) taken by the Required Lenders or
requisite lenders and/or holders and (B) independent counsel mutually agreed to
by Access and the Administrative Agent confirms that such proof of claim or
responsive pleading (or similar actions in relevant jurisdictions) is required
to preserve its creditor rights or claims in respect of such Indebtedness or
(II) a letter agreement with terms identical to the foregoing and entered into
by the Sponsor or any Affiliate of the Sponsor.

“Standard Securitization Undertakings” shall mean representations, warranties,
undertakings, covenants and indemnities entered into by the Company or any
Subsidiary of the Company which are reasonably customary in an accounts
receivable securitization transaction.

“Stated Maturity” shall mean, with respect to any Indebtedness, the date
specified in such security as the fixed date on which the final payment of
principal of such security is due and payable, including pursuant to any
mandatory redemption provision (but excluding any provision providing for the
repurchase of such security at the option of the holder thereof upon the
happening of any contingency beyond the relevant obligor’s control unless such
contingency has occurred).

“Stop Issuance Notice” shall have the meaning set forth in Section 2.18.

“Subsidiary” shall mean with respect to any Person, (1) a corporation a majority
of the voting Equity Interests of which are at the time, directly or indirectly,
owned by such Person; (2) any other Person (other than a corporation),
including, a partnership, limited liability company, business trust or joint
venture, in which such Person, at the time thereof, directly or indirectly, has
at least a majority ownership interest entitled to vote in the election of
directors, managers or trustees thereof (or other Person performing similar
functions) or (3) for so long as the Company or any of its Subsidiaries,
individually or in the aggregate, has at least a 50% ownership interest in
Lyondell Bayer Manufacturing Maasvlakle VOF, Lyondell Bayer Manufacturing
Maasvlakle VOF. Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of the Company.

 

65



--------------------------------------------------------------------------------

“Superpriority Claim” shall mean a claim against any Debtor in any of the Cases
which is an administrative expense claim having priority over any or all
administrative expenses of the kind specified in Sections 503(b) or 507(b) of
the Bankruptcy Code.

“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, emission rights, spot contracts, or any other
similar transactions or any combination of any of the foregoing (including any
options to enter into any of the foregoing), whether or not any such transaction
is governed by or subject to any master agreement, and (b) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

“Sweep Account” shall have the meaning set forth in Section 5.23(b).

“Swingline Exposure” shall mean, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time. The Swingline Exposure of any
Lender at any time shall be its Revolving Percentage of the total Swingline
Exposure at such time.

“Swingline Facility” shall mean the swingline facility made available by the
Swingline Lender pursuant to Section 2.05.

“Swingline Lender” shall mean Citibank, in its capacity as lender of Swingline
Loans hereunder.

“Swingline Loan” shall mean a Loan made pursuant to Section 2.05.

“Swingline Sublimit” shall mean $25,000,000.

 

66



--------------------------------------------------------------------------------

“Syndication Agent” shall mean UBS Securities LLC, in its capacity as
syndication agent in respect of the Loan Documents.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Loan Collateral” shall mean all Collateral other than the ABL Collateral;
provided that the Term Loan Collateral and the ABL Collateral shall include the
proceeds of Avoidance Actions on an equal and ratable basis.

“Termination Date” shall mean the earliest to occur of (i) the Prepayment Date,
(ii) the Maturity Date, (iii) the Consummation Date and (iv) the date of
acceleration of the maturity of the Loans or of the termination of the
Commitments hereunder or under the DIP Term Loan Facility.

“Test Period” shall mean, on any date of determination, the period beginning on
January 1, 2009 and ending on the last day of the calendar month then ended.

“Third Party Agreement” shall mean an agreement, in form and substance
reasonably acceptable to the Administrative Agent, pursuant to which a landlord,
bailee, consignee, processor, warehouseman or other third party who stores,
processes, maintains or holds ABL Collateral (including a holder of a Lien on
premises of the Borrowers where Eligible Inventory is located) acknowledges,
among other things, the Administrative Agent’s Lien on such ABL Collateral, the
Administrative Agent’s ability to enforce its Lien on such ABL Collateral and
the subordination of any Lien held by such landlord, bailee, consignee,
processor, or warehouseman or other third party on such ABL Collateral to the
Administrative Agent’s Lien thereon. Each Collateral Access Agreement is a Third
Party Agreement and is in a form reasonably satisfactory to the Administrative
Agent. Each Access Agreement is a Third Party Agreement, notwithstanding any
absence therein of any subordination of the Lien held by such party to the
Administrative Agent’s Lien.

“Total Assets” of a Person or Persons shall mean total assets of such Persons on
a consolidated basis, shown on the most recent balance sheet of such Persons as
may be expressly stated without giving effect to amortization of the amount of
intangible assets since the date hereof.

“Total Commitment” shall mean, at any time, the aggregate amount of the
Commitments at such time. From the Initial Funding Date until the Effective
Date, the Total Commitment was $1,515,000,000. On the Effective Date the Total
Commitment is increased pursuant to Section 2.22 to $1,540,000,000.

 

67



--------------------------------------------------------------------------------

“Total Outstandings” shall mean at any time the aggregate Outstandings of all
Lenders at such time (exclusive of the amount of the Letters of Credit cash
collateralized pursuant to Section 2.08(a)(ii) at such time).

“Transferee” shall have the meaning assigned to such term in Section 2.20.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “rate” shall include the LIBO Rate
or the Alternate Base Rate.

“Unbilled Receivable” shall mean a Receivable for which, at the time of
determination, an invoice or other evidence of a Receivables Obligor’s payment
obligation for the purchase of goods from a Borrower has not been rendered.

“Uniform Commercial Code” or “UCC” shall mean, at any time, the Uniform
Commercial Code as from time to time in effect in the State of New York at such
time; provided, however, that in the event that, by reason of mandatory
provisions of law, the perfection, effect of perfection or non-perfection or
priority of the security interest in any Collateral created by the Loan
Documents is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the Accumulated Benefit Obligation (as defined under Statement of Financial
Accounting Standards No. 87 (“SFAS 87”)) under the Plan as of the close of its
most recent plan year, determined in accordance with SFAS 87 as in effect on the
date hereof, exceeds the fair market value of the assets allocable thereto.

“United States” and “US” mean the United States of America.

“Unused Commitment Fee” shall have the meaning assigned to such term in
Section 2.07(a).

“US Guarantors” shall mean (x) each Borrower (with respect to the Obligations of
each other Borrower), (y) each Additional Debtor (other than a Foreign Debtor)
that becomes a party to the Security Agreement and (z) each other Domestic
Subsidiary of the Company that on the Petition Date was a guarantor under either
(1) the Senior First Lien Credit Agreement or (2) the Senior Second/Third Lien
Interim Loan Agreement. The US Guarantors as of the Effective Date are listed on
Schedule III.

 

68



--------------------------------------------------------------------------------

“Valuation Reserves” shall mean, collectively, Inventory Valuation Reserves and
Receivables Valuation Reserves.

“Variance Report” has the meaning set forth in Section 5.04(b).

“Weekly Operating Metrics Report” shall mean a report substantially in the form
of Exhibit N-2 hereto.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other scheduled payments of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (ii) the then outstanding principal
amount of such Indebtedness.

“Wholly Owned” shall mean, with respect to a Subsidiary of a Person, a
Subsidiary of such Person all of the outstanding Equity Interests of which
(other than (x) director’s qualifying shares and (y) shares issued to third
parties, in each case in a de minimis amount and to the extent required by
applicable Law) are owned by such Person and/or by one or more wholly owned
Subsidiaries of such Person.

SECTION 1.02. Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
accordance with, GAAP, except as otherwise specifically prescribed herein.
Unless otherwise stated herein and except with respect to Article 6 (other than
Section 6.11), references to a Person with respect to accounting terms or items
that appear in such Person’s financial statements shall be deemed a reference to
that Person and its Subsidiaries on a consolidated basis. For purposes of the
definition of “Material Subsidiary”, financial covenant calculations, reporting
requirements and other financial operating metrics (other than for purposes of
Section 5.01(a) and (b)), the Company shall employ presentation consistent with
pre-petition GAAP consolidation.

SECTION 1.03. Terms Generally. Except where the context requires otherwise, the
definitions in Section 1.01 shall apply equally to the singular and plural forms
of the terms defined. Whenever the context may require, any

 

69



--------------------------------------------------------------------------------

pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”. Unless otherwise stated, references to
Sections, Articles, Schedules and Exhibits made herein are to Sections,
Articles, Schedules or Exhibits, as the case may be, of this Agreement.
“Writing”, “written” and comparable terms refer to printing, typing and other
means of reproducing words in a visible form. References to any agreement or
contract are to such agreement or contract as amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof. References to
any Person include the successors and permitted assigns of such Person.
References “from” or “through” any date mean, unless otherwise specified, “from
and including” or “through and including”, respectively.

SECTION 1.04. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class and Type (e.g., a “LIBOR
Revolving Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., a “LIBOR Borrowing”) or by
Class and Type (e.g., a “LIBOR Revolving Borrowing”).

SECTION 1.05. Currency Equivalents. Any amount specified in Article 3, Article
5, Article 6 or Article 7 of this Agreement to be in Dollars shall also include
the equivalent of such amount in any currency other than Dollars, such
equivalent amount (the “Dollar Equivalent Amount”) to be determined at the rate
of exchange quoted by the Administrative Agent in New York, New York at the
close of business on the Business Day immediately preceding any date of
determination thereof, to prime banks in New York, New York for the spot
purchase in the New York foreign exchange market of such amount in Dollars with
such other currency. Notwithstanding the foregoing, for purposes of determining
compliance with Section 5.16(b), Section 5.16(c), Section 6.01, Section 6.02 and
Section 6.03 with respect to any amount of any cash balance, Liens, Indebtedness
or Investment in Euros, no Default shall be deemed to have occurred solely as a
result of changes in rates of exchange occurring after the time such cash
balance is determined, Lien is created, Indebtedness is incurred or Investment
is made; provided, however, that (x) if any such cash balance, Lien,
Indebtedness or Investment denominated in a different currency is subject to a
currency Swap Contract (with respect to Dollars) covering principal amounts of
such cash balance Lien, Indebtedness or Investment, the amount of such cash
balance Lien, Indebtedness or Investment, as the case may be, expressed in
Dollars will be adjusted to take into account the effect of such agreement;
(y) for the avoidance of doubt, the foregoing provisions of this Section 1.05
shall otherwise apply to such Sections, including with respect to determining
whether any cash balance Lien, Indebtedness or Investment (not previously
incurred on

 

70



--------------------------------------------------------------------------------

any date) may be incurred under such Sections; and (z) for the avoidance of
doubt, for the purposes of Section 5.16(b) and Section 5.16(c), (i) the
determination of the amount of cash loaned to Basell GmbH under the Intercompany
Facility shall be determined at the rate of exchange at the close of business on
the date of such loan and (ii) the amount of any cash repayment under the
Intercompany Facility shall be determined based on the rate of exchange at the
close of business on such date of repayment, and, in each case, shall not be
redetermined thereafter.

ARTICLE 2

THE LOANS

SECTION 2.01. Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Revolving Loans to the Borrowers from time to
time on any Business Day during the Revolving Period in amounts such that
(i) the Outstandings of such Lender shall at no time exceed the amount of its
Commitment and (ii) the Total Outstandings shall at no time exceed the Maximum
Facility Availability. Within the foregoing limits, the Borrowers may borrow,
pay or prepay and reborrow Revolving Loans hereunder during the Revolving Period
and subject to the terms, conditions and limitations set forth herein.

SECTION 2.02. Loans. (a) Each Revolving Loan shall be made as part of a
Borrowing consisting of Revolving Loans made ratably by the Lenders in
accordance with their respective Commitments; provided, however, that the
failure of any Lender to make any Revolving Loan shall not in itself relieve any
other Lender of its obligation to lend hereunder (it being understood, however,
that no Lender shall be responsible for the failure of any other Lender to make
any Loan to be made by such other Lender). The Loans comprising any Revolving
Borrowing shall be in an aggregate principal amount which is an integral
multiple of $1,000,000 and not less than the lesser of $5,000,000 and the
remaining available balance of the Commitments (except as otherwise contemplated
by the proviso to Section 2.03(a)).

(b) Each Revolving Borrowing shall be comprised entirely of LIBOR Loans or ABR
Loans, as the Borrowers may request pursuant to Section 2.03. Each Lender may at
its option make any LIBOR Loan by causing any branch or Affiliate of such Lender
to make such Loan; provided, however, that any exercise of such option shall not
affect the obligation of the Borrowers to repay such Loan in accordance with the
terms of this Agreement; provided, further, that if the designation of any such
foreign branch or Affiliate shall result in any costs,

 

71



--------------------------------------------------------------------------------

reductions or Taxes which would not otherwise have been applicable and for which
such Lender would, but for this proviso, be entitled to request compensation
under Section 2.15, 2.16 or 2.20, such Lender shall not be entitled to request
such compensation unless it shall in good faith have determined such designation
to be necessary or advisable to avoid any material disadvantage to it.
Borrowings of more than one Type may be outstanding at the same time. For
purposes of the foregoing, Borrowings having different Interest Periods,
regardless of whether they commence on the same date, shall be considered
separate Borrowings.

(c) Subject to Section 2.04 and paragraph (d) below, each Lender shall make its
Loans on the proposed date or dates thereof (i) in the case of Loans other than
Swingline Loans, by wire transfer of immediately available funds to the
Administrative Agent in New York, New York, not later than 12:30 p.m., New York
City time, and (ii) in the case of Swingline Loans, as provided for in
Section 2.05. The Administrative Agent shall credit on such date the amounts so
received by 3:00 p.m., New York City time, to the general deposit account of the
Borrowers’ Agent with the Administrative Agent or to another account specified
by the Borrowers and acceptable to the Administrative Agent; provided that ABR
Loans made to finance the reimbursement of an LC Disbursement shall be remitted
by the Administrative Agent to the Fronting Bank; and provided, further, that if
a Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met, the Administrative Agent shall return the
amounts so received to the respective Lenders. Revolving Loans shall be made by
the Lenders ratably in accordance with their Commitments as provided in
Section 2.17. Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with this paragraph (c) and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrowers on such date a
corresponding amount. If and to the extent that such Lender shall not have made
such portion available to the Administrative Agent, such Lender, on the one
hand, and the Borrowers, on the other hand, severally agree to repay to the
Administrative Agent forthwith on demand such corresponding amount, together
with interest thereon, for each day from the date such amount is made available
to the Borrowers until the date such amount is repaid to the Administrative
Agent at (i) in the case of the Borrowers, the interest rate applicable to ABR
Loans and (ii) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation. If such Lender shall
repay to the Administrative Agent such corresponding amount, such amount shall
be deemed to constitute

 

72



--------------------------------------------------------------------------------

such Lender’s Loan as part of such Borrowing for purposes of this Agreement as
if it were made on the date of such Borrowing. Nothing herein shall prejudice
any rights that the Borrowers may have against any Lender as a result of any
default by such Lender hereunder.

(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request any Borrowing if the Interest Period requested with
respect thereto would not comply with the limitations specified in the
definition of Interest Period.

SECTION 2.03. Notice Of Borrowings. (a) In order to request a Revolving
Borrowing, the Borrowers shall give notice in writing (including telecopy or
other electronic communication) (or telephone notice promptly confirmed in
writing (including telecopy or other electronic communication)) to the
Administrative Agent in the form of Exhibit B not later than 12:30 p.m., New
York City time, (i) in the case of a LIBOR Borrowing, three (3) Business Days
before a proposed Borrowing and (ii) in the case of an ABR Borrowing, one
(1) Business Day before a proposed Borrowing; provided that the Borrowers shall
be deemed to have given a timely notice of Borrowing for a Borrowing on each
Business Day of an amount necessary in order that after giving effect to both
the prepayment of the Loans on such Business Day pursuant to
Section 2.08(b)(iii) and such Borrowing, the same aggregate principal amount of
Loans of the same Types shall remain outstanding, unless the Borrowers shall
have otherwise timely notified the Administrative Agent. For avoidance of doubt,
the “deemed” notice of Borrowing contemplated by the foregoing proviso does not
affect any condition to Borrowing under Section 4.01 other than the requirement
of notice pursuant to Section 4.01(a), and the Administrative Agent may in its
discretion require in connection with any Borrowing a confirmation from the
Borrower’s Agent as to satisfaction of applicable conditions consistent with
that set forth in Exhibit B.

(b) Any notice given pursuant to this Section shall be irrevocable and shall in
each case refer to this Agreement and specify (x) whether such Borrowing is to
be a LIBOR Borrowing or an ABR Borrowing; and (y) the date of such Borrowing
(which shall be a Business Day) and the amount thereof. If no election as to the
Type of Borrowing is specified in any such notice, then the requested Borrowing
shall be an ABR Borrowing. The Administrative Agent shall promptly advise the
Lenders of each notice given pursuant to this Section and of each Lender’s
portion of the requested Borrowing.

SECTION 2.04. Conversions and Continuations. Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request. Thereafter,
the Borrowers shall have the right at any time upon prior

 

73



--------------------------------------------------------------------------------

irrevocable telephonic notice (which shall be confirmed promptly in writing
(including telecopy or other electronic communication)) to the Administrative
Agent by the time that a Borrowing Request would be required under Section 2.03
if the Borrowers were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election, to convert such
borrowing to a different Type of Borrowing, or in the case of a LIBOR Borrowing,
to continue such Borrowing as a LIBOR Borrowing for an additional Interest
Period, subject in each case to the following:

(a) if fewer than all the Loans comprising any Borrowing are to be converted or
continued, such conversion or continuation shall be made pro rata among the
Lenders in accordance with the respective Loans of such Lenders that are part of
such Borrowing immediately prior to such conversion or continuation;

(b) in the case of a conversion or continuation of fewer than all the Loans
comprising any Borrowing, the aggregate principal amount of Loans converted or
continued shall be an amount that would be a permitted Borrowing amount for
Loans of the same Type under the last sentence of Section 2.02(a);

(c) accrued interest on a LIBOR Loan (or portion thereof) being converted or
continued shall be paid by the Borrowers at the time of conversion or
continuation;

(d) if any LIBOR Loan is converted at a time other than the end of an Interest
Period applicable thereto, the Borrowers shall pay any increased costs
associated therewith pursuant to Section 2.16;

(e) the duration of any Interest Period shall comply with the limitations
specified in the definition of Interest Period; and

(f) the Borrowers shall not be entitled to elect to convert any Loans to, or
continue any Loans for an additional Interest Period as, LIBOR Loans if an Event
of Default shall exist when the Borrowers deliver notice of such election to the
Administrative Agent.

If the Borrowers shall not have given timely notice to continue any LIBOR Loan
into a subsequent Interest Period (and shall not otherwise have given notice to
convert such Loan), such Loan (unless repaid pursuant to the terms hereof)
shall, subject to Section 4.01, automatically be continued as a LIBOR Loan with
an Interest Period of one (1) month’s duration. The Administrative Agent shall
promptly advise the applicable Lenders of any notice given pursuant to this
Section and of each such Lender’s portion of the continuation or conversion
hereunder. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.

 

74



--------------------------------------------------------------------------------

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, and only if no Stop Issuance Notice is in effect, the Swingline Lender
may in its absolute discretion make Swingline Loans to the Borrowers from time
to time during the Revolving Period, in an aggregate principal amount at any
time outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding the Swingline Sublimit (ii) the Total
Outstandings exceeding the Maximum Facility Availability. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Swingline Loans.

(b) The Borrowers may request a Swingline Loan, by notifying the Swingline
Lender of such request by telephone (confirmed in writing (including telecopy or
other electronic communication) if requested by the Swingline Lender), not later
than 12:30 p.m., New York City time, on the day of a proposed Swingline Loan.
Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Swingline Lender shall, if it elects to honor such request, make each Swingline
Loan available to the Borrowers by means of a credit to the general deposit
account of the Borrowers’ Agent with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(f), by remittance to the Fronting Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Borrowers and the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day, require the Borrowers to give a Borrowing Request on such date for
a Borrowing on the earliest date permitted by Section 2.03 of Revolving Loans in
an amount sufficient to repay all outstanding Swingline Loans.

(d) Whether or not it shall have given a notice pursuant to Section 2.05(c), the
Swingline Lender may by written notice given to the Administrative Agent not
later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding; provided that if the aggregate principal amount
of Swingline Loans outstanding on the last Business Day of any week exceeds
$5,000,000, then the Swingline Lender shall deliver such notice to the
Administrative Agent on such last Business Day of such week and require the
Lenders to acquire participations on such last Business Day of such week in all
of the Swingline Loans then outstanding. Such notice shall specify the aggregate

 

75



--------------------------------------------------------------------------------

amount of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Revolving Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Revolving
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.02 with
respect to Revolving Loans made by such Lender (and Section 2.02 shall apply,
mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Lenders. The Administrative Agent shall notify the
Borrowers of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrowers (or other party on behalf of
the Borrowers) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear. Any payment by a Lender
pursuant to this paragraph to purchase a participation in a Swingline Loan shall
not constitute a Revolving Loan and shall not relieve the Borrowers of their
obligation to repay such Swingline Loan.

SECTION 2.06. Letters of Credit. (a) Existing Letters of Credit. On the
Effective Date, without further action by any party hereto, each Fronting Bank
that has issued an Existing Letter of Credit shall be deemed to have granted to
each Lender, and each Lender shall be deemed to have acquired from such Fronting
Bank, a participation in each Existing Letter of Credit equal to such Lender’s
Revolving Percentage of (i) the aggregate amount available to be drawn under
such Existing Letter of Credit and (ii) the aggregate amount of any outstanding
reimbursement obligations in respect thereof. Such participations shall be on
all the same terms and conditions as participations granted in Additional
Letters of Credit under Section 2.06(e). With respect to each Existing Letter of
Credit (i) if the relevant Fronting Bank has, prior to the Effective Date,

 

76



--------------------------------------------------------------------------------

sold a participation therein to a Lender, such Lender and Fronting Bank agree
that such participation shall be automatically canceled on the Effective Date
and (ii) if the relevant Fronting Bank has, prior to the Effective Date, sold a
participation therein to any bank or financial institution that is not a Lender,
such participation shall be cancelled upon the Administrative Agent receiving
the written consent of such bank or financial institution to the effectiveness
of this Agreement as contemplated by Section 4.02.

(b) Additional Letters of Credit. Subject to the terms and conditions set forth
herein, and so long as no Stop Issuance Notice is in effect, the Borrowers may
request the issuance of Additional Letters of Credit for their account, in a
form reasonably acceptable to the Administrative Agent and the relevant Fronting
Bank, at any time and from time to time during the period beginning on the
Effective Date and ending on the thirtieth day prior to the Maturity Date. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of the letter of credit application and
any related documentation submitted by the Borrowers to, or entered into by the
Borrowers with, the relevant Fronting Bank relating to any Letter of Credit, the
terms and conditions of this Agreement shall control.

(c) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of an Additional Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrowers shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the relevant Fronting Bank) to
the relevant Fronting Bank and the Administrative Agent (reasonably in advance
of the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of an Additional Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, the date of issuance,
amendment, renewal or extension, the date on which such Letter of Credit is to
expire (which shall comply with paragraph (d) of this Section), the amount of
such Additional Letter of Credit, the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. If requested by the relevant Fronting
Bank, the Borrowers also shall submit a letter of credit application in a form
reasonably acceptable to the relevant Fronting Bank in connection with any
request for an Additional Letter of Credit. An Additional Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrowers shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure of any particular Fronting Bank shall
not exceed the Fronting Bank LC Sublimit, (ii) the LC Exposure shall not exceed
the LC Sublimit and (iii) the Total Outstandings shall not exceed the Maximum

 

77



--------------------------------------------------------------------------------

Facility Availability. Within the foregoing limits and subject to the terms and
conditions set forth herein, the relevant Fronting Bank agrees to issue such
Additional Letters of Credit (or amend, renew or extend an outstanding Letter of
Credit, as the case may be).

(d) Expiration Date. Each Additional Letter of Credit shall expire at or prior
to the close of business on the date one (1) year after the date of the issuance
of such Additional Letter of Credit (or, in the case of any renewal or extension
thereof, one (1) year after such renewal or extension). If the Borrowers so
request, the relevant Fronting Bank shall issue an Additional Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
relevant Fronting Bank to prevent any such extension at least once in each
twelve (12) month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve (12) month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the relevant Fronting Bank, the Borrowers shall not be required to
make a specific request to the relevant Fronting Bank for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the relevant Fronting Bank to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the first anniversary of the Maturity Date; provided that the
relevant Fronting Bank shall not permit any such extension if (i) it has
determined that it would have no obligation at such time to issue such Letter of
Credit in its extended form under the terms hereof or (ii) it has received
notice (which may be by telephone or in writing) on or before the day that is
five (5) Business Days before the Non-Extension Notice Date from the
Administrative Agent, any Lender or any Borrower that one or more of the
applicable conditions specified in Section 4.01 is not then satisfied.

(e) Participations. By the issuance of an Additional Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the relevant Fronting Bank or the Lenders, the
relevant Fronting Bank hereby grants to each Lender, and each Lender hereby
acquires from such Fronting Bank, a participation in such Letter of Credit equal
to such Lender’s Revolving Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the relevant Fronting Bank, such
Lender’s Revolving Percentage of each LC Disbursement made by such Fronting Bank
and not reimbursed by the Borrowers on the date due as provided in paragraph
(f) of this Section, or of any reimbursement payment required to be

 

78



--------------------------------------------------------------------------------

refunded to the Borrowers for any reason. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever;
provided that such participations by a Lender shall not be construed as a waiver
of any claims such Lender may have against the relevant Fronting Bank for gross
negligence or willful misconduct (as finally determined by a court of competent
jurisdiction).

(f) Reimbursement. If any Fronting Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrowers shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:30 p.m., New York City time, on the date that
such LC Disbursement is made, if the Borrowers shall have received notice of
such LC Disbursement prior to 10:00 a.m., New York City time, on such date, or,
if such notice has not been received by the Borrowers prior to such time on such
date, then not later than 12:30 p.m., New York City time, on the Business Day
immediately following the day that the Borrowers receive such notice; provided
that the Borrowers may, subject to the conditions to the Borrowing set forth
herein, request in accordance with Section 2.03 or 2.05 that such payment be
financed with an ABR Revolving Borrowing or Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrowers’ obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If the Borrowers fail to make such payment when
due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrowers in respect thereof and
such Lender’s Revolving Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Revolving
Percentage of the payment then due from the Borrowers, in the same manner as
provided in Section 2.02 with respect to Loans made by such Lender (and
Section 2.02 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the relevant
Fronting Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrowers pursuant
to this paragraph, the Administrative Agent shall distribute such payment to the
relevant Fronting Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Fronting Bank, then to such Lenders
and such Fronting Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse a Fronting Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrowers of their obligation to reimburse such LC Disbursement.

 

79



--------------------------------------------------------------------------------

(g) Obligations Absolute. The Borrowers’ obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Fronting Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. None of
the Administrative Agent, the Lenders nor any Fronting Bank, nor any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
relevant Fronting Bank; provided that the foregoing shall not be construed to
excuse the relevant Fronting Bank from liability to the Borrowers to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Borrowers to the extent permitted by applicable
law) suffered by the Borrowers that are caused by such Fronting Bank’s failure
to exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of any Fronting Bank (as finally determined by a court of competent
jurisdiction), such Fronting Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the relevant Fronting Bank may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

80



--------------------------------------------------------------------------------

(h) Disbursement Procedures. Each Fronting Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The relevant Fronting Bank shall promptly
notify the Administrative Agent and the Borrowers by telephone (confirmed by
telecopy or other electronic communication) of such demand for payment and
whether such Fronting Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrowers of their obligation to reimburse such Fronting Bank and
the Lenders with respect to any such LC Disbursement.

(i) Interim Interest. If any Fronting Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburse such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrowers fail to reimburse such LC Disbursement when due pursuant to paragraph
(f) of this Section, then Section 2.11 shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the relevant Fronting Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (f) of this Section to reimburse such Fronting Bank shall be for the
account of such Lender to the extent of such payment.

(j) Replacement of Fronting Bank. Any Fronting Bank may be replaced at any time
by written agreement among the Borrowers, the Administrative Agent, the replaced
Fronting Bank and the successor Fronting Bank. The Administrative Agent shall
notify the Lenders of any such replacement of any Fronting Bank. At the time any
such replacement shall become effective, the Borrowers shall pay all unpaid fees
accrued for the account of the replaced Fronting Bank pursuant to
Section 2.07(b). From and after the effective date of any such replacement,
(i) the successor Fronting Bank shall have all the rights and obligations of the
Fronting Bank under this Agreement with respect to Letters of Credit to be
issued thereafter and (ii) references herein to the term “Fronting Bank” shall
be deemed to refer to such successor or to any previous Fronting Bank, or to
such successor and all previous Fronting Banks, as the context shall require.
After the replacement of a Fronting Bank hereunder, the replaced Fronting Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of a Fronting Bank under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue Additional Letters of Credit and, for the avoidance of doubt, no Letter of
Credit issued by it prior to such replacement shall be renewed or extended.

 

81



--------------------------------------------------------------------------------

(k) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and the maturity of the Revolving Loans shall be accelerated or the
Commitments terminated as provided in Article 7, or (ii) any Letters of Credit
remain outstanding five (5) Business Days prior to the Maturity Date and
arrangements satisfactory to the Administrative Agent and the applicable
Fronting Banks have not been made for a “backstop letter of credit” facility, on
the Business Day that the Borrowers receive notice from the Administrative Agent
or Lenders with LC Exposure representing greater than 50% of the total LC
Exposure demanding the deposit of cash collateral pursuant to this paragraph,
the Borrowers shall deposit in the Cash Collateral Account an amount in cash
equal to 105% of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, if any Letters of
Credit remain outstanding and undrawn on the Termination Date and a “backstop
letter of credit” reasonably acceptable to the Fronting Bank shall not have been
provided as collateral for such Letters of Credit. Such deposit shall be held by
the Administrative Agent as collateral for the payment and performance of the
obligations of the Borrowers under this Agreement. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Such deposits shall, pending their application as
provided below, be invested by the Administrative Agent, at the Borrowers’ risk
and expense, in repurchase obligations with respect to United States of America
Treasury securities or other high-quality overnight or short-term investments
(which may include certificates of deposit of the Administrative Agent), and any
interest earned through the investment of such deposits shall be for the
Borrowers’ account and shall be added to the deposits held by the Administrative
Agent under this Section and applied as provided herein. Moneys in such account
shall be applied by the Administrative Agent to reimburse the relevant Fronting
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrowers for the LC Exposure at such time or, subject to the
consent of Lenders with LC Exposure representing greater than 50% of the total
LC Exposure, be applied to satisfy other obligations of the Borrowers under this
Agreement. If the Borrowers are required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount,
together with any interest earned thereon (to the extent not applied as
aforesaid), shall be returned to the Borrowers within three (3) Business Days
after all Events of Default have been cured or waived. If the Borrowers are
required to provide an amount of cash collateral hereunder pursuant to
Section 2.08(a)(ii), such amount shall be returned to the Borrowers if and only
if the conditions to a Borrowing in such amount are satisfied.

 

82



--------------------------------------------------------------------------------

SECTION 2.07. Fees. (a) The Borrowers agree to pay to each Lender, through the
Administrative Agent, on the third Business Day following the last day of each
calendar month, commencing February 4, 2009, and on the third Business Day
following the date on which the Commitment of such Lender shall be terminated as
provided herein, a fee (the “Unused Commitment Fee”) at the Applicable
Commitment Fee Rate on the daily average amount by which the Commitment of such
Lender exceeded the sum of its outstanding Revolving Loans and its LC Exposure
during the month then ended (or other period commencing on the Effective Date or
ending on the Termination Date or any date on which the Commitment of such
Lender shall be terminated, as applicable). The Unused Commitment Fee shall be
computed on the basis of the actual number of days elapsed over a year of three
hundred and sixty (360) days (including the first day but excluding the last
day). The Unused Commitment Fee due to each Lender shall commence to accrue on
the Effective Date and shall cease to accrue on the earlier of the Termination
Date and the termination of the Commitment of such Lender as provided herein.

(b) The Borrowers agree to pay (i) to the Administrative Agent for the account
of each Lender a participation fee (the “L/C Fee”) with respect to its
participations in Letters of Credit, which shall accrue at the Applicable L/C
Margin on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to each Fronting Bank, as applicable, a
fronting fee, (the “L/C Issuance Fee”) which shall accrue at a rate of 0.25% per
annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure. Participation fees and fronting fees shall be payable on the third
Business Day following the last day of each calendar month, commencing
February 4, 2009; provided that all such fees shall be payable on the third
Business Day following the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. All participation fees and fronting fees shall be computed on the
basis of a year of three hundred and sixty (360) days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

 

83



--------------------------------------------------------------------------------

(c) The Borrowers agree to pay to the Administrative Agent, for its own account,
collateral management, agency and administrative fees (the “Administrative
Fees”) at the times and in the amounts specified in the Fee Letters.

(d) The Borrowers agree to pay to the Administrative Agent, for its own account
and for the accounts of the Arrangers and the Lenders, arrangement and up-front
fees at the times and in the amounts specified in the Fee Letters and the
Interim Order.

(e) On the Effective Date, the Borrowers agree to pay to the Administrative
Agent, for the accounts of the Lenders, Unused Commitment Fees and L/C Fees in
respect of the DIP ABL Facility, accruing at the applicable rate specified above
for the period from and including January 9, 2009 to but not including
January 31, 2009 (or, if the Effective Date is on or after February 28,
2009, February 28, 2009). The Borrowers agree to pay to the Administrative
Agent, for the accounts of the Lenders Unused Commitment Fees and L/C Fees in
respect of the DIP ABL Facility, accruing at the applicable rate specified above
for the period from and including January 31, 2009 (or, if the Effective Date is
on or after February 28, 2009, February 28, 2009) to but not including the
Effective Date, on the next regularly scheduled payment date in respect of such
Fees.

(f) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, to the
relevant Fronting Bank or among the Lenders. The Administrative Fees shall be
paid on the dates due, in immediately available funds, to the Administrative
Agent directly.

SECTION 2.08. Maturity of Loans; Mandatory Prepayments. The Borrowers hereby
agree that the outstanding principal balance of each Loan shall be payable on
the Termination Date; provided that on each date that a Revolving Borrowing is
made, the Borrowers shall repay all Swingline Loans borrowed prior to such date
and then outstanding.

(a) Mandatory Prepayments.

(i) Upon the receipt by (or for the account of) any Loan Party of Net Proceeds
in respect of any Prepayment Event, the Borrowers shall prepay the Loans in an
amount equal to the lesser of (i) the outstanding principal amount of the Loans
and (ii) such Net Proceeds in accordance with (and subject to) subsection
(b) below. Each such prepayment shall be required to be made not later than the
fifth Business Day following receipt of such Net Proceeds; provided that if the
Net Proceeds in respect of any Prepayment Event are less than $5,000,000, no
such prepayment shall be

 

84



--------------------------------------------------------------------------------

required until the amount of such Net Proceeds, together with the amount of all
other Net Proceeds in respect of Prepayment Events in respect of which no
prepayment under this subsection (a) shall have theretofore been made because
such Net Proceeds aggregated less than $5,000,000, are equal to at least
$5,000,000 (at which time all such Net Proceeds shall be applied to make a
prepayment as required by this subsection (a)(i)).

(ii) If at any date the Total Outstandings exceed the Maximum Facility
Availability calculated as of such date, then not later than the next succeeding
Business Day, the Borrowers shall prepay the Loans in an amount equal to or
greater than such excess (and if the amount of such excess is greater than the
then aggregate outstanding principal amount of the Loans, the Borrowers shall
cash collateralize outstanding Letters of Credit in accordance with
Section 2.06(k) to the extent necessary) so that the Total Outstandings no
longer exceed the Maximum Facility Availability.

(iii) On each Business Day, all amounts collected in the Sweep Account will be
applied to the repayment of Loans in accordance with (and subject to)
subsections (b) and (d) below.

(b) Application of Prepayments.

(i) Each payment of principal of the Loans shall be applied first to any
outstanding Swingline Loans until the Swingline Loans shall have been repaid in
full and then to Revolving Loans.

(ii) Each payment of principal of the Revolving Loans shall be applied ratably
to the respective Revolving Loans of all Lenders.

(iii) Each payment of principal of the Revolving Loans pursuant to subsection
(a) above shall be applied to outstanding ABR Loans up to the full amount
thereof and then to outstanding LIBOR Loans. If pursuant to
Section 2.08(b)(iii), LIBOR Loans are prepaid and re-borrowed on the same day as
contemplated by the proviso to Section 2.03(a), such LIBOR Loans shall continue
to have the same LIBO Rate for the same Interest Period applicable thereto as
before such prepayment, and the provisions of Section 2.16(a) shall be
inapplicable to such prepayment.

(iv) Each payment of principal of LIBOR Loans pursuant to subsection (b)(i) or
(ii) above shall be made together with interest accrued and unpaid on the amount
repaid to the date of payment.

 

85



--------------------------------------------------------------------------------

(c) Each payment of the LIBOR Loans shall be applied to such Borrowings as the
Borrowers may designate (or, failing such designation, as determined by the
Administrative Agent).

(d) For the avoidance of doubt, no prepayment shall result in any reduction of
the Lenders’ Commitments hereunder.

SECTION 2.09. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness to
such Lender resulting from each Loan made by such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time under this Agreement.

(b) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Class and Type of each Loan and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder, (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof
and (iv) the amount of any interest thereon payable from the Borrowers to each
Lender hereunder.

(c) The entries made in the accounts maintained pursuant to paragraphs (a) and
(b) above shall, absent manifest error and to the extent permitted by applicable
law, be prima facie evidence of the existence and amounts of the obligations
therein recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of the Borrowers to repay the Loans in
accordance with their terms.

(d) Notwithstanding any other provision of this Agreement, in the event any
Lender shall request a Note evidencing the Loans made by it hereunder, the
Borrowers shall deliver such a Note or Notes payable to such Lender.

SECTION 2.10. Interest on Loans. (a) Subject to the provisions of Section 2.11,
each ABR Revolving Loan shall bear interest at a rate per annum equal to the sum
of the Applicable Margin plus the Alternate Base Rate. Interest on each ABR Loan
shall be payable on each applicable Interest Payment Date. The Alternate Base
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

(b) Subject to the provisions of Section 2.11, each LIBOR Loan shall bear
interest at a rate per annum equal to the Adjusted LIBO Rate for the Interest
Period in effect for such Loan plus the Applicable Margin. Interest on each

 

86



--------------------------------------------------------------------------------

LIBOR Loan shall be payable on each applicable Interest Payment Date (and, in
the case of Revolving Loans, upon termination of the Commitments). The Adjusted
LIBO Rate for each Interest Period shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error. The
Administrative Agent shall promptly advise the Borrowers and each applicable
Lender of such determination.

(c) Subject to the provisions of Section 2.11, each Swingline Loan shall bear
interest at the rate per annum applicable to ABR Revolving Loans as provided in
paragraph (a) above.

(d) Interest on each Loan shall accrue from and including the date on which such
Loan is made and to but excluding the date such Loan is repaid.

(e) All computations of interest for Alternate Base Rate shall be made on the
basis of 365 days or 366 days, as applicable, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a three hundred
and sixty (360)-day year and actual days elapsed.

SECTION 2.11. Interest on Overdue Amounts; Alternative Rate of Interest. (a) If
the Borrowers shall default in the payment of interest on any Loan or any Fees
or other amount (other than principal) becoming due hereunder, whether by
scheduled maturity, notice of prepayment, acceleration or otherwise, the
Borrowers shall on demand pay interest from and including the date of such
default, to the extent permitted by law, on such defaulted amount (other than
principal) up to (but not including) the date of actual payment (after as well
as before judgment) at a rate per annum (computed as provided in
Section 2.10(a)) equal to the rate then applicable to ABR Loans plus (but not in
addition to the 2.00% increment contemplated by the proviso to the definition of
Applicable Margin) 2.00% per annum.

(b) In the event, and on each occasion, that on the day two (2) Business Days
prior to the commencement of any Interest Period for a LIBOR Borrowing the
Administrative Agent shall have determined that deposits in the requested
principal amounts of the LIBOR Loans are not generally available in the London
interbank market to the Lenders or that reasonable means do not exist for
ascertaining the LIBO Rate or that the rate at which such deposits are being
offered will not adequately and fairly reflect the cost to the Lenders of making
such LIBOR Loan, during such Interest Period, the Administrative Agent shall, as
soon as practicable thereafter, give notice of such determination to the
Borrowers and any request by the Borrowers for a LIBOR Borrowing shall, until
the circumstances giving rise to such notice no longer exist, (i) if such notice
relates to a Revolving Borrowing, be deemed a request for an ABR Borrowing;
provided, however, that the Borrowers may withdraw any such request prior to the
making

 

87



--------------------------------------------------------------------------------

of any such ABR Borrowing, or (ii) if such notice relates to the conversion of
any outstanding Borrowing to, or continuation of any outstanding Borrowing as, a
LIBOR Borrowing, be deemed to be a request for a conversion to, or continuation
as, an ABR Borrowing, as applicable. Each determination by the Administrative
Agent hereunder shall be conclusive absent manifest error.

SECTION 2.12. Termination and Reduction of Commitments and Swingline Facility.
(a) Unless previously terminated, the Commitments and the Swingline Facility
shall be automatically and permanently terminated on the Termination Date.

(b) Upon at least three (3) Business Days’ prior irrevocable notice to the
Administrative Agent (a copy of which the Administrative Agent shall promptly
provide to each Lender), the Borrowers may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Total
Commitment; provided, however, that (i) each partial reduction of the Total
Commitment shall be in an integral multiple of $1,000,000 and in a minimum
principal amount of $5,000,000 and (ii) no such termination or reduction shall
be made (A) which would reduce the Total Commitment to an amount less than the
Total Outstandings or (B) which would reduce any Lender’s Commitment to an
amount that is less than such Lender’s Outstandings. Notwithstanding the
foregoing, a notice of termination or reduction of the Total Commitment
delivered by the Borrowers may state that such notice is conditioned upon the
effectiveness of other debt incurrences, equity issuances or asset sales, in
which case such notice may be revoked by the Borrowers (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

(c) Each reduction in the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

SECTION 2.13. Optional Prepayment of Loans. (a) The Borrowers shall have the
right at any time and from time to time to prepay any Borrowing, in whole or in
part without premium or penalty, upon giving telephonic notice (which shall be
confirmed promptly in writing (including telecopy or other electronic
communication)) to the Administrative Agent (which shall promptly provide a copy
to each Lender): (i) before 12:30 p.m., New York City time, at least two
(2) Business Days prior to prepayment, in the case of LIBOR Loans and
(ii) before 12:30 p.m., New York City time, on the date of prepayment, in the
case of ABR Loans; provided, however, that (x) each such partial prepayment
shall be in a minimum principal amount of $1,000,000 and an integral multiple of
$500,000 and (y) each such partial prepayment of Swingline Loans shall be in a
minimum principal amount of $100,000 and an integral multiple of $100,000.

 

88



--------------------------------------------------------------------------------

(b) On the date of any termination or reduction of the Total Commitment pursuant
to Section 2.12, the Borrowers shall pay or prepay so much of the Revolving
Borrowings as shall be necessary in order that the Total Outstandings will not
exceed the Maximum Facility Availability after giving effect to such termination
or reduction.

(c) Except to the extent otherwise specified by the Borrowers when making a
prepayment, all prepayments under this Section 2.13 of Revolving Loans shall be
applied to outstanding ABR Loans up to the full amount thereof and then shall be
applied to outstanding LIBOR Loans up to the full amount thereof.

(d) All prepayments under this Section shall be subject to Section 2.16 but
otherwise without premium or penalty. All prepayments of LIBOR Loans shall be
accompanied by accrued interest on the principal amount being prepaid to the
date of prepayment.

SECTION 2.14. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision herein (but subject to paragraph (d) below and
Section 2.21), if after the date any Lender or Fronting Bank becomes a Lender or
Fronting Bank hereunder any change in applicable law or regulation or in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof (whether or not having the
force of law) shall change the basis of taxation of payments to any Lender or
any Fronting Bank, as applicable, of the principal of or interest on any LIBOR
Loan made by such Lender or any Letter of Credit or participation therein or any
fees or other amounts payable hereunder (other than changes in respect of Taxes
referred to in clause (a) or (b) of the definition of “Excluded Taxes”), or
shall impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by such Lender or Fronting Bank (other than a reserve requirement
reflected in the calculation of an applicable Adjusted LIBO Rate) or shall
impose on such Lender, such Fronting Bank or the London interbank market any
other condition affecting this Agreement or LIBOR Loans made by such Lender or
any Letter of Credit or participation therein, and the result of any of the
foregoing shall be to increase the cost to such Lender of making or maintaining
any such Loan or to increase the cost to such Lender or such Fronting Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or such Fronting Bank
hereunder (whether of principal, interest or otherwise) in respect thereof by an
amount deemed by such Lender to be material, then the Borrowers will pay to such
Lender or such Fronting Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Fronting Bank for such additional
costs incurred or reduction suffered.

 

89



--------------------------------------------------------------------------------

(b) Subject to Section 2.21, if any Lender or any Fronting Bank shall have
determined that the adoption after the date any Lender or Fronting Bank becomes
a Lender or Fronting Bank hereunder of any law, rule, regulation or guideline
regarding capital adequacy, or any change after such date in any of the
foregoing or in the interpretation or administration of any of the foregoing by
any Governmental Authority charged with the interpretation or administration
thereof, or compliance by any Lender or any Fronting Bank (or any lending office
of such Lender or Fronting Bank) or any Lender’s or any Fronting Bank’s holding
company with any request or directive regarding capital adequacy (whether or not
having the force of law) made or promulgated after such date by any such
Governmental Authority, has or would have the effect of reducing the rate of
return on such Lender’s or such Fronting Bank’s capital or on the capital of
such Lender’s or such Fronting Bank’s holding company, if any, as a consequence
of its obligations under this Agreement or the Loans made by, or participations
in Letters of Credit held by, such Lender, or the Letters of Credit issued by
any Fronting Bank, pursuant hereto to a level below that which such Lender or
such Fronting Bank or such Lender’s or such Fronting Bank’s holding company
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such Fronting Bank’s guidelines with respect to
capital adequacy) by an amount deemed by such Lender or such Fronting Bank to be
material, then from time to time the Borrowers shall pay to such Lender or such
Fronting Bank such additional amount or amounts as will compensate such Lender
or such Fronting Bank or such Lender’s or such Fronting Bank’s holding company
for any such reduction suffered.

(c) A certificate of each Lender or any Fronting Bank setting forth such amount
or amounts as shall be necessary to compensate such Lender or Fronting Bank (or
its participating banks or other entities pursuant to Section 10.07) as
specified in paragraph (a) or (b) above, as the case may be, shall be delivered
to the Borrowers and shall be conclusive absent manifest error. Except as
provided in paragraph (d) below, the Borrowers shall pay each Lender or Fronting
Bank the amount shown as due on any such certificate delivered by such Lender or
Fronting Bank within thirty (30) days after receipt of the same. Each Lender or
Fronting Bank shall submit such a certificate no more often than monthly;
provided, however, that certificates with respect to amounts due with respect to
identifiable Loans may be submitted at the ends of such Loans’ Interest Periods.

(d) Failure on the part of any Lender or Fronting Bank to demand compensation
for any increased costs or reduction in amounts received or receivable or
reduction in return on capital shall not constitute a waiver of such

 

90



--------------------------------------------------------------------------------

Lender’s or Fronting Bank’s rights with respect to any period to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital with respect to such period or any
other period; provided, however, that neither any Lender nor any Fronting Bank
shall be entitled to compensation under this Section 2.14 for any costs incurred
or reductions suffered more than ninety (90) days prior to the date on which it
shall have requested compensation therefor; provided further, that if the Change
in Law that shall give rise to any such costs or reductions shall be
retroactive, then the ninety (90)-day period referred to above shall be extended
to include the period of retroactive effect thereof. Notwithstanding any other
provision of this Section 2.14, neither any Lender nor any Fronting Bank shall
demand compensation for any increased cost or reduction referred to above if it
shall not at the time be the general policy or practice of such Lender or such
Fronting Bank to demand such compensation in similar circumstances under
comparable provisions of other credit agreements, if any. If any Lender or any
Fronting Bank shall receive as a refund any moneys from any source that it has
listed on the certificate provided pursuant to (c) above as an increased cost,
to the extent that the Borrowers have previously paid such increased cost to
such Lender or such Fronting Bank, such Lender or Fronting Bank shall promptly
forward such refund to the Borrowers without interest.

SECTION 2.15. Change in Legality. (a) Notwithstanding anything to the contrary
herein contained (but subject to Section 2.21), if after the date of this
Agreement any change in any law or regulation or in the interpretation thereof
or any new law, regulation or interpretation by any Governmental Authority
charged with the administration or interpretation thereof or any judgment, order
or directive of any competent court, tribunal or authority shall make it
unlawful for any Lender or its Applicable Lending Office to make or maintain any
LIBOR Loan or to give effect to its obligations as contemplated hereby with
respect to any LIBOR Loan (collectively, an “Illegality”), then, by written
notice to the Borrowers and to the Administrative Agent, such Lender, so long as
such Illegality continues to exist:

(i) may declare that LIBOR Loans will not thereafter be made by such Lender
hereunder, whereupon any request by the Borrowers for a LIBOR Borrowing
(x) shall, as to such Lender only, be deemed a request for an ABR Borrowing or
(y) at the option of the Borrowers, shall be withdrawn as to the Lender prior to
the time for making the Borrowing; and

(ii) shall promptly enter into negotiations with the Borrowers and negotiate in
good faith to agree to a solution to such Illegality; provided, however, that if
such an agreement has not been reached by the

 

91



--------------------------------------------------------------------------------

date at which such Change in Law is given effect with respect to the outstanding
LIBOR Loans of such Lender, the Borrowers shall immediately, at the option of
the Borrowers, either (A) prepay the affected Loans or (B) convert any such
LIBOR Loan to an ABR Loan.

(b) For purposes of this Section 2.15, a notice by a Lender shall be effective
as to each Loan, if lawful, on the last day of the then current Interest Period
with respect thereto; provided, however, that such notice shall be effective on
the date of receipt if there are no outstanding LIBOR Loans; provided further,
that if it is not lawful for such Lender to maintain any Loan in its current
form until the end of the Interest Period applicable thereto, then the notice
shall be effective upon receipt.

(c) Each Lender that has delivered a notice of Illegality pursuant to paragraph
(a) above agrees that it will notify the Borrowers as soon as practicable if the
conditions giving rise to the Illegality cease to exist.

SECTION 2.16. Indemnity. The Borrowers agree to indemnify each Lender against
any loss (other than loss of margin) or expense which such Lender may actually
sustain or incur, and to pay any customary breakage charges such Lender may
impose, as a consequence of (a) any payment, prepayment or conversion of a LIBOR
Loan made to it required by any provision of this Agreement or otherwise made,
or any transfer of any such Loan pursuant to Section 2.21(b), on a date other
than the last day of the applicable Interest Period, (b) any default in payment
or prepayment of the principal amount of any Loan made to it or any part thereof
or interest accrued thereon, as and when due and payable (whether at scheduled
maturity, by notice of prepayment, acceleration or otherwise), (c) the
occurrence of any Event of Default, including any loss actually sustained or
incurred or to be sustained or incurred in liquidating or employing deposits
from third parties acquired to effect or maintain such Loan or any part thereof
as a LIBOR Loan, (d) any failure by the Borrowers to fulfill on the date of any
Borrowing hereunder the applicable conditions set forth in Article 4, (e) any
failure of the Borrowers to borrow or to convert or continue any Loan made to it
hereunder after irrevocable notice of such Borrowing, conversion or continuation
has been given pursuant to Section 2.03, 2.04 or 2.05. Such loss or expense
shall be the difference as reasonably determined by such Lender between (x) an
amount equal to the principal amount of such LIBOR Loan being paid, prepaid,
converted or transferred or not borrowed, converted or continued multiplied by a
percentage per annum (computed on the basis of a three hundred and sixty
(360)-day year and actual days remaining for the balance of the Interest Period
applicable, or which would have been applicable, to such LIBOR Loan being paid,
prepaid, converted, transferred or not borrowed, converted or continued) equal
to the greater of (i) the Adjusted LIBO Rate applicable to such LIBOR Loan being
paid,

 

92



--------------------------------------------------------------------------------

prepaid, converted or transferred or not borrowed, converted or continued or
(ii) such Lender’s cost of obtaining the funds for such LIBOR Loan being paid,
prepaid, converted, transferred or not borrowed, converted or continued, but in
the case of LIBOR Loans, not in excess of the Adjusted LIBO Rate applicable to
such Loan plus  1/16th of 1% per annum, and (y) any lesser amount that would be
realized by such Lender in reemploying the funds received in payment,
prepayment, conversion or transfer or as a result of the failure to borrow,
convert or continue during the period from the date of such payment, prepayment,
conversion or transfer or failure to borrow, convert or continue to the end of
the Interest Period applicable to such LIBOR Loan at the interest rate that
would apply to an interest period of approximately such duration. Any such
Lender shall provide to the Borrowers a statement explaining the amount of any
such loss or expense, which statement shall, in the absence of manifest error,
be conclusive.

SECTION 2.17. Pro Rata Treatment. Each Revolving Borrowing, each payment of the
Unused Commitment Fee and each reduction of the Total Commitment shall be
allocated among the Lenders in accordance with their respective Revolving
Percentages. Except as required under Section 2.15, each payment or prepayment
of principal of any Borrowing and each continuation or conversion of any
Borrowing shall be allocated pro rata among the Lenders in accordance with the
respective principal amounts of their outstanding Loans comprising such
Borrowing. Each payment of interest on any Borrowing shall be allocated pro rata
among the Lenders in accordance with the respective amounts of accrued and
unpaid interest on their outstanding Loans comprising such Borrowing. Each
payment of interest on any Swingline Borrowing or LC Disbursement shall be
allocated in accordance with Sections 2.05 and 2.06, respectively.

SECTION 2.18. Stop Issuance Notice. If the Required Lenders determine at any
time that the conditions set forth in Section 4.01 would not be satisfied in
respect of a Revolving Borrowing at such time, then the Required Lenders may
request that the Administrative Agent issue a “Stop Issuance Notice”, and the
Administrative Agent shall issue such notice to the Swingline Loan Lender and to
each Fronting Bank. Such Stop Issuance Notice shall be withdrawn upon a
determination by the Required Lenders that the circumstances giving rise thereto
no longer exist. No Swingline Loan shall be made and no Letter of Credit shall
be issued, amended, renewed or extended while a Stop Issuance Notice is in
effect. The Required Lenders may request issuance of a Stop Issuance Notice only
if there is a reasonable basis therefor, and shall consider reasonably and in
good faith a request from the Borrowers for withdrawal of the same on the basis
that the conditions in Section 4.01 are satisfied; provided that the
Administrative Agent, the Swingline Lender and the Fronting Banks may and shall
conclusively rely on any Stop Issuance Notice while it remains in effect.

 

93



--------------------------------------------------------------------------------

SECTION 2.19. Sharing of Setoffs. Each Lender agrees that if it shall,
(a) through the exercise of a right of banker’s lien, setoff or counterclaim or
pursuant to a secured claim under Section 506 of the Bankruptcy Code or other
security or interest arising from, or in lieu of, such secured claim, received
by such Lender under any applicable bankruptcy, insolvency or other similar law
or (b) otherwise, obtain payment (voluntary or involuntary) in respect of any
Loans or participations in LC Disbursements or Swingline Loans as a result of
which the unpaid principal portion of its Loans or participations in LC
Disbursements or Swingline Loans shall be proportionately less than the unpaid
principal portion of the Loans or participations in LC Disbursements or
Swingline Loans of any other Lender, it shall be deemed simultaneously to have
purchased from such other Lender at face value, and shall promptly pay to such
other Lender the purchase price for, a participation in the Loans or
participations in LC Disbursements or Swingline Loans of such other Lender, so
that the aggregate unpaid principal amount of such Loans or participations in LC
Disbursements or Swingline Loans and participations in the foregoing held by
each Lender shall be in the same proportion to the aggregate unpaid principal
amount of all such Loans or participations in LC Disbursements or Swingline
Loans then outstanding as the principal amount of its Loans or participations in
LC Disbursements or Swingline Loans prior to such exercise of banker’s lien,
setoff or counterclaim or other event was to the principal amount of all such
Loans or participations in LC Disbursements or Swingline Loans outstanding prior
to such exercise of such banker’s lien, setoff or counterclaim or other event;
provided, however, that (i) if any such purchase or adjustments shall be made
pursuant to this Section 2.19 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest and (ii) the provisions of this Section
shall not be construed to apply to any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements or Swingline Loans to any assignee
or participant other than a Loan Party or any Affiliate thereof. Each Borrower
expressly consents to the foregoing arrangements and agrees, to the fullest
extent it may effectively do so under applicable law, that any Lender holding a
participation in a Loan made to it or participations in LC Disbursements or
Swingline Loans deemed to have been so purchased may exercise any and all rights
of banker’s lien, setoff or counterclaim with respect to any and all moneys
owing by such Borrower to such Lender by reason thereof as fully as if such
Lender had made a Loan directly to such Borrower in the amount of such
participation.

 

94



--------------------------------------------------------------------------------

SECTION 2.20. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrowers hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrowers shall
be required to deduct any Indemnified Taxes or Other Taxes from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender (which term, as
used in this Section, shall include any assignee or transferee of a Lender,
including any participation holder, subject to Section 10.07 (any such Person, a
“Transferee”)) or Fronting Bank (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrowers shall make such deductions and (iii) the Borrowers shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrowers shall indemnify each Agent, each Lender and Fronting Bank,
within ten (10) days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by such Agent, such Lender or Fronting
Bank, as the case may be on account of any obligation of the Borrowers hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrowers by an Agent, a Lender or
a Fronting Bank, or by the Administrative Agent on its own behalf or on behalf
of a Lender or Fronting Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrowers to a Governmental Authority, the Borrowers shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Agent that is not a United States person (within the meaning of
Section 7701(a)(30) of the Code) and any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrowers are located, or any treaty to which such jurisdiction is
a

 

95



--------------------------------------------------------------------------------

party, with respect to payments under this Agreement shall deliver to the
Borrowers (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrowers as will
permit such payments to be made without withholding or at a reduced rate. Each
Lender and Agent that is a United States person (within the meaning of
Section 7701(a)(30) of the Code) shall provide an IRS Form W-9 to the Agent and
Borrowers at the times and in the manners described above with respect to the
other withholding forms; provided, however, that a Person that the Borrowers may
treat as an “exempt recipient” (within the meaning of the Treasury Regulations
Section 1.6049-4(c) without regard to the third sentence thereof) shall not be
required to deliver an IRS Form W-9, except to the extent necessary to avoid
U.S. withholding taxes under Treasury Regulations Section 1.1441-1.

(f) If an Agent, a Lender or a Fronting Bank shall become aware that it is
entitled to receive a refund in respect of Indemnified Taxes or Other Taxes for
which it shall have received payment from the Borrowers under this Section, it
shall promptly notify the Borrowers of the availability of such refund and
shall, within ten (10) days after receipt of a request by the Borrowers, apply
for such refund at the Borrowers’ expense. If an Agent, any Lender or any
Fronting Bank shall receive a refund in respect of any such Indemnified Taxes or
Other Taxes, it shall promptly repay such refund (including any penalties or
interest received with respect thereto) to the Borrowers, net of all
out-of-pocket expenses of such Agent, such Lender or Fronting Bank, provided
that the Borrowers, upon the request of such Agent, such Lender or Fronting
Bank, agrees to return such refund (plus penalties, interest or other charges)
to such Agent, such Lender or Fronting Bank in the event such Agent, such Lender
or Fronting Bank shall be required to repay such refund.

SECTION 2.21. Duty to Mitigate; Assignment of Commitments Under Certain
Circumstances. (a) If any Lender (or Transferee) claims any additional amounts
payable pursuant to Section 2.14 or exercises its rights under Section 2.15 or
if the Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.20,
then such Lender shall use reasonable efforts (consistent with legal and
regulatory restrictions) to file any certificate or document, including, without
limitation, any such certificate or document reasonably requested by the
Borrowers, or to change the jurisdiction of its Applicable Lending Office or to
take other actions (including the filing of certificates or documents) known to
it to be available if the making of such a filing or change or the taking of
such other action would avoid the need for or reduce the amount of any such
additional amounts which may thereafter accrue or avoid the circumstances giving
rise to such exercise and would not, in the sole determination of such Lender
(or Transferee), be otherwise disadvantageous to such Lender (or Transferee).

 

96



--------------------------------------------------------------------------------

(b) In the event that any Lender shall have delivered a notice or certificate
pursuant to Section 2.14 or 2.15, or the Borrowers shall be required to make
additional payments to any Lender under Section 2.20, the Borrowers shall have
the right, at its own expense (which shall include the processing and
recordation fee referred to in Section 10.07(b)), upon notice to such Lender and
the Administrative Agent, to require such Lender to transfer and assign without
recourse (in accordance with and subject to the restrictions contained in
Section 10.07) all its interests, rights and obligations hereunder to another
financial institution approved by the Administrative Agent, and each Fronting
Bank and the Swingline Lender (which approval shall not be unreasonably
withheld) which shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided, however, that (i) no
such assignment shall conflict with any law, rule or regulation or order of any
Governmental Authority and (ii) the assignee or the Borrowers shall pay to the
affected Lender in immediately available funds on the date of such assignment
the outstanding principal of its Loans and participations in LC Disbursements
and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts accrued for its account or owed to it hereunder (including the
additional amounts asserted and payable pursuant to Section 2.14 or 2.20, if
any).

SECTION 2.22. Optional Increase In Commitments. At any time the Borrowers, may,
if they so elect in their sole discretion, increase the aggregate amount of the
Commitments, either by designating a financial institution not theretofore a
Lender (a “New Lender”) to become a Lender (such designation to be effective
only with the prior written consent of the Administrative Agent, which consent
will not be unreasonably withheld or delayed), or by agreeing with an existing
Lender (acting in its sole discretion) that such Lender’s Commitment shall be
increased. Upon execution and delivery by the Borrowers and such Lender or other
financial institution of an instrument in form reasonably satisfactory to the
Administrative Agent, such existing Lender shall have a Commitment as therein
set forth or such other financial institution shall become a Lender with a
Commitment as therein set forth and all the rights and obligations of a Lender
with such a Commitment hereunder; provided:

(a) that the Borrowers shall provide prompt notice of such increase to the
Administrative Agent, who shall promptly notify the Lenders;

(b) that any such increase shall be in an amount greater than or equal to
$25,000,000;

 

97



--------------------------------------------------------------------------------

(c) that immediately after such increase is made, the aggregate amount of the
Commitments shall not exceed $2,000,000,000; and

(d) that the Borrowers may elect to increase the aggregate amount of the
Commitments pursuant to this Section 2.22 no more than six times in total (which
total not shall include, for the avoidance of doubt, the increase of Commitments
described in the final sentence of this Section 2.22).

On the effective date of any increase in the aggregate amount of the Commitments
pursuant to this Section 2.22, (i) each New Lender shall pay to the Agent an
amount equal to its pro rata share of the aggregate outstanding Revolving Loans
(and funded participations, if any, in Letters of Credit and Swingline Loans)
and (ii) any Lender (an “Increasing Lender”) whose Commitment has been increased
shall pay to the Administrative Agent an amount equal to the increase in its pro
rata share of the aggregate outstanding Revolving Loans (and funded
participations as above), in each case such payments shall be for the account of
each other Lender. Upon receipt of such amount by the Administrative Agent,
(i) each other Lender shall be deemed to have ratably assigned that portion of
its outstanding Loans that is being reduced to the New Lenders and the
Increasing Lenders in accordance with such Lender’s new Commitment or the
increased portion thereof as applicable, (ii) the Administrative Agent shall
promptly distribute to each other Lender its ratable share of the amounts
received by the Administrative Agent pursuant to this paragraph and (iii) the
participations of the Lenders in outstanding Swingline Loans and Letters of
Credit shall be determined in accordance with their Commitments after giving
effect to such increase. On the Effective Date, the Lenders shall increase their
commitments pursuant to this Section 2.22 such that the amount of each of the
Lenders’ Commitments shall be as set forth on Schedule 2.01 hereto under the
heading “Effective Date”.

SECTION 2.23. No Discharge; Survival Of Claim. Each of the Borrowers and the
Guarantors agrees that (i) its obligations under the Loan Documents shall not be
discharged by the entry of an order confirming a Reorganization Plan (and each
of the Borrowers and the Guarantors, pursuant to Section 1141(d)(4) of the
Bankruptcy Code, hereby waives any such discharge) and (ii) the Superpriority
Claim granted to the Agents and the Lenders pursuant to the Orders and the Liens
granted to the Agents and the Lenders pursuant to the Orders shall not be
affected in any manner by the entry of an order confirming a Reorganization
Plan.

 

98



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

Each of the Company and each Borrower represents and warrants, to the
Administrative Agent and the Lenders that:

SECTION 3.01. Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each Material Subsidiary (a) is a Person duly organized or
formed, validly existing and in good standing, in each case where such concept
exists, under the Laws of the jurisdiction of its incorporation or organization,
(b) subject to the entry by the Bankruptcy Court of the Interim Order and the
Final Order and subject to the terms thereof, has all requisite constitutional,
corporate or other similar power and authority to (i) own or lease its material
assets and carry on its business substantially as currently conducted and
(ii) subject, in the case of the Company and the other Foreign Guarantors, to
the Agreed Security Principles, the Legal Reservations and the Legal
Limitations, execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) subject to the entry by the Bankruptcy
Court of the Interim Order and the Final Order and subject to the terms thereof,
is duly qualified and in good standing, in each case where such concept exists,
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, (d) is in
compliance with all Laws, orders, writs and injunctions except to the extent
failure to comply therewith is permitted by Chapter 11 of the Bankruptcy Code
and (e) subject to the entry by the Bankruptcy Court of the Interim Order and
the Final Order, has all requisite governmental licenses, authorizations,
consents and approvals to operate its business as currently conducted; except in
each case referred to in clause (c), (d) or (e), to the extent that failure to
do so could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

SECTION 3.02. Authorization; No Contravention. Subject to the entry by the
Bankruptcy Court of the Interim Order and the Final Order and subject to the
terms thereof, the execution, delivery and performance by each Loan Party of
each Loan Document to which such Person is a party, and the consummation of the
transactions contemplated thereby, are within such Person’s corporate or other
powers, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) in any material way, conflict with
or result in any breach or contravention of (except in respect of the Existing
Primed Secured Facilities and the Existing Notes), or the creation of any Lien
under (other than as permitted by Section 6.01), or require any payment to be
made under, except payments as set forth in the funds flow memorandum dated the
Effective Date and delivered to the Administrative Agent and the Lenders (which

 

99



--------------------------------------------------------------------------------

shall be reasonably satisfactory to the Required Lenders), (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any material Law
in any material way; except with respect to any conflict, breach or
contravention or payment (but not creation of Liens) referred to in clause
(b)(i), to the extent that such conflict, breach, contravention or payment could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

SECTION 3.03. Governmental Authorization; Other Consents. Subject, in the case
of the Company and the other Foreign Guarantors, to the Agreed Security
Principles, the Legal Reservations and the Legal Limitations, no material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority (except as required under the
Bankruptcy Code and applicable state and federal bankruptcy rules) or any other
Person is necessary for or required of a Loan Party in connection with (a) the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document, (b) the grant by any Loan Party of
the Liens granted by it pursuant to the Collateral Documents delivered as of
such date, (c) the perfection or maintenance of the Liens created under the
Collateral Documents delivered as of such date (including the priority thereof)
or (d) the exercise by the Administrative Agent or any Lender of its rights
under the Loan Documents or the remedies in respect of the Collateral pursuant
to the Orders and the Collateral Documents, except for (i) solely in the case of
the Company and the other Foreign Guarantors, filings, notices, consents and
registrations necessary to perfect the Liens created under the Collateral
Documents; (ii) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect; (iii) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; and (iv) solely in the case of the
Company and the other Foreign Guarantors, those not required in accordance with
the Agreed Security Principles.

SECTION 3.04. Binding Effect. Subject to the entry by the Bankruptcy Court of
the Final Order and subject to the terms thereof, this Agreement and each other
Loan Document dated on or prior to the date this representation is made has been
duly executed and delivered by each Loan Party that is a party thereto. Subject
to the entry by the Bankruptcy Court of the Final Order, this Agreement and each
other Loan Document dated on or prior to the date this representation is made
constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is a party thereto in accordance with
its

 

100



--------------------------------------------------------------------------------

terms, except as such enforceability may be limited by (i) in the case of the
Company and the other Foreign Guarantors, Debtor Relief Laws, the Agreed
Security Principles, the Legal Reservations and the Legal Limitations, and
(ii) the effect of foreign Laws, rules and regulations as they relate to pledges
of Equity Interests in Foreign Subsidiaries or obligations (including any
Guaranty) of the Foreign Guarantors.

SECTION 3.05. Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements and the unaudited financial statements of the Company and
its Subsidiaries for the fiscal quarters ended March 31, 2008, June 30, 2008 and
September 30, 2008 fairly present in all material respects the financial
condition of the Company and its Subsidiaries as of the dates thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the periods covered thereby, except as otherwise
expressly noted therein. During the period from December 31, 2007 to and
including the Effective Date, there has been (x) no sale, transfer or other
disposition by the Company or any of its Subsidiaries of any material part of
the business or property of the Company or any of its Subsidiaries, taken as a
whole, and (y) no purchase or other acquisition by the Company or any of its
Subsidiaries of any business or property (including any Equity Interests of any
other Person) material in relation to the consolidated financial condition of
the Company and its Subsidiaries, in each case, which is not reflected in the
foregoing financial statements or in the notes thereto or has not otherwise been
disclosed in writing to the Lenders prior to the date hereof.

(b) The forecasts of consolidated balance sheets, income statements and cash
flow statements of the Company and its Subsidiaries which have been furnished to
the Administrative Agent prior to the Effective Date have been prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
believed to be reasonable at the time of preparation of such forecasts, it being
understood that actual results may vary from such forecasts and that such
variations may be material.

(c) The Loan Parties have disclosed any material assumptions with respect to the
13-Week Projection and the Operating Forecast and affirm that each of the
13-Week Projection and the Operating Forecast was prepared in good faith upon
assumptions believed to be reasonable at the time of preparation.

(d) Since September 30, 2008, there has been no event or circumstance that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect

SECTION 3.06. Material Litigation. Other than the Cases and as disclosed on
Schedule 3.06, there are no actions, suits, proceedings, claims or

 

101



--------------------------------------------------------------------------------

disputes pending or, to the knowledge of the Borrowers, threatened in writing or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any of its Subsidiaries or against
any of their properties or revenues that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

SECTION 3.07. Ownership of Property; Liens. (a) Each Loan Party and each of its
Subsidiaries has good record fee simple title (or otherwise holds full legal
(and, if applicable, beneficial) ownership under applicable Law) to, or valid
leasehold interests in, or easements or other limited property interests in, all
material Real Property necessary in the ordinary conduct of its business, free
and clear of all Liens except for (x) minor defects in title that do not
materially interfere with its ability to conduct its business or to utilize such
assets for their intended purposes and (y) Liens permitted under Section 6.01
(other than Section 6.01(w)).

(b) Schedule 3.07 contains a true and complete list of each interest in material
Real Property owned or ground leased by the Debtors (other than any Foreign
Debtor) and describes the type of interest therein held by each such entity.

SECTION 3.08. Environmental Matters. In each case, except as set forth on
Schedule 3.08:

(a) There are no claims, actions, suits, proceedings, demands, notices or, to
the knowledge of any Loan Party and each of its Subsidiaries, investigations
alleging actual or potential liability of any Loan Party or its Subsidiaries
under or for violation of, or otherwise relating to, any Environmental Law that
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(b) Except for items that could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, (i) each Loan Party and each of
their respective Subsidiaries and each of their Real Property, other assets and
operations are in compliance with all applicable Environmental Laws, including
all Environmental Permits; (ii) none of the properties currently or, to the
knowledge of any Loan Party or any of its Subsidiaries, formerly, owned, leased
or operated by any Loan Party or any of its Subsidiaries is listed or formally
proposed for listing on the National Priority List under CERCLA, or the German
register of contaminated sites (Altlaster register) or any analogous list
maintained pursuant to any Environmental Law; (iii) all asbestos or
asbestos-containing material on, at or in any property or facility currently
owned, leased or operated by any Loan Party or any of its Subsidiaries is in
compliance with Environmental Laws; and (iv) there has been no Release of
Hazardous Materials by any Person

 

102



--------------------------------------------------------------------------------

on, at, under or from any property or facility currently or formerly owned,
leased or operated by any Loan Party or any of its Subsidiaries and there has
been no Release of Hazardous Materials by any Loan Party or any of its
Subsidiaries at any other location.

(c) The properties and facilities owned, leased or operated by the Loan Parties
and their Subsidiaries do not contain any Hazardous Materials in amounts or
concentrations which (i) constitute a violation of, (ii) require investigation
or other response or corrective action under, or (iii) could reasonably be
expected to give rise to liability under, Environmental Laws, which violations,
actions and/or liabilities, individually or in the aggregate, could, reasonably
be expected to result in a Material Adverse Effect.

(d) None of the Loan Parties or their Subsidiaries is undertaking or financing,
in whole or in part, either individually or together with other potentially
responsible parties, any investigation, response or other corrective action
relating to any actual or threatened Release of Hazardous Materials at any
property, facility or location pursuant to any Environmental Law except for such
investigation, response or other corrective action that, individually or in the
aggregate, could not, reasonably be expected to result in a Material Adverse
Effect.

(e) All Hazardous Materials generated, used, treated, handled or stored by any
Loan Party or any of their Subsidiaries at, or transported by or on behalf of
any Loan Party or any of their Subsidiaries to or from, any property or facility
currently or formerly owned, leased or operated by any Loan Party or any of its
Subsidiaries have been disposed of in a manner which could not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect.

(f) Except as could not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, none of the Loan Parties or any of
their Subsidiaries has contractually assumed, and is not subject or a party to
any judgment, order, decree or agreement which imposes, any liability or
obligation under or relating to any Environmental Law.

SECTION 3.09. Taxes. In each case, except as set forth on Schedule 3.09:

(a) except to the extent failure to do so is permitted by Chapter 11 of the
Bankruptcy Code or pursuant to the Orders, each of the Loan Parties and each of
their respective Subsidiaries has (i) timely filed all material Tax returns
required to be filed and all such tax returns are true and correct in all
material respects, (ii) timely paid all material Taxes levied or imposed upon it
or its properties (whether or not shown on a tax return) except those that are
currently being contested in

 

103



--------------------------------------------------------------------------------

good faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on its books, and (iii) satisfied all of its
material Tax withholding obligations;

(b) except as could not reasonably be expected to have a Material Adverse
Effect, there are no current, pending or threatened audits, examinations or
claims with respect to Taxes of any Loan Party or any of their respective
Subsidiaries; and

(c) none of the Loan Parties has ever “participated” in a “listed transaction”
within the meaning of Treasury Regulation Section 1.6011-4.

SECTION 3.10. ERISA Compliance. (a) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws.

(b) (i) No ERISA Event has occurred or is reasonably expected to occur and
(ii) neither any Loan Party, any Subsidiary nor any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or 4212(c) of ERISA,
except, with respect to each of the foregoing clauses of this Section 3.10(b),
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(c) Except where noncompliance could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, (i) each Foreign
Plan has been maintained in compliance with its terms and with the requirements
of any and all applicable laws, statutes, rules, regulations and orders and has
been maintained, where required, in good standing with applicable regulatory
authorities, and (ii) neither any Loan Party nor any Subsidiary has incurred any
obligation in connection with the termination of or withdrawal from any Foreign
Plan.

SECTION 3.11. Subsidiaries; Equity Interests. No Loan Party has any Subsidiaries
other than dormant or inactive entities and those specifically disclosed in
Schedule 3.11, and all of the outstanding Equity Interests owned by the Debtors
(or a Subsidiary of any Debtor) in such Subsidiaries have been validly issued
and are fully paid and all Equity Interests owned by a Debtor (or a Subsidiary
of any Debtor) in such Subsidiaries are owned free and clear of all Liens except
(i) those created under the Collateral Documents and (ii) any Lien that is
permitted under Section 6.01. Schedule 3.11 sets forth the name, jurisdiction
and ownership interest of each Loan Party in each Subsidiary that is not dormant
or inactive.

 

104



--------------------------------------------------------------------------------

SECTION 3.12. Margin Regulations; Investment Company Act. (a) No Borrower is
engaged nor will it engage, principally or as one of its important activities,
in the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock, and no proceeds of any Borrowings will be
used for any purpose that violates Regulation U.

(b) None of the Borrowers, any Person Controlling any Borrower, or any of the
Subsidiaries of a Borrower is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

SECTION 3.13. Disclosure. As of the Effective Date, to the best of the Loan
Parties’ knowledge, no report, financial statement, certificate or other written
information furnished by or on behalf of any Loan Party to any Agent, any Lender
or the Bankruptcy Court in connection with the transactions contemplated hereby
and the negotiation of this Agreement or delivered hereunder or any other Loan
Document (as modified or supplemented by other information so furnished) when
taken as a whole contains any material misstatement of fact or, as of the
Effective Date only, omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Loan Parties represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time of preparation, it being understood that such projections may vary from
actual results and that such variances may be material.

SECTION 3.14. Anti-Terrorism Laws. (a) To the best knowledge of the Loan Parties
organized in the United States, no such Loan Party nor any Subsidiary thereof:
(i) is, or is controlled by or is acting on behalf of, a Restricted Party;
(ii) has received funds or other property from a Restricted Party; or (iii) is
in breach of or is the subject of any action or investigation under any
Anti-Terrorism Law.

(b) Each of the Loan Parties organized in the United States and, to the best of
such Loan Parties’ knowledge, each Subsidiary thereof has taken reasonable
measures to ensure compliance with the Anti-Terrorism Laws.

SECTION 3.15. Intellectual Property; Licenses, Etc. (a) Each of the Loan Parties
and their Subsidiaries own, license or otherwise possess the right to use, all
of the trademarks, service marks, trade names, domain names, copyrights,
patents, trade secrets, know-how, database rights, design rights and other
intellectual property rights (collectively, “IP Rights”) that are material to
the operation of their respective businesses as currently conducted, and,
without conflict with the rights of any Person, except to the extent such
conflicts could

 

105



--------------------------------------------------------------------------------

not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. To the best of the Loan Parties’ actual knowledge, the operation
of the businesses as currently conducted by each of the Loan Parties and their
Subsidiaries does not infringe upon any IP Rights held by any Person, and no
other Person is infringing on their IP Rights, except for such infringements,
individually or in the aggregate, which could not reasonably be expected to have
a Material Adverse Effect. No claim or litigation brought against any Loan Party
or any of its Subsidiaries alleging the infringement or misuse of any IP Rights
or otherwise relating to IP rights is pending or, to the knowledge of the Loan
Parties, threatened against any Loan Party or any of its Subsidiaries, which
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(b) Except pursuant to licenses and other user agreements entered into by each
Debtor (other than Basell GmbH) in the ordinary course of business, each Debtor
(other than Basell GmbH) owns and possesses the right to use the IP Rights
identified with such Debtor’s name on Schedule 9 to the Perfection Certificate,
and the registrations and applications listed on such Schedule 9 are valid and
in full force and effect, except, in each case, to the extent failure to own or
possess such right to use or of such registrations to be valid and in full force
and effect could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

SECTION 3.16. Use Of Proceeds. The Borrowers shall use the proceeds of Loans for
working capital and general corporate purposes of the Company and its
Subsidiaries and shall use such proceeds and all other cash in a manner
generally consistent with the Operating Forecast (taking into account actual
market conditions) and in compliance with this Agreement (including but not
limited to Section 5.16).

SECTION 3.17. Security Documents. Subject to the Carve-Out and, solely with
respect to the Company any other Foreign Guarantor, the Agreed Security
Principles, the Legal Reservations and the Legal Limitations, the Interim Order
is (and the Final Order when entered will be) effective to create in favor of
the Secured Parties legal, valid, enforceable and fully perfected security
interests in and Liens on the Collateral. Subject to the Interim Order, the
entry by the Bankruptcy Court of the Final Order and, solely with respect to any
Foreign Guarantor, the Agreed Security Principles, the Legal Reservations and
the Legal Limitations, the Collateral Documents are or in the case of each
Collateral Document delivered pursuant to Section 5.13 and Section 5.15 will,
upon execution and delivery thereof, be effective to create in favor of the
Administrative Agent for the benefit of the Secured Parties (or in favor of the
relevant Secured Parties directly, as applicable), legal, valid and enforceable

 

106



--------------------------------------------------------------------------------

Liens on, and security interests in, the Collateral described therein to the
extent intended to be created thereby, and subject, in the case of Collateral
Documents governed by foreign Law, to the Agreed Security Principles, the Legal
Reservations and the Legal Limitations and to the making of all appropriate
filings, recordings, endorsements, notarizations, stamping, registrations and/or
notifications required under applicable Law, the Liens created by the Collateral
Documents shall constitute fully perfected Liens on, and security interests in
(to the extent intended to be created thereby), all right, title and interest of
the grantors in such Collateral, in each case subject to no Liens other than
Liens permitted hereunder and with the priority required by the Collateral
Documents, the Intercreditor Agreement and the Orders.

SECTION 3.18. Labor Matters. There are no strikes pending or, to the knowledge
of the Loan Parties, reasonably expected to be commenced against any of the Loan
Parties or their Subsidiaries which, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect. The hours worked and
payments made to employees of the Loan Parties and each of their Subsidiaries
have not been in violation of any applicable laws, rules or regulations, except
where such violations would not reasonably be expected to have a Material
Adverse Effect. All payments due from any Loan Party on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of such Loan Party, except as would not,
individually or in the aggregate, be expected to have a Material Adverse Effect.
None of the Loan Parties organized in the Netherlands other than Basell Benelux
B.V. and Lyondell Chemie Nederland B.V. has, or is required to have, a (central)
works council ((centrale) ondernemingsraad).

SECTION 3.19. The Orders. Upon the maturity (whether by the acceleration or
otherwise) of any of the Obligations, the Lenders shall, subject to the
provisions of Article 7 and the applicable provisions of the Orders, be entitled
to immediate payment of such Obligations, and to enforce the remedies provided
for hereunder, without further application to or order by the Bankruptcy Court.

SECTION 3.20. Basell GmbH. Basell GmbH is a holding company that does not own
any Real Property, and its direct Subsidiaries (whose Equity Interests are
subject to the Liens granted pursuant to the Security Documents and the Orders,
subject to the Collateral and Guarantee Requirement) are limited liability
companies that are neither partnerships nor real estate holding companies.

SECTION 3.21. Material Contracts. The Loan Parties are in material compliance
with each contract entered into by any Loan Party after the Petition Date or
entered into prior to the Petition Date and, in the case of the Debtors only,
assumed, in each case that is material to the Company and its Subsidiaries
(taken as a whole), except in respect of the Existing Primed Secured Facilities
and the Existing Notes.

 

107



--------------------------------------------------------------------------------

SECTION 3.22. Solvency. On the Effective Date, the Non-Debtor Subsidiaries
(taken as a whole), after giving effect to the transactions contemplated hereby
and the borrowings hereunder, are Solvent.

ARTICLE 4

CONDITIONS OF LENDING

SECTION 4.01. All Borrowings. On the date of each Credit Event, the obligations
of the Lenders to make Loans and the obligation of the Fronting Banks to issue,
amend, renew or extend any Letter of Credit hereunder shall be subject to the
satisfaction or waiver of the following conditions:

(a) The Administrative Agent or the relevant Fronting Bank shall have received a
notice of such Credit Event as required by Section 2.03 or 2.06, as applicable.

(b) The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Credit Event with the same effect as though made on and as of such
date, except (i) in the case of a Credit Event consisting solely of a conversion
of a Borrowing to another Type or the continuation of a Borrowing as a LIBOR
Borrowing for an additional Interest Period, (ii) to the extent such
representations and warranties expressly relate to an earlier date, which
representations and warranties shall be true and correct in all material
respects on and as of such earlier date and (iii) any qualifier in any such
representation and warranty as to “materiality,” “Material Adverse Effect” or
similar qualification shall be disregarded for the purposes of this condition.

(c) At the time of such Credit Event (except in the case of a Credit Event
consisting of conversion of LIBOR Loans to ABR Loans), no event has occurred and
is continuing, or would result from such Credit Event or from the application of
the proceeds therefrom which constitutes an Event of Default or (except in the
case of a conversion of a Loan to a Loan of a different Type or the continuation
of a Borrowing as a LIBOR Borrowing for an additional Interest Period) a
Default.

(d) After giving effect to such Credit Event, the Total Outstandings will not
exceed the Maximum Facility Availability.

 

108



--------------------------------------------------------------------------------

(e) After giving effect to such Credit Event, the Total Outstandings will not
exceed the amount which, in the reasonable judgment of the Chief Restructuring
Officer, is reasonably necessary for the conduct of the business in the near
term, and the Loan Parties shall otherwise be in compliance with the Orders.

(f) The Lenders shall have received the latest 13-Week Projection and Variance
Report required to be delivered in accordance with Section 5.04 (it being
understood and agreed that each of the 13-Week Projection and Variance Report
delivered prior to the date hereof satisfies this condition for purposes of the
Effective Date).

(g) The Interim Order shall be in full force and effect and shall not have been
vacated, stayed, reversed, modified or amended in any respect, without the prior
written consent of the Required Lenders, provided, that at the time of the
making of any Loan or the issuance of any Letter of Credit the aggregate amount
of either of which, when added to the Total Outstandings, would exceed the
amount authorized by the Interim Order (collectively, the “Additional Credit”),
the Administrative Agent and each of the Lenders shall have received a final
copy of an order of the Bankruptcy Court in substantially the form of the
Interim Order (with only such modifications thereto as are reasonably
satisfactory in form and substance to the Required Lenders) (the “Final Order”),
which, in any event, shall have been entered by the Bankruptcy Court no later
March 6, 2009 (or such later date as approved by the Required Lenders) and at
the time of the extension of any Additional Credit the Final Order shall be in
full force and effect, and shall not have been vacated, stayed, reversed,
modified or amended in any respect, without the prior written consent of the
Required Lenders; and if either the Interim Order or the Final Order is the
subject of a pending appeal in any respect, neither the making of the Loans nor
the issuance of any Letter of Credit nor the performance by any Debtor of any of
their respective obligations under any of the Loan Documents shall be the
subject of a presently effective stay pending appeal.

(h) The Borrowers shall have paid to the Administrative Agent the then unpaid
balance of all accrued and unpaid Fees then due and payable under and pursuant
to Section 2.07.

(i) The Administrative Agent shall have received a Borrowing Base Certificate
dated no more than five (5) Business Days prior to each Borrowing or the
issuance of each Letter of Credit, except that the initial Borrowing Base
Certificate shall be delivered no later than the Effective Date.

 

109



--------------------------------------------------------------------------------

Each Credit Event shall be deemed to constitute a representation and warranty on
the date of such Credit Event as to the applicable matters specified in
paragraphs (b), (c), (d), (e), (g), and (h) of this Section.

SECTION 4.02. Effective Date. The obligations of the Lenders and the Fronting
Banks to make the initial Loans, assume the Existing Letters of Credit and issue
the initial Additional Letters of Credit under this Agreement shall not become
effective until the date on which each of the following conditions has been (or
shall substantially simultaneously be) satisfied (or waived in accordance with
Section 10.02):

(a) The Administrative Agent shall have received the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party to the extent such Loan Party is a party thereto, each in
form and substance reasonably satisfactory to the Administrative Agent, its
legal counsel and the Required Lenders:

(i) executed counterparts of this Agreement (including by all Lenders party
hereto) and the other Loan Documents (except where delivery after the Effective
Date is contemplated by Section 5.15);

(ii) a Note executed by each relevant Borrower in favor of each Lender that has
requested a Note more than three (3) Business Days prior to the Effective Date;

(iii) except where delivery after the Effective Date is contemplated by
Section 5.13 or Section 5.15 for such Collateral Document or Guarantee, each
Collateral Document set forth on Schedule 4.02, and the Foreign Guarantee, duly
executed by each Loan Party party thereto, together with, in the case of the
Debtors (other than Basell GmbH), evidence that all other actions, recordings
and filings that the Administrative Agent may acting reasonably deem necessary
to satisfy the Collateral and Guarantee Requirement (and as have been notified
to the Borrowers’ Agent or their counsel no later than three (3) Business Days
prior to the Effective Date) shall have been taken, completed or otherwise
provided for in a manner reasonably satisfactory to the Administrative Agent;

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan

 

110



--------------------------------------------------------------------------------

Party as set forth on Schedule 4.02 or as the Administrative Agent may
reasonably require (and as have been notified to the Borrowers’ Agent no later
than three (3) Business Days before the Effective Date) evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party on the
Effective Date;

(v) (A) the executed legal opinion of Cadwalader, Wickersham and Taft LLP,
special U.S. counsel to the Company and certain other Loan Parties, in form and
substance reasonably satisfactory to the Administrative Agent;

(B) the executed legal opinion of internal counsel to Lyondell, in form and
substance reasonably satisfactory to the Administrative Agent; and

(C) the executed legal opinion of local counsel to the Lenders or Loan Parties,
as applicable, in the jurisdictions listed on Schedule 4.02(a)(v)(C), in form
and substance reasonably satisfactory to the Administrative Agent;

(vi) except as contemplated by Section 5.15, evidence that all insurance
required to be maintained pursuant to the Loan Documents has been obtained and
is in effect and that the Administrative Agent has been named as loss payee and
additional insured, all in form and substance reasonably satisfactory to the
Administrative Agent, under each insurance policy with respect to such insurance
as to which the Administrative Agent shall have requested to be so named;

(vii) the Intercreditor Agreement, executed and delivered by the parties thereto
with the subscribed consent of a duly authorized officer of the applicable Loan
Parties; and

(viii) the Sponsor Letter Agreement, executed and delivered by a duly authorized
officer of Access.

(b) The Administrative Agent shall have received (or agreed that they may be
paid on a later date specified by the Administrative Agent) all Fees and other
amounts due and payable on or prior to the Effective Date, including to the
extent invoiced at least two (2) Business Days prior to the Effective Date,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrowers hereunder.

 

111



--------------------------------------------------------------------------------

(c) Prior to or substantially simultaneously with the Effective Date, the DIP
Term Loan Facility, which shall be in form and substance reasonably satisfactory
to the Required Lenders, shall have become effective and the Borrowers shall
have delivered to the Lenders a copy thereof certified by a Responsible Officer
as being true, complete and correct.

ARTICLE 5

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, each of the Company and each Borrower shall, and shall cause each
of its Subsidiaries to:

SECTION 5.01. Financial Statements. (a) Deliver to the Administrative Agent for
prompt further distribution to each Lender, as soon as available, but in any
event within one hundred twenty (120) days after the end of each Fiscal Year of
the Company, commencing with Fiscal Year 2008, an audited consolidated balance
sheet of the Company and its Subsidiaries as at the end of such Fiscal Year, and
the related audited consolidated statements of income and retained earnings and
of cash flows for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, which shall be reported on by an
independent registered public accounting firm of nationally recognized standing
to the effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its Subsidiaries on a consolidated basis in accordance with GAAP.

(b) Deliver to the Administrative Agent for prompt further distribution to each
Lender, as soon as available, but in any event within seventy-five (75) days
after the end of the first fiscal quarter of 2009, sixty (60) days after the end
of the second fiscal quarter of 2009, and forty-five (45) days after the end of
the third fiscal quarter of 2009 and each fiscal quarter thereafter, a
consolidated balance sheet of (A) the Company and its Subsidiaries and (B) the
Company and its Foreign Subsidiaries as at the end of such fiscal quarter, and
the related consolidated statements of income and cash flows, each for such
fiscal quarter and the portion of the Fiscal Year then ended, setting forth in
each case in comparative form (i) the figures for the corresponding fiscal
quarter of the previous Fiscal Year and (ii) the figures for the corresponding
portion of the previous Fiscal Year, all certified (subject to normal quarterly
and year-end adjustments) by a Company Financial Officer as fairly presenting in
all material respects the financial condition, results of operations and cash
flows of the

 

112



--------------------------------------------------------------------------------

Company and its Subsidiaries or the Company and its Foreign Subsidiaries, as
applicable, in accordance with GAAP, as applicable, subject only to normal
quarterly and year-end audit adjustments and the absence of footnotes.

(c) Deliver to the Administrative Agent for prompt further distribution to each
Lender, as soon as available, but in any event within thirty (30) days after the
end of each month (or, in respect of (x) the month of January 2009, by March 15,
2009, (y) the month of February 2009 by April 15, 2009 and (z) in respect of
each month that corresponds to the end of a fiscal quarter, within forty
(40) days after the end of such month), (i) a consolidated balance sheet of
(A) the Company and its Subsidiaries and (B) the Company and its Foreign
Subsidiaries as at the end of such month, and the related consolidated
statements of income and cash flows, each for such month and the portion of the
Fiscal Year then ended, setting forth in each case in comparative form (1) the
figures from the Operating Forecast for such month, (2) the figures for the
corresponding month of the previous Fiscal Year and (3) the figures for the
corresponding portion of the previous Fiscal Year and (ii) in the case of each
month that corresponds to the end of a fiscal quarter, a consolidated balance
sheet of (A) the Company and its Subsidiaries and (B) the Company and its
Foreign Subsidiaries as at the end of such fiscal quarter, and the related
consolidated statements of income and cash flows, each for such fiscal quarter
and the portion of the Fiscal Year then ended, setting forth in each case in
comparative form (1) the figures from the Operating Forecast for such fiscal
quarter, (2) the figures for the corresponding fiscal quarter of the previous
Fiscal Year and (3) the figures for the corresponding portion of the previous
Fiscal Year.

(d) Documents required to be delivered pursuant to Section 5.01 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Company (or any direct or indirect parent of the
Company) posts such documents, or provides a link thereto on the website on the
Internet at the website address listed on Schedule 5.01; or (ii) on which such
documents are posted on the Company’s behalf on IntraLinks/IntraAgency or
another website identified in the notice provided pursuant to the next
succeeding paragraph of this Section 5.01, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (x) upon written
request by the Administrative Agent or any Lender, the Company shall deliver
paper copies of such information to the Administrative Agent or such Lender (as
applicable) and (y) the Company shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents.
Notwithstanding anything contained herein, in every instance the Company shall
be required to provide paper copies of the Compliance Certificates required by
Section 5.02(i) to the Administrative Agent; provided, however, that if such
Compliance Certificate is first delivered by electronic means, the date of such

 

113



--------------------------------------------------------------------------------

delivery by electronic means shall constitute the date of delivery for purposes
of compliance with Section 5.02(i). Each Lender shall be solely responsible for
timely accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Company hereunder (collectively, “Company
Materials”) by posting the Company Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Company or its securities) (each, a
“Public Lender”). The Company hereby agrees that it will identify that portion
of the Company Materials that may be distributed to the Public Lenders and that
(w) all such Company Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Company Materials
“PUBLIC,” the Company shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Company Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Company or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Company Materials constitute Information, they shall be treated as
set forth in Section 10.14); (y) all Company Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor”; and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Company Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”

SECTION 5.02. Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(i) concurrently with the delivery of the financial statements required by
Section 5.01(a), (b) and (c) a duly completed Compliance Certificate signed by a
Company Financial Officer;

(ii) concurrently with the delivery of the financial statements required by
Sections 5.01(a), (b) and (c), a narrative discussion and analysis of the
financial condition and results of operations of the Company and its
Subsidiaries for the applicable period, as compared to the comparable periods of
the previous Fiscal Year and to the operating results forecast in the applicable
projections or Operating Forecast, as the case may be, which shall be certified
by a Company Financial Officer as being prepared in good faith;

 

114



--------------------------------------------------------------------------------

(iii) concurrently with the delivery of the financial statements required by
Sections 5.01(a) and (b) a statement of the transactions made pursuant to the
Intercompany Facility during the applicable period, certified by a Responsible
Officer of the Borrowers’ Agent as being prepared in good faith and fairly
presenting in all material respects the information set forth therein;;

(iv) within five (5) days after the same are sent, copies of all financial
statements and reports that the Company or any Subsidiary sends to the holders
of any class of its debt securities or public equity securities and, within five
(5) days after the same are filed, copies of all financial statements and
reports that the Company or any Subsidiary may make to, or file with, the SEC
(it being understood that nothing in this Section 5.02(iv) shall obligate the
Company or any Subsidiary to make any filing with the SEC if it is not otherwise
required to do so under the rules and regulations promulgated by the SEC);

(v) promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Subsidiaries, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request in good faith;

(vi) (A) as soon as practicable in advance of filing with the Bankruptcy Court
or delivering to the Official Creditors’ Committee appointed in the Cases of the
Debtors or to the United States Trustee for the Southern District of New York,
as the case may be, the Final Order (which must be in form and substance
satisfactory to the Arrangers), all other proposed orders and pleadings related
to the Facilities (which must be in form and substance reasonably satisfactory
to the Required Lenders), any Reorganization Plan and/or any disclosure
statement related thereto and (B) substantially simultaneously with the filing
with the Bankruptcy Court or delivering to the Official Creditors’ Committee
appointed in the Cases of the Debtors or to the United States Trustee for the
Southern District of New York, as the case may be, all other notices, filings,
motions, pleadings or other information concerning the financial condition of
the Company or any of its Subsidiaries or other Indebtedness of the Loan Parties
that may be filed with the Bankruptcy Court or delivered to the Official
Creditors’ Committee appointed in the Cases or to the United States Trustee for
the Southern District of New York; and

 

115



--------------------------------------------------------------------------------

(vii) simultaneously with delivery to the lenders under the DIP Term Loan
Facility, the Senior First Lien Credit Agreement or the Senior Second/Third Lien
Interim Loan Agreement, as the case may be, each notice, report or other
information required to be delivered pursuant to the terms of the DIP Term Loan
Facility, the Senior First Lien Credit Agreement or the Senior Second/Third Lien
Interim Loan Agreement (in each case other than routine administrative notices
and correspondence unrelated to any failure of the Company or any Subsidiary to
perform thereunder) to the extent not otherwise required to be delivered
hereunder.

(b) On a monthly basis, at regularly scheduled times reasonably acceptable to
the Administrative Agent (but in any event on at least five (5) Business Days’
notice from the Company), the Company shall hold an update call with the Chief
Restructuring Officer, the chief financial officer of the Company and such other
members of senior management of the Company as the Company deems appropriate and
the Lenders and their respective representatives, advisors and independent
contractors to discuss the state of the Company’s business, including but not
limited to recent performance, current business and market conditions and
material performance changes.

(c) On a weekly basis, at regularly scheduled times reasonably acceptable to
FTI, the Company shall hold a general update call with FTI to discuss the
Company’s financial performance, cash flows, required metrics reporting,
covenants, current market conditions and material performance changes, status of
the Cases and any other topics as FTI shall reasonably request in good faith.

(d) Deliver to FTI:

(i) on each Business Day, a Cash and Liquidity Dashboard Report for the
immediately preceding Business Day;

(ii) on Thursday of each week, a Weekly Operating Metrics Report for the
one-week period ending on Friday of the immediately preceding week;

(iii) within 24 hours of distribution to the Company’s management, a Now Look
Report; and

(iv) within 24 hours of distribution to the Company’s management, each monthly
“Controlling Report”, “Supervisory Board Report” and any other periodical report
delivered to senior management and/or the Supervisory Board of the Company.

 

116



--------------------------------------------------------------------------------

(e) As soon as reasonably practicable, cause Alix to commit additional
professionals (in number and seniority (x) deemed necessary or advisable by the
Chief Restructuring Officer and reasonably satisfactory to the Restructuring
Committee acting in good faith and (y) reasonably satisfactory to the Required
Lenders acting in good faith) to perform full-time advisory and restructuring
services for the businesses, assets, liabilities and operations of the Debtors
and their respective Foreign Subsidiaries, and such professionals shall be
required to report regularly to FTI, answer questions of FTI and the Lenders
upon request, provide reports as to the cash needs and other general corporate
needs of the Company and its Subsidiaries in Europe and such other information
(including without limitation cash balances for the Foreign Subsidiaries on a
daily basis and Dispositions by any Foreign Subsidiary) as the Lenders may
reasonably request in good faith.

SECTION 5.03. Notices. Promptly after a Responsible Officer of a Loan Party has
obtained knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default; and

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect.

Each notice pursuant to this Section 5.03 shall be accompanied by a written
statement of a Responsible Officer of the Company (x) that such notice is being
delivered pursuant to Section 5.03(a) or Section 5.03(b) (as applicable) and
(y) setting forth details of the occurrence referred to therein and stating what
action the Company has taken and proposes to take with respect thereto.

SECTION 5.04. 13-Week Projections; Operating Forecast.

(a) On March 2, 2009, and on the Monday of each fourth week thereafter, furnish
to FTI and the Administrative Agent for prompt further distribution to each
Lender an updated 13-Week Projection (covering the period beginning on the
Saturday immediately preceding the Monday that such 13-Week Projection is
delivered) and a report by the Chief Restructuring Officer with respect to
Dispositions, cost savings, facility closures and other matters as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request in good faith.

(b) On March 6, 2009, and on each Friday thereafter, furnish to FTI and the
Administrative Agent for prompt further distribution to each Lender a

 

117



--------------------------------------------------------------------------------

variance report in substantially the form of Exhibit D-2 (a “Variance Report”)
setting forth actual cash receipts and disbursements for the prior week and
setting forth all the variances, on a line-item basis, from the amount set forth
for such week in the 13-Week Projection; each such report shall include
explanations for all material variances, shall be certified by the Chief
Restructuring Officer as being prepared in good faith and fairly presenting in
all material respects the information set forth therein and shall be accompanied
by detail broken down for each entity and/or division listed on Schedule
5.04(b); and

(c) Not later than March 9, 2009, furnish to FTI and the Administrative Agent
for prompt further distribution to each Lender the Operating Forecast, which
shall be certified by the Chief Restructuring Officer as having been prepared in
good faith on the basis of the assumptions stated therein, which assumptions
were believed to be reasonable at the time of preparation, which Operating
Forecast shall be reasonably acceptable to the Required Lenders acting in good
faith. During the thirty (30) day period following the delivery of the Operating
Forecast by the Borrowers, without limiting any other rights to information and
inspection set forth in this Agreement, the Borrowers shall provide to FTI and
the Lenders (and any of their respective representatives, advisors or
independent contractors) any additional information requested by such Persons
relating to the Operating Forecast and shall discuss the substance of the
Operating Forecast with FTI and the Lenders (and any of their respective
representatives, advisors or independent contractors), upon request by such
Persons.

(d) Not later than December 1, 2009, furnish to FTI and the Administrative Agent
for prompt further distribution to each Lender an operating forecast presented
on a monthly basis for Fiscal Year 2010 substantially in the form of the
Operating Forecast, which shall be certified by the Chief Restructuring Officer
as having been prepared in good faith on the basis of the assumptions stated
therein, which assumptions were believed to be reasonable at the time of
preparation.

SECTION 5.05. Payment of Obligations. (a) In the case of any Chapter 11 Filer,
in accordance with the Bankruptcy Code and subject to any required approval by
an applicable order of the Bankruptcy Court, timely pay, discharge or otherwise
satisfy as the same shall become due and payable (i) all its material
post-petition taxes (other than the tax matter set forth on Schedule 3.09) and
other material obligations of whatever nature that constitute administrative
expenses under Section 503(b) of the Bankruptcy Code in the Cases, except, so
long as no material property (other than money for such obligation and the
interest or penalty accruing thereon) of any Loan Party is in danger of being
lost or forfeited as a result thereof, no such obligation need be paid if the
amount or validity thereof is

 

118



--------------------------------------------------------------------------------

currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the Chapter 11 Filers and (ii) all material obligations arising from Contractual
Obligations entered into after the Petition Date or from Contractual Obligations
entered into prior to the Petition Date and assumed and which are permitted to
be paid post-petition prior to confirmation of a Reorganization Plan by order of
the Bankruptcy Court that has been entered, in the case of the Debtors, with the
consent of (or non-objection by) the Required Lenders.

(b) In the case of the Company (for so long as it is not a Debtor) and any
Subsidiary (other than a Chapter 11 Filer), timely pay, discharge or otherwise
satisfy as the same shall become due and payable in the normal conduct of its
business, all its obligations and liabilities in respect of Taxes imposed upon
it or upon its income or profits or in respect of its property, except, in each
case, to the extent the failure to pay or discharge the same could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

SECTION 5.06. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 6.04 or
Section 6.05, (b) take all reasonable action to maintain all rights, privileges
(including its good standing, where such concept exists), permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
(i) to the extent that failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect or
(ii) pursuant to a transaction permitted by Section 6.04 or Section 6.05 and
(c) subject to the effect of the Cases, the Bankruptcy Code and all orders of
the Bankruptcy Court entered, in the case of the Debtors, with the consent of
(or non-objection by) the Required Lenders, comply in all material respects with
all Contractual Obligations entered into after the Petition Date or entered into
prior to the Petition Date and, in the case of the Chapter 11 Filers only,
assumed, in each case that are material to the Company and its Subsidiaries
(taken as a whole).

SECTION 5.07. Maintenance of Properties. Except if the failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, maintain, preserve and protect all of its material properties
and equipment necessary in the operation of its business in good working order,
repair and condition, ordinary wear and tear excepted and casualty or
condemnation excepted.

SECTION 5.08. Maintenance of Insurance. Maintain with reputable insurance
companies, insurance with respect to its assets, properties and business against
loss or damage to the extent available on commercially reasonable terms

 

119



--------------------------------------------------------------------------------

of the kinds customarily insured against by Persons of similar size engaged in
the same or similar industry, of such types and in such amounts (after giving
effect to any self-insurance (including captive industry insurance) reasonable
and customary for similarly situated Persons of similar size engaged in the same
or similar businesses as the Company and the Subsidiaries) as are customarily
carried under similar circumstances by such other Persons. With respect to each
Mortgaged Property located in the U.S., obtain flood insurance in such total
amount as required by applicable Law, if at any time the area in which any
improvements are located on any Mortgaged Property is designated a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and, if required by law, comply
with the National Flood Insurance Program as set forth in the Flood Disaster
Protection Act of 1973, as amended from time to time.

SECTION 5.09. Compliance with Laws. Except as otherwise excused by the
Bankruptcy Code or, in the case of the Company and each other Foreign
Subsidiary, other Debtor Relief Laws in the relevant jurisdictions, comply in
all material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
to the extent the failure to comply therewith could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

SECTION 5.10. Compliance with Environmental Laws; Environmental Reports.
(a) Comply, and cause all lessees and other Persons occupying Real Property to
comply, with all Environmental Laws and Environmental Permits applicable to its
operations, facilities and Real Property, except where failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; obtain and renew all material Environmental Permits applicable
to its operations, facilities and Real Property; and conduct all responses
required by, and in accordance with, Environmental Laws, subject to exceptions,
limitations and other defenses to which the Debtors are entitled as a result of
the Cases; provided that neither the Company nor any of its Subsidiaries shall
be required to undertake any response to the extent that (i) its obligation to
do so is being contested in good faith and by proper proceedings,
(ii) appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP and (iii) the pendency of such contestment
proceedings could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(b) If a Default caused by reason of a breach of Section 3.08 or Section 5.10(a)
shall have occurred and be continuing for more than twenty (20) days without the
Company commencing activities reasonably likely to cure such Default in
accordance with Environmental Laws, at the written request of the

 

120



--------------------------------------------------------------------------------

Administrative Agent or the Required Lenders through the Administrative Agent,
provide to the Lenders within forty-five (45) days after such request, at the
expense of the Company or the applicable Borrower, an environmental assessment
report regarding the matters which are subject of such Default, including, where
appropriate, soil and/or groundwater sampling, prepared by environmental
consulting firm and, in the form and substance, reasonably acceptable to the
Administrative Agent and indicating the presence or absence of Hazardous
Materials and the estimated cost of any compliance or response to address them.

SECTION 5.11. Books and Records. Maintain proper books of record and account
which reflect all material financial transactions and matters involving the
assets and business of the Loan Parties or a Subsidiary, as the case may be (it
being understood and agreed that certain Foreign Subsidiaries maintain
individual books and records in conformity with generally accepted accounting
principles in their respective countries of organization and that such
maintenance shall not constitute a breach of the representations, warranties or
covenants hereunder).

SECTION 5.12. Inspection Rights; Access to Information and Personnel. (a) Permit
representatives, advisors and independent contractors of the Administrative
Agent or the Required Lenders or, as provided in the second proviso below, any
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records as is reasonably specified, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the reasonable expense of the Borrowers and at such reasonable times during
normal business hours, upon reasonable advance notice to the Company, and as
often as may be reasonably desired; provided that when an Event of Default
exists, the Administrative Agent or any Lender (or any of their respective
representatives, advisors or independent contractors) may do any of the
foregoing at the expense of the Borrowers at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent and the
Lenders shall give the Company the opportunity to participate in any discussions
with the Company’s independent public accountants. Notwithstanding anything to
the contrary in this Section 5.12(a), at all times during such visits and
inspections, the Administrative Agent or any Lender (or their respective
representatives or contractors) must comply with all applicable site regulations
as the Company or its Subsidiaries or any of their respective officers or
employees may require by reasonable notice of the same.

(b) Provide to the Administrative Agent and the Lenders (or, in each case, any
of their respective representatives, advisors or independent contractors) access
to information (including historical information) and personnel, including,

 

121



--------------------------------------------------------------------------------

without limitation, regularly scheduled meetings with senior management and the
Chief Restructuring Officer and other advisors to the Company and its
Subsidiaries, and provide to the financial advisors to the Lenders (including
but not limited to FTI) access to all information any such Person shall
reasonably request in good faith from time to time and to other internal
meetings regarding strategic planning, cash and liquidity management,
operational and restructuring activities.

SECTION 5.13. Additional Collateral. (a) Subject to this Section 5.13 and
Section 5.15 and, solely with respect to any Foreign Guarantor or any Collateral
Document governed by foreign Law, the Agreed Security Principles, the Legal
Reservations and the Legal Limitations, with respect to any property (or
material property, in respect of IP Rights) acquired after the Effective Date by
any Debtor that is intended to be subject to the Lien created by any of the
Collateral Documents but is not so subject, promptly (and in any event within
thirty (30) days after the acquisition thereof or such later time as the
Administrative Agent, acting reasonably and in good faith, agrees to)
(i) execute and deliver to the Administrative Agent such amendments or
supplements to the relevant Collateral Documents or such other documents as the
Administrative Agent shall reasonably deem necessary or advisable in good faith
to grant to the Administrative Agent, for its benefit and for the benefit of the
other Secured Parties or to the relevant Secured Parties directly, as
applicable, a Lien on such property subject to no Liens other than Liens
permitted pursuant to Section 6.01, and (ii) take all commercially reasonable
actions necessary to cause such Lien to be duly perfected to the extent required
by such Collateral Document in accordance with all applicable Law, including the
filing of financing statements in such jurisdictions as may be reasonably
requested in good faith by the Administrative Agent. The Borrowers shall
otherwise take such commercially reasonable actions and execute and/or deliver
to the Administrative Agent such documents as the Administrative Agent shall
reasonably require in good faith to confirm the validity, perfection and
priority (subject to the Intercreditor Agreement) of the Lien of the Collateral
Documents on such after-acquired properties.

(b) In the case of any U.S. Guarantor, grant to the Administrative Agent, as
soon as practicable but in any event within sixty (60) days of the acquisition
thereof or such longer period as the Administrative Agent may determine, in its
sole discretion, a Mortgage on each parcel of Real Property located in the U.S.
owned in fee or otherwise with legal title or ground leased such U.S. Guarantor
as is acquired by such U.S. Guarantor after the Effective Date and that,
together with any improvements thereon, individually has a fair market value of
at least $5,000,000 as additional security for the Obligations (unless the
subject property is already mortgaged to a third party to the extent permitted
hereunder).

 

122



--------------------------------------------------------------------------------

(i) In the case of any U.S. Guarantor grant to the Administrative Agent, as soon
as practicable but in any event within sixty (60) days of the acquisition
thereof or such longer period as the Administrative Agent may determine in its
sole discretion, a Mortgage in form reasonably satisfactory to the
Administrative Agent and Administrative Agent on each pipeline easement and
other similar Real Property located in the U.S. (except any such easement or
other similar Real Property as would be excluded from the grant set forth in
Section 2.1 of the applicable Mortgage in the penultimate paragraph therein) as
is acquired by such U.S. Guarantor after the Effective Date as additional
security for the Obligations (unless the subject property is already mortgaged
to a third party to the extent permitted hereunder).

(ii) Such Mortgages or instruments related thereto shall be duly recorded or
filed in such manner and in such places as are required by Law to establish,
perfect, preserve and protect the Liens in favor of the Administrative Agent
and/or the Secured Parties required to be granted pursuant to the Mortgages and
all taxes, fees and other charges payable in connection therewith shall be paid
in full. Such U.S. Guarantor shall otherwise take such commercially reasonable
actions and execute and/or deliver to the Administrative Agent such documents as
the Administrative Agent or the Administrative Agent shall reasonably require in
good faith to confirm the validity, perfection and priority (subject to the
Intercreditor Agreement) of the Lien of any existing Mortgage or new Mortgage
against such after-acquired Real Property (including, to the extent the
Administrative Agent determines in its reasonable good faith judgment that there
is an issue of state Law that should be addressed by a legal opinion, a local
counsel opinion in form and substance reasonably satisfactory to the
Administrative Agent and the Administrative Agent) in respect of such Mortgage).

(c) Subject, solely with respect to the Company and each Foreign Subsidiary, to
the Agreed Security Principles, the Legal Reservations and the Legal
Limitations, cause each of the Company and any Subsidiary that is not already a
Guarantor hereunder and that is a “Foreign Guarantor” or a “US Guarantor” under
and as defined in the DIP Term Loan Agreement to become a Foreign Guarantor or
U.S. Guarantor hereunder, as applicable.

(d) Notwithstanding the foregoing provisions of this Section 5.13 or anything in
this Agreement or any other Loan Document to the contrary, Liens required to be
granted from time to time pursuant to this Section 5.13 by Foreign Guarantors or
under Collateral Documents governed by foreign Law shall be subject to the
Agreed Security Principles, the Legal Reservations and the Legal

 

123



--------------------------------------------------------------------------------

Limitations and exceptions and limitations set forth in such Collateral
Documents and, to the extent appropriate in the applicable jurisdiction, as
agreed between the Administrative Agent and the Company.

SECTION 5.14. ERISA. Promptly after any Loan Party or any ERISA Affiliate knows
or has reason to know of the occurrence of any of the following events that,
individually or in the aggregate (including in the aggregate such events
previously disclosed or exempt from disclosure hereunder, to the extent the
liability therefor remains outstanding), could reasonably be expected to have a
Material Adverse Effect, deliver to the Administrative Agent and each of the
Lenders a certificate of a Company Financial Officer setting forth details as to
such occurrence and the action, if any, that the Loan Party or such ERISA
Affiliate is required or proposes to take, together with any notices (required,
proposed or otherwise) given to or filed with or by the Loan Party, such ERISA
Affiliate, the PBGC, a Plan participant (other than notices relating to any
individual participant’s benefits) or the Plan administrator with respect
thereto: that a Reportable Event has occurred; that an accumulated funding
deficiency has been incurred or an application is to be made to the Secretary of
the Treasury for a waiver or modification of the minimum funding standard
(including any required installment payments) or an extension of any
amortization period under Section 412 of the Code (or Section 430 of the Code as
amended by the Pension Protection Act of 2006) with respect to a Plan; that a
Plan having an Unfunded Current Liability has been or is to be terminated,
reorganized, partitioned or declared insolvent under Title IV of ERISA
(including the giving of written notice thereof); that a Plan has an Unfunded
Current Liability that has or will result in a lien under ERISA or the Code;
that proceedings will be or have been instituted to terminate a Plan having an
Unfunded Current Liability (including the giving of written notice thereof);
that a proceeding has been instituted against a Loan Party or an ERISA Affiliate
pursuant to Section 515 of ERISA to collect a delinquent contribution to a Plan;
that the PBGC has notified a Loan Party or any ERISA Affiliate of its intention
to appoint a trustee to administer any Plan; that a Loan Party or any ERISA
Affiliate has failed to make a required installment or other payment pursuant to
Section 412 of the Code with respect to a Plan; or that a Loan Party or any
ERISA Affiliate has incurred or will incur (or has been notified in writing that
it will incur) any liability (including any contingent or secondary liability)
to or on account of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062,
4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code.

 

124



--------------------------------------------------------------------------------

SECTION 5.15. Further Assurances and Post-Closing Conditions.

(a) Promptly upon request by the Administrative Agent or the Required Lenders,
correct any material defect or error that may be discovered in any Loan Document
or in the execution, acknowledgment, filing or recordation thereof;

(b) Within the applicable time period set forth on Schedule 4.02 (subject to
extension by the Administrative Agent in its discretion), perform each
obligation and deliver each Collateral Document, in each case as set forth on
Schedule 4.02, with respect to the matters set forth therein, duly executed by
each Loan Party party thereto, together with all documents and instruments
required to perfect the security interest of the Administrative Agent in and
otherwise comply with the Collateral and Guarantee Requirement with respect to
the Collateral (if any) free of any other pledges, security interests or
mortgages, except Liens permitted hereunder, in each case subject, solely with
respect to any Foreign Guarantor or any Collateral Document governed by foreign
Law, to the Agreed Security Principles, the Legal Reservations and the Legal
Limitations. Each of the Company, Basell GmbH and each other Foreign Subsidiary
of the Company that on the Petition Date was a guarantor under either (1) the
Senior First Lien Credit Agreement or (2) the Senior Second/Third Lien Interim
Loan Agreement shall, subject to the Agreed Security Principles, the Legal
Reservations and the Legal Limitations, enter into the Foreign Guarantee to the
fullest extent permitted under applicable Legal Limitations and shall use
commercially reasonable efforts to enable it to enter into the Foreign Guarantee
to the fullest extent permitted under applicable Legal Limitations, including
demonstrating that adequate corporate benefit accrues to it with respect to the
Facilities and shall take other steps reasonably required in good faith by the
Administrative Agent or the Required Lenders to avoid or mitigate any applicable
Legal Limitations.

(c) Promptly upon reasonable request by the Administrative Agent execute any and
all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing, recording and registering
of financing statements and other documents), which may be required under any
applicable Law, or which the Administrative Agent or the Required Lenders may
reasonably request from time to time in order to carry out more effectively the
purposes of the Collateral Documents, in each case subject, solely with respect
to any Foreign Guarantor or any Collateral Document governed by foreign Law, to
the Agreed Security Principles, Legal Reservations and Legal Limitations, all at
the expense of the Loan Parties. The Borrowers also agree to provide to the
Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Collateral Documents;

 

125



--------------------------------------------------------------------------------

(d) The Borrowers’ Agent agrees

(A) at least ten (10) days prior to (in the case of (A) (ii) or (iii)) or within
twenty (20) days after (in any other case) to notify the Administrative Agent in
writing of any change in any Borrower’s (i) name, (ii) form of organization,
(iii) jurisdiction of organization, (iv) organizational number, (v) Federal
Taxpayer Identification Number or (vi) address and

(B) promptly (and in any event within 30 days of such change) to notify the
Administrative Agent in writing of any change (i) in legal name of any other
U.S. Guarantor, (ii) in the identity or type of organization or corporate
structure of any other U.S. Guarantor, or (iii) in the jurisdiction of
organization or organizational identification number of any other U.S.
Guarantor.

(e) Promptly upon reasonable request by the Administrative Agent or the Required
Lenders, permit the Administrative Agent and any representatives designated by
it (including any consultants, accountants, lawyers and appraisers retained by
the Administrative Agent) to conduct evaluations and appraisals of the assets
included in the Borrowing Base and the Borrowers’ computation of the Borrowing
Base, all at such reasonable times and as often as reasonably requested and,
except during the continuance of a Default, upon at least two (2) Business Days’
prior notice; provided that unless a Default has occurred and is continuing, the
Administrative Agent and its representatives shall conduct no more than four
such collateral reviews and evaluations and no more than four such appraisals in
any calendar year. The Borrowers shall pay the reasonable documented fees and
expenses of (i) employees or other representatives of the Administrative Agent
(provided that field examination charges shall be limited to $3,000 per day per
person plus out-of-pocket expenses, including travel expenses) incurred in
connection with periodic collateral reviews and evaluations (or in connection
with an appraisal pursuant to (ii) below) and (ii) any appraisal or accounting
firm retained by the Administrative Agent, in consultation with the Borrowers,
to conduct any such appraisals. The Administrative Agent and any representative
designated by the Administrative Agent to conduct such collateral reviews,
evaluations and appraisals shall, during any review, inspection or other
activity performed at any of the Borrowers’ plant sites, (X) be accompanied at
all times by a plant safety representative (and the Borrowers hereby agree to
cause such a plant safety representative to be available for such purpose at
such reasonable hours as may be requested and upon reasonable prior notice) and
(Y) comply at all times with the Borrowers’ rules regarding safety and security
to the extent that the Administrative Agent or representative has been notified
of such rules. The Administrative Agent shall furnish to each Lender a copy of
the final written collateral review or appraisal report prepared in connection
with such review or appraisal. The Administrative Agent shall furnish to the
Borrowers a copy of the

 

126



--------------------------------------------------------------------------------

final appraisal report prepared in connection with any such appraisal, and shall
provide the Borrowers with a summary of the ABL Collateral analysis contained in
any final written collateral review, in each case not less than two (2) Business
Days prior to delivery thereof to the Lenders.

SECTION 5.16. Use of Proceeds and Cash; Intercompany Facility. (a) Use the
proceeds of the Loans only for the purposes set forth in Section 3.16 and use
such proceeds and all other cash in a manner generally consistent with the
Operating Forecast (taking into account actual market conditions).

(b) Cause any cash used for general corporate purposes of the Foreign
Subsidiaries to be limited to €700,000,000 in the aggregate at any one time
outstanding and advanced by way of loans under the Intercompany Facility from a
Borrower to Basell GmbH, which loans shall (i) be evidenced by notes pledged and
delivered to the Administrative Agent as Collateral and (ii) subject to the
Agreed Security Principles and the Legal Reservations, be secured by a second
priority priming lien on the stock of the direct Subsidiaries of Basell GmbH
(excluding Lyondell Chemical Central Europe GmbH, an Austrian Subsidiary of
Basell GmbH, so long as the Equity Interests of such Subsidiary are not of
material value, as determined by the Administrative Agent in its reasonable
judgment) within the time period allotted for the delivery of the share pledge
agreements of Basell GmbH in favor of the Administrative Agent pursuant to
Schedule 4.02.

(c) Cause, if on any Friday the aggregate cash balances for all Foreign
Subsidiaries on such day exceeds €200,000,000 (excluding from the determination
of such aggregate cash balances (A) cash required to be trapped pursuant to
customary terms of Securitization Transactions of Foreign Subsidiaries permitted
hereunder which do not allow such cash to be used to repay the Intercompany
Facility, (B) cash received in anticipation of a disbursement by a Foreign
Subsidiary that is otherwise permitted hereunder to the extent such cash is
disbursed to a non-Affiliate within one Business Day, (C) cash collateral
provided to support letters of credit and bank guarantees, customs and other
import duties, in each case in the ordinary course of business of such Foreign
Subsidiaries to the extent permitted by Section 6.01, (D) cash in excess of
€200,000,000 the expatriation of which to the United States (1) would result in
adverse tax or legal consequences, (2) would be reasonably likely to result in
adverse personal liability of any director of the Company or a Foreign
Subsidiary or (3) would result in the insolvency of the Company or a Foreign
Subsidiary , (E) cash originated in Argentina, Brazil, China, Korea or Thailand
that cannot be expatriated from its jurisdiction of origin because such
expatriation would have the effects described in clause (D)(1), (2) or (3) above
and (F) Net Proceeds of Dispositions and Casualty Events in an aggregate amount
of up to $5,000,000 that

 

127



--------------------------------------------------------------------------------

are not required to be applied toward the prepayment of Loans or of loans under
the DIP Term Loan Facility), Basell GmbH to promptly repay the Intercompany
Facility in the amount of the Dollar Equivalent Amount of such excess amount;
provided that no such repayments shall be made unless such excess amount is
greater than €5,000,000 (in which event all such excess amount shall be repaid).
Amounts so repaid under the Intercompany Facility may be reborrowed. All
borrowings (including reborrowings of amounts repaid) by Basell GmbH shall be
made in a manner generally consistent with the Operating Forecast (taking into
account actual market conditions).

SECTION 5.17. Know Your Customer Requests. If:

(i) a Change in Law after the Effective Date;

(ii) any change in the status of a Loan Party or the composition of the
shareholders of a Loan Party after the Effective Date; or

(iii) a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

obliges the Administrative Agent or any Lender (or, in the case of paragraph
(iii) above, any prospective new Lender) to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, promptly upon the request of the
Administrative Agent, in its capacity as a Lender or on behalf of any Lender, to
the Company supply, or procure the supply of, such documentation and other
evidence as is reasonably requested in good faith by the Administrative Agent
(for itself or on behalf of any Lender, or, in the case of the event described
in paragraph (iii) above, on behalf of any prospective new Lender) in order for
the Administrative Agent, such Lender or, in the case of the event described in
paragraph (iii) above, any prospective new Lender to carry out and be satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Loan Documents.

SECTION 5.18. Certain Milestones. Within the time periods set forth below,
perform each action with respect to the Cases of the Debtors set forth below:

(a) by August 15, 2009, deliver to the Lenders a draft Reorganization Plan and
disclosure statement;

 

128



--------------------------------------------------------------------------------

(b) by September 15, 2009, file a Reorganization Plan and disclosure statement,
with the Bankruptcy Court;

(c) by October 15, 2009, obtain approval by the Bankruptcy Court of such
disclosure statement related to such Reorganization Plan; provided that if the
Debtors have commenced a hearing prior to October 15, 2009 with a reasonable
belief that such approval could be obtained at such hearing by such date and,
due to the Bankruptcy Court's availability, the hearing has not concluded by
October 23, 2009, then such deadline shall be deemed extended through
October 30, 2009 to accommodate the Bankruptcy Court's availability; and

(d) by December 1, 2009, obtain confirmation by the Bankruptcy Court of such
Reorganization Plan; provided that if the Debtors have commenced a hearing prior
to December 1, 2009 with a reasonable belief that such confirmation could be
obtained at such hearing commencing by such date and, due to the Bankruptcy
Court’s availability, the hearing has not concluded by December 1, 2009, then
such deadline shall be deemed extended by up to 21 days to accommodate the
Bankruptcy Court’s availability, and the Maturity Date shall be adjusted by a
like amount.

SECTION 5.19. Board of Directors’ Determinations on Recommendations of Advisors.

This Section 5.19 sets forth the framework for the Board of Directors of the
Company to make decisions regarding senior management and management structure,
operating systems and internal controls, and for the advisors to the Lenders to
make recommendations with respect thereto.

(a) Within 30 days after the Final Order Entry Date (as such period may be
extended by up to 15 days by the Administrative Agent in its sole discretion),
acting through the Board of Directors of the Company, either (i) cause AP
Services (“Alix”) and cooperate with Heidrick & Struggles (“Heidrick”) to
evaluate the Company’s senior management and management structure and, if
possible, make a joint recommendation to the Board of Directors of the Company
and the Restructuring Committee of the Board of Directors of the Company (the
“Restructuring Committee”) with respect thereto, or (ii) in the event that Alix
and Heidrick are unable to produce any such joint recommendation, cause Alix and
cooperate with Heidrick to determine whether each of Alix and Heidrick shall
make its own recommendation to the Board of Directors of the Company and the
Restructuring Committee.

(b) Within 45 days after the Final Order Entry Date (as such period may be
extended by up to 15 days by the Administrative Agent in its sole discretion),
acting through the Board of Directors of the Company, either (i) cause the

 

129



--------------------------------------------------------------------------------

financial advisors to the Borrowers and cooperate with FTI to evaluate the
operating systems and internal controls of the Company and its Subsidiaries
(with a scope of work to be mutually agreed upon by the Company and the Required
Lenders, each acting reasonably and in good faith) and, if possible, make a
joint recommendation to the Board of Directors of the Company and the
Restructuring Committee with respect thereto, or (ii) in the event that the
financial advisors to the Borrowers and FTI are unable to produce any such
joint-recommendation, cause the financial advisors to the Borrowers and
cooperate with FTI to determine whether each of the financial advisors to the
Borrowers and FTI shall make its own recommendations to the Board of Directors
of the Company and the Restructuring Committee.

(c) The Board of Directors of the Company, acting on the recommendation of its
Restructuring Committee shall, promptly upon receipt, determine whether and how
to act upon any recommendation delivered pursuant to paragraph (a) or (b) above,
which determination shall be reasonably satisfactory to the Required Lenders
acting in good faith, and the Board of Directors of the Company shall diligently
effect such determinations as have been approved by the Restructuring Committee
in a manner reasonably satisfactory to the Required Lenders acting in good faith
(it being understood and agreed that, to the extent the Required Lenders, acting
in good faith, are not reasonably satisfied with any such determination or
effectuation thereof, no Default shall be deemed to have occurred with respect
thereto until the date which is 45 days after the Required Lenders have given
written notice thereof to the Borrowers’ Agent, provided that the Required
Lenders are not so reasonably satisfied by such date).

SECTION 5.20. Chief Restructuring Officer. In the case of the Debtors, maintain
at all times a Chief Restructuring Officer having the duties, powers and
authority consistent with those in existence as of the date hereof; provided,
that upon any failure to comply with this Section 5.20, so long as the Company
and its Subsidiaries are diligently pursuing the cure of such failure, no
Default shall be deemed to have occurred unless such failure shall have
continued for twenty (20) days.

SECTION 5.21. Cooperation. Provide such assistance to the Arrangers in the
syndication of the DIP ABL Facility as may reasonably be requested in good faith
by them and provide customary information and documents in connection therewith.

SECTION 5.22. Borrowing Base Reports.

(a) Furnish to the Administrative Agent (and the Administrative Agent shall
thereafter deliver to each Lender) not later than Thursday of each calendar week
(or if any Thursday is not a Business Day, the next following Business Day)

 

130



--------------------------------------------------------------------------------

a completed Borrowing Base Certificate calculating and certifying the estimated
Borrowing Base as of the preceding Friday, signed on behalf of the Borrowers by
a Principal Financial Officer; provided, that the Borrowers shall include an
updated estimated computation of Available Inventory only in the immediate
subsequent Borrowing Base Certificate delivered four (4) days or more after the
fifteenth (15th) and last day of each calendar month (and each Borrowing Base
Certificate shall clearly indicate the date as of which Available Inventory has
been computed) and the Available Inventory for each week for which Available
Inventory is not required to be calculated shall be the Available Inventory as
calculated in the Borrowing Base Certificate delivered the prior week. The
Borrowing Base Certificates delivered pursuant to this Section 5.22(a) shall be
used solely for the purpose of determining the Borrowing Base.

(b) Furnish to the Administrative Agent (and the Administrative Agent shall
thereafter deliver to each Lender) within sixteen (16) days of the end of any
calendar month, a completed Borrowing Base Certificate calculating and
certifying the Borrowing Base as of the last calendar day of the preceding
month, signed on behalf of the Borrowers by a Principal Financial Officer. The
Borrowing Base Certificates delivered pursuant to this Section 5.22(b) shall be
used solely for the purpose of determining ratios and reserves pursuant to the
terms of this Agreement.

(c) Furnish to the Administrative Agent (and the Administrative Agent shall
thereafter deliver to each Lender) promptly after any request therefor, such
other information in such detail concerning the amount, composition and manner
of calculation of the Borrowing Base as the Administrative Agent may (on it own
initiative or at the request of any Lender) reasonably request.

(d) Furnish to the Administrative Agent (and the Administrative Agent shall
thereafter deliver to each Lender) as soon as practicable and in any event
within five (5) Business Days after any disposition outside the ordinary course
of business (including by way of casualty or condemnation) of ABL Collateral
having a book value exceeding $5,000,000, an updated Borrowing Base Certificate
calculating (on a pro forma basis, after giving effect to such disposition and
reflecting only the changes to the affected component(s) from such disposition
of the Borrowing Base) and certifying such pro forma Borrowing Base as of the
end of the most recent calendar week for which a Borrowing Base Certificate was
delivered pursuant to paragraph (a) above. The Borrowing Base set forth in each
Borrowing Base Certificate delivered with respect to each calendar week
occurring after the calendar week covered by the updated Borrowing Base
Certificate described in the preceding sentence and ending prior to any such
disposition shall be calculated on a pro forma basis, after giving effect to
such disposition.

 

131



--------------------------------------------------------------------------------

(e) Permit any representative of an insurance risk management firm selected by
the Administrative Agent in its sole discretion (any such representative, an
“Insurance Monitor”) to conduct a review following the Effective Date of the
existence and adequacy of the property and liability insurance maintained by
such Loan Party in respect of the assets forming part of the Borrowing Base and
of business interruption insurance maintained by such Loan Party. The Insurance
Monitor will issue a report (the “Insurance Report”) to the Administrative Agent
upon conclusion of its review. Each Loan Party agrees (i) to permit any
Insurance Monitor to inspect any of its records relating to the assets forming
part of the Borrowing Base and any of its insurance documentation, including but
not limited to policies, exposure schedules, renewal proposals, exposure
questionnaires and other underwriting information, in each case as shall be
reasonably specified by such Insurance Monitor to enable such review and to
respond promptly to any questions of the Insurance Monitor regarding such
records and documentation and (ii) to pay all fees and reasonable out-of-pocket
expenses incurred by the Insurance Monitor in connection with the review and
Insurance Report.

(f) At their option, no more frequently than quarterly, the Borrowers may obtain
a new Appraisal Report, and the Borrowers shall submit to the Administrative
Agent such Appraisal Report, together with a Borrowing Base Certificate based on
such Appraisal Report and otherwise complying with paragraph (a) above.

SECTION 5.23. Restricted Accounts. At all times after the Effective Date cause
to be maintained a system of Deposit Accounts complying with each of the
requirements set forth below:

(a) Lockbox Accounts. All payments by or for the account of the Receivables
Obligors under all Pledged Receivables of any Borrower will be deposited
directly upon receipt by such Borrower to the credit of one or more of the
applicable lockbox Deposit Accounts maintained with Citibank or another
Depositary Bank approved in writing by the Administrative Agent, and with the
account numbers set forth opposite such Borrower’s name under the heading
“Lockbox Accounts” in Section 12 of the Perfection Certificate (“Lockbox
Accounts”), each of which shall be under the “control” (as defined in
Section 9-104 of the UCC) of the Administrative Agent. Except as contemplated by
Section 5.24, no deposits from any other source will be made to the Lockbox
Accounts. The Depositary Bank will be instructed to transfer all credit balances
in each Lockbox Account to the Sweep Account not later than the close of
business on each Business Day, and no other withdrawals shall be permitted
except for withdrawals authorized in writing by the Administrative Agent for
ordinary course recalls or credits relating to the Receivables or as set forth
in any

 

132



--------------------------------------------------------------------------------

account control agreement entered into by the Administrative Agent with respect
to such Lockbox Account. Such instructions will be irrevocable without the prior
written consent of the Administrative Agent.

(b) Sweep Account. Each of the Borrowers will maintain a Deposit Account with
Citibank in the name of the Administrative Agent, and with such account number
as set forth under the heading “Sweep Account” opposite such Borrower or US
Guarantor’s name in Schedule 12 to the Perfection Certificate (collectively, the
“Sweep Account”), which shall be under the “control” (as defined in
Section 9-104 of the UCC) of the Administrative Agent. No amounts shall be
deposited in the Sweep Account except as expressly contemplated by
Section 5.23(a) and Section 5.24. All amounts deposited to the Sweep Account
shall be applied pursuant to the instructions of the Administrative Agent for
repayment of the Loans as required under Section 2.08 and, so long as no Default
shall then be continuing, any balance remaining after such application shall be
released to the Borrowers in accordance herewith.

(c) Cash Collateral Account. The Borrowers and US Guarantors will, from time to
time as may be necessary in order to comply with the Loan Documents, establish
one or more Deposit Accounts with Citibank (each a “Cash Collateral Account” and
collectively the “Cash Collateral Account”), under the “control” (as defined in
Section 9-104 of the UCC) of the Administrative Agent, into which amounts shall
be deposited by the Borrowers as required pursuant to Section 2.06(k).

SECTION 5.24. Covered Dispositions. Cause all payments to any Loan Party in
respect of any Covered Disposition in cash or Cash Equivalents to be deposited
directly upon receipt in a Lockbox Account or the Sweep Account.

SECTION 5.25. Cash Management. (a) Expeditiously evaluate the intercompany bank
operations of the Company and its Subsidiaries with a view to ensuring the
preservation of value for secured creditors, (b) promptly thereafter meet with
the Required Lenders to discuss the Company’s findings and (c) cooperate with
the Required Lenders to pursue a mutually acceptable proposal.

SECTION 5.26. Bankruptcy of the Company; Additional Debtors. (a) Upon any filing
by the Company with the Bankruptcy Court of a voluntary petition initiating
proceedings under Chapter 11 of the Bankruptcy Code, promptly and diligently
seek to obtain approval by the Bankruptcy Court of (i) the joint administration
of such case with the Cases and (ii) either the addition of the Company as a
Borrower hereunder or the maintenance of the Company as a Guarantor hereunder
(in each case with the assets of the Company pledged as Collateral with such
priority, subject to the approval of the Bankruptcy Court, the Agreed Security
Principles, the Legal Limitations, the Legal Reservations and

 

133



--------------------------------------------------------------------------------

applicable Law, as the Required Lenders shall reasonably request), provided,
that the failure to obtain such priority solely due to the failure of the
Bankruptcy Court to grant such priority or to the effects of applicable Law
shall not constitute a Default or Event of Default hereunder.

(b) In the case of any non-Material Subsidiary that qualifies as an Additional
Debtor pursuant to clause (b) of the definition thereof, if at any time after
becoming an Additional Debtor such non-Material Subsidiary shall become a
Material Subsidiary, promptly notify the Administrative Agent thereof and, to
the extent reasonably requested by the Required Lenders, promptly and diligently
seek to obtain approval by the Bankruptcy Court of the addition of such
Subsidiary as a Guarantor hereunder, with the assets of such Subsidiary pledged
as Collateral with such priority, subject to applicable Law and, in the case of
any Foreign Debtor, the Agreed Security Principles, Legal Reservations and Legal
Limitations, as the Required Lenders shall reasonably require.

ARTICLE 6

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, each of the Company and each Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly:

SECTION 6.01. Liens. Create, incur, assume or suffer to exist or become
effective any Lien of any kind upon any of its property, assets or revenues,
whether now owned or hereafter acquired, other than the following:

(a) Liens created pursuant to any Loan Document and the Orders;

(b) (i) Liens of the Company or any Non-Debtor Subsidiary existing on the
Initial Funding Date or which are required to come into effect as a result of
contractual provisions existing on the Initial Funding Date (in each case, to
the extent in respect of underlying obligations exceeding $1,000,000
individually or $25,000,000 in the aggregate, listed on Schedule 6.01(b)) and,
with respect to the Company (for so long as it is not a Debtor) and the
Non-Debtor Subsidiaries, any reissuance, renewals or extensions thereof and
(ii) in the case of the Debtors, Liens existing on the Initial Funding Date to
the extent such Liens are (A) listed on Schedule 6.01(b) and (B) in the case of
any Debtor (other than any Foreign Debtor), subordinated to the Liens securing
the Obligations pursuant to the Interim Order (or the Final Order, as
applicable);

 

134



--------------------------------------------------------------------------------

(c) Liens for taxes, assessments or governmental charges or claims (i) that are
specified on Schedule 6.01(c) or (ii) that are extinguished within sixty
(60) days of notice of their existence and are not yet due and payable or that
are being contested in good faith by appropriate proceedings for which adequate
reserves have been established to the extent required by GAAP;

(d) Liens of landlords, carriers, vendors, pipelines, warehousemen, mechanics,
suppliers, materialmen, repairmen, employees, pension plan administrators or
other like Liens arising by operation of law in the ordinary course of business
of the Company or any Subsidiary which secure amounts which are not overdue for
a period of more than thirty (30) days or not yet subject to penalties for
non-payment or that are being contested in good faith by appropriate proceedings
for which adequate reserves have been established to the extent required by
GAAP;

(e) Liens (i) arising out of pledges or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security or other insurance (including unemployment
insurance) and (ii) arising out of pledges and deposits in the ordinary course
of business securing liability for reimbursement or indemnification obligations
with respect to premiums and exit fees of (including to support obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Company or
any Subsidiary;

(f) Liens arising out of pledges or deposits made to secure the performance of
tenders, bids or trade or government contracts, or to secure leases, statutory
or regulatory, insurance obligations, surety, judgment or appeal bonds,
completion guarantees, surety bonds and related letters of credit, performance
bonds, guarantees or other obligations of a like nature (including those to
secure health, safety and environmental obligations) incurred in the ordinary
course of business (other than obligations for the payment of borrowed money);

(g) zoning restrictions of governmental authorities, easements, licenses,
reservations of, or rights of others for, licenses, reservations, title defects,
rights of others for rights-of-way, utilities, sewers, electrical lines,
telephone lines, telegraph wires, restrictions, encroachments and other similar
charges, encumbrances or title defects of zoning, survey exceptions,
encumbrances, or other restrictions as to the use of real property or Liens
incurred in the ordinary course of business that do not in the aggregate
materially interfere with in any material respect the ordinary conduct of the
business of the Company and its Subsidiaries, taken as a whole, or materially
impair the value, marketability or use of any property subject thereto material
to the ordinary conduct of the business of the Company and its Subsidiaries,
taken as a whole;

 

135



--------------------------------------------------------------------------------

(h) Liens arising by reason of any judgment, decree or order of any court so
long as such Lien is adequately bonded and any appropriate legal proceedings
that may have been duly initiated for the review of such judgment, decree or
order shall not have been finally terminated or the period within which such
proceedings may be initiated shall not have expired;

(i) (x) leases or subleases or licenses or sublicenses of Real Property or IP
Rights granted in the ordinary course of business to others that do not
individually or in the aggregate interfere in any material respect with the
ordinary conduct of the business of the Company and its Subsidiaries, taken as a
whole, or materially impair the value, marketability or use of any property
subject thereto material to the ordinary conduct of the business of the Company
and its Subsidiaries, taken as a whole, and (y) any interest or title of a
lessor or in property subject to a lease other than a capitalized lease;

(j) Liens in favor of customs and revenue authorities arising as a matter of Law
to secure payment of customs duties in connection with the importation of goods;

(k) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and consistent with past practice, (iii) in
favor of banking or other financial institutions arising as a matter of Law
encumbering deposits (including the right of setoff) and which are within the
general parameters customary in the banking industry or arising pursuant to such
banking institutions general terms and conditions and (iv) arising under clause
18 of the general conditions of a bank operating in The Netherlands based on the
general conditions drawn up in consultation between the Netherlands Bankers’
Association (Nederlandse Vereniging van Banken) and the Dutch Consumers Union
(Consumentenbond) or analogous conditions in other jurisdictions provided that
where such condition is not regularly imposed, the Loan Parties shall use all
reasonable efforts to procure a waiver of such right by the respective account
bank;

(l) Liens (i) on cash advances in favor of the seller of any property to be
acquired in or monies placed in escrow pursuant to an Investment permitted
pursuant to Section 6.02 to be applied against the purchase price for such
Investment, (ii) over assets being acquired pursuant to Investments permitted by
Section 6.02 pending payment in full of the purchase price, (iii) consisting of
an agreement to Dispose of any property in a Disposition permitted under
Section 6.05 and (iv) consisting of IP Rights licenses permitted by
Section 6.02(m);

 

136



--------------------------------------------------------------------------------

(m) Liens of the Company (for so long as it is not a Debtor) or any Non-Debtor
Subsidiary in favor of the Company or any of its Subsidiaries securing
Indebtedness permitted under Section 6.03(d) (other than Indebtedness owed to a
Subsidiary that is not a Loan Party); provided that, in the event the Company or
any Non-Debtor Subsidiary becomes a Debtor, all such Liens of such Person in
effect on the date such Person becomes a Debtor shall continue to be permitted
under this Section 6.01(m);

(n) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Company or any of its
Subsidiaries in the ordinary course of business;

(o) Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of documentary letters of
credit, Liens on documents of title in respect of documentary letters of credit
or banker’s acceptances issues or credit for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;

(p) Liens securing Indebtedness and other obligations under the DIP Term Loan
Facility (incurred in compliance with and subject to the terms of the Orders and
the Intercreditor Agreement) and, in the case of the Company (for so long as it
is not a Debtor) and the Non-Debtor Subsidiaries, any Asset Backed Credit
Facilities, Securitization Transactions and Receivables Financings; provided
that any Liens in respect of Receivables Financings, Asset Backed Credit
Facilities and Securitization Transactions which are recourse to the Company or
any such Non-Debtor Subsidiary (other than any Securitization Entity) shall be
limited to accounts receivable, inventory (in the case of any Asset Backed
Credit Facilities only), the Equity Interests in, and intercompany Indebtedness
owed by, any Securitization Entity, related books and records and the accounts
and proceeds thereof together with any returned goods therefrom and (y) in the
event the Company or any Non-Debtor Subsidiary becomes a Debtor, all such Liens
of such Person in effect on the date such Person becomes a Debtor shall continue
to be permitted under this Section 6.01(p);

(q) (i) Liens arising by reason of deposits necessary to qualify the Company or
any of its Subsidiaries to conduct business, maintain self insurance or comply
with any law and (ii) Liens on cash collateral securing obligations under the
PBGC Settlement in an aggregate amount not to exceed $30,000,000;

(r) Liens of the Company (for so long as it is not a Debtor) or any Subsidiary
securing any Capitalized Lease and Liens to secure Indebtedness

 

137



--------------------------------------------------------------------------------

(including Capitalized Leases) permitted by Section 6.03(e) covering only the
property or assets acquired with such Indebtedness; provided that, in the event
the Company or any Non-Debtor Subsidiary becomes a Debtor, all such Liens of
such Person in effect on the date such Person becomes a Debtor shall continue to
be permitted by this Section 6.01(r);

(s) Liens on cash collateral securing obligations of any Debtor or any
Non-Debtor Subsidiary under any Swap Contract permitted under Section 6.03 in an
aggregate amount not to exceed $50,000,000 for all such Swap Contracts incurred
in the ordinary course of business and consistent with past practice;

(t) Liens in respect of the Existing Primed Secured Facilities as adequate
protection granted pursuant to the Interim Order (or the Final Order, as
applicable), which Liens are junior to the Liens contemplated hereby in favor of
the Administrative Agent and the Lenders, it being understood that the Interim
Order (or the Final Order, as applicable) provides that the holder of such
junior Liens shall not be permitted to take any action to enforce their rights
with respect to such junior Liens so long as any of the Obligations shall remain
outstanding or any Commitment shall be in effect;

(u) (i) Liens of the Company (for so long as it is not a Debtor) or any
Non-Debtor Subsidiary with respect to obligations that do not exceed $50,000,000
in the aggregate at any one time outstanding, provided that, in the event the
Company or any Non-Debtor Subsidiary becomes a Debtor, all such Liens of such
Person in effect on the date such Person becomes a Debtor shall continue to be
permitted under this Section 6.01(u)(i) (but shall, for the avoidance of doubt,
be counted against the aggregate limit set forth herein and not against the
aggregate limit set forth in Section 6.01(u)(ii)), and (ii) Liens of any Debtor
with respect to obligations that do not exceed $5,000,000 in the aggregate at
any one time outstanding;

(v) Liens resulting from any Limited Recourse Stock Pledge;

(w) (i) Liens granted in favor of any Debtor (other than any Foreign Debtor),
(ii) Liens on any property or assets of any Foreign Debtor or any other Loan
Party that is not a Debtor granted in favor of another Loan Party and
(iii) Liens on any property or assets of a Subsidiary that is not a Loan Party
granted in favor of the Company or any Subsidiary that is a Loan Party;

(x) Liens of any Non-Debtor Subsidiary securing Indebtedness incurred to modify,
refinance, defease, refund, extend, renew or replace Indebtedness that has been
secured by a Lien permitted by this Agreement; provided that (i) such new Lien
shall be limited to all or part of the same property and assets that secured or,
under the written agreements pursuant to which the original Lien

 

138



--------------------------------------------------------------------------------

arose, could secure the original Lien plus improvements and accessions to, such
property or proceeds or distributions thereof; and (ii) the Indebtedness secured
by such Lien at such time does not mature prior to the date that is six months
after the Maturity Date (except with respect to any Indebtedness of any
Subsidiary that is not a Loan Party that is refinanced, replaced, refunded,
renewed or extended using financing in the local jurisdiction of such
Subsidiary) and is not increased to any amount greater than the sum of (A) the
outstanding principal amount or, if greater, committed amount of the
Indebtedness at the time the original Lien became a Lien permitted under this
Section 6.01 and (B) an amount necessary to pay any interest, fees and expenses,
including prepayment premiums, associated hedging break costs and premiums or
replacement hedges, related to such refinancing, refunding, extension, renewal
or replacement;

(y) any extension, amendment, renewal or replacement, in whole or in part, of
any Lien described in Section 6.01(b)(i) provided that (i) any such extension,
renewal or replacement shall be no more restrictive in any material respect than
the Lien so extended, amended, renewed or replaced and shall not extend to any
additional property or assets and (ii) the underlying obligation secured by such
Lien is not increased (other than by an amount necessary to pay any interest,
fees and expenses, including prepayment premiums, associated hedging break costs
and premiums or replacement hedges, related to such extension, amendment,
renewal or replacement);

(z) Liens arising from precautionary Uniform Commercial Code financing statement
filings;

(aa) any netting or set-off arrangements entered into by the Company or any
Subsidiary in the ordinary course of its banking arrangements (including, for
the avoidance of doubt, cash pooling arrangements) for the purposes of netting
debit and credit balances of the Company or any Subsidiary, including pursuant
to any Treasury Services Agreement;

(bb) Liens on cash collateral of (i) any Debtor securing letters of credit
issued on behalf of any Debtor in an aggregate amount not exceeding $300,000,000
(less the aggregate amount of commitments under committed letter of credit
facilities of any Debtor (including but not limited to any letter of credit
commitment in excess of $400,000,000 under the DIP ABL Facility for which there
is an issuing lender)) at any one time outstanding and (ii) any Non-Debtor
Subsidiary securing letters of credit issued on behalf of any Non-Debtor
Subsidiary in an aggregate amount not exceeding €100,000,000 at any one time
outstanding; provided that, in the case of this clause (ii), in the event any
Non-Debtor Subsidiary becomes a Debtor, all such Liens of such Person in effect
on the date such Person becomes a Debtor shall continue to be permitted under
this

 

139



--------------------------------------------------------------------------------

Section 6.01(bb)(ii) (but shall, for the avoidance of doubt, be counted against
the aggregate limit set forth herein and not against the aggregate limit set
forth in Section 6.01(bb)(ii));

(cc) Liens on cash received by any Foreign Subsidiary on account of the sale by
such Foreign Subsidiary of products purchased from any Specified Saudi Joint
Venture to the extent such cash is contractually obligated to be paid by such
Foreign Subsidiary to such Specified Saudi Joint Venture; and

(dd) second priority liens on the stock of the direct Subsidiaries of Basell
GmbH granted to the Borrowers to secure the obligations of Basell GmbH under the
Intercompany Facility.

Notwithstanding the foregoing, no consensual Liens shall exist on Equity
Interests that constitute Collateral other than pursuant to clause (a), (t) or
(dd) above or as permitted in the Intercreditor Agreement.

For the avoidance of doubt, all Liens of the Loan Parties, if any, in favor of
the Company or any Subsidiary shall be subordinated to the Obligations pursuant
to the Intercompany Subordination Agreement.

SECTION 6.02. Investments. Make or hold any Investments, except:

(a) Investments in cash or Cash Equivalents;

(b) loans and advances to employees, directors and officers of the Company and
its Subsidiaries (i) required by applicable employment laws or (ii) otherwise in
the ordinary course of business for travel, business, related entertainment,
relocation, as part of a recruitment or retention plan and related expenses in
an aggregate principal amount outstanding not to exceed $1,000,000;

(c) Investments (i) by the Company or any Subsidiary in any Debtor (other than
any Foreign Debtor), (ii) by the Company (for so long as it is not a Debtor) or
any Non-Debtor Subsidiary in any Foreign Debtor that is a Loan Party or any Loan
Party that is not a Debtor or any Person that will, substantially
contemporaneously with the making of the relevant Investment, become a Loan
Party that is not a Debtor, provided that, in the case of this clause (ii), in
the event the Company or any Non-Debtor Subsidiary becomes a Debtor, all such
Investments made by such Person and outstanding on the date such Person becomes
a Debtor shall continue to be permitted under this Section 6.02(c)(ii), (iii) by
any Subsidiary that is not a Loan Party in any other Subsidiary and
(iv) Investments by Basell Finance in Subsidiaries made in the ordinary course
of business in connection with the cash management operations of the Company and
its Subsidiaries;

 

140



--------------------------------------------------------------------------------

(d) Investments in the Company by any Non-Debtor Subsidiary; provided that, in
the event any Non-Debtor Subsidiary becomes a Debtor, all such Investments made
by such Person and outstanding on the date such Person becomes a Debtor shall
continue to be permitted under this Section 6.02(d);

(e) (i) Investments existing on the Initial Funding Date and set forth on
Schedule 6.02(e) and (ii) any modification, replacement, renewal, reinvestment
or extension of any Investment set forth on Schedule 6.02(e) that does not
increase the aggregate amount thereof;

(f) Swap Contracts entered into in the ordinary course of business and otherwise
permitted under this Agreement;

(g) loans and advances to the Company and any other direct or indirect parent of
a Subsidiary (but not to any direct or indirect parent of the Company), in lieu
of, and not in excess of the amount of (after giving effect to any other loans,
advances or Restricted Payments in respect thereof), Restricted Payments to the
extent permitted to be made to such parent in accordance with Section 6.06;
provided that all such loans and advances shall be deemed a Restricted Payment
for the purposes of Section 6.06;

(h) Investments (including Investments in securities) received pursuant to any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of any debtors of the Company or its Subsidiaries or received in settlement of
debts created in the ordinary course of business and owing to the Company or a
Subsidiary or in satisfaction of judgments or in settlement of any litigation or
arbitration;

(i) purchase of shares of Royal Dutch Shell plc and BASF AG required to satisfy
Basell Holdings’ obligations under its stock option plans as such plans and
stock appreciation rights were in effect on the Initial Funding Date;

(j) Investments by the Company (for so long as it is not a Debtor) or a Wholly
Owned Subsidiary of the Company that is not a Debtor in a Securitization Entity
or any Investment by a Securitization Entity in any other Person in connection
with a Securitization Transaction; provided that any Investment in a
Securitization Entity is in the form of a purchase money note or an equity
interest and (y) in the event the Company or any such Wholly Owned Subsidiary
becomes a Debtor, all such Investments made by such Person and outstanding on
the date such Person becomes a Debtor shall continue to be permitted under this
Section 6.02(j);

 

141



--------------------------------------------------------------------------------

(k) Investments by Foreign Subsidiaries in Equity Interests of Specified Joint
Ventures in an aggregate amount for all such Specified Joint Ventures not to
exceed $25,000,000;

(l) payments to any direct or indirect parent of the Company for the purposes
described in Section 6.06(b) and (d), not to exceed €3,000,000 or the Dollar
Equivalent Amount thereof in the aggregate;

(m) (i) Investments through the licensing or contribution of technology to a
Permitted Joint Venture and (ii) Investments by the Company (for so long as it
is not a Debtor) or any Non-Debtor Subsidiary through the licensing,
contribution or transactions that economically result in a contribution in kind
of IP Rights pursuant to joint venture arrangements, in each case in the
ordinary course of business and consistent with past practice; provided that, in
the case of this clause (ii), in the event the Company or any Non-Debtor
Subsidiary becomes a Debtor, all such Investments made by such Person and
outstanding on the date such Person becomes a Debtor shall continue to be
permitted under this Section 6.02(m)(ii);

(n) (i) Indebtedness permitted by Sections 6.03(i), (j) and (p) and
(ii) Guarantees of Indebtedness to the extent such Guarantee is permitted under
Section 6.03;

(o) Investments received by the Company or its Subsidiaries as consideration for
a Disposition pursuant to Section 6.05(c), (i), or (j);

(p) Limited Recourse Stock Pledges;

(q) any Indebtedness of the Company (for so long as it is not a Debtor) owing to
any of its Subsidiaries incurred in connection with Standard Securitization
Undertakings or Receivables Financing which constitute Standard Securitization
Undertakings, to the extent permitted and the purchase of accounts receivable
and related assets by the Company from any such Subsidiary which assets are
subsequently conveyed by the Company to a Securitization Entity in a
Securitization Transaction; provided that, in the event the Company becomes a
Debtor, all such Investments made by the Company and outstanding on the date the
Company becomes a Debtor shall continue to be permitted under this
Section 6.02(q);

(r) (i) loans made by the Borrowers to Basell GmbH under the Intercompany
Facility; and (ii) Investments by Basell GmbH in Foreign Subsidiaries with the
proceeds of such loans; and

 

142



--------------------------------------------------------------------------------

(s) Investments by the Company (for so long as it is not a Debtor) or any
Non-Debtor Subsidiary not otherwise permitted by this Section 6.02 in an
aggregate amount not to exceed $25,000,000; provided that, in the event the
Company or any Non-Debtor Subsidiary becomes a Debtor, all such Investments made
by such Person and outstanding on the date such Person becomes a Debtor shall
continue to be permitted under this Section 6.02(s) (but shall, for the
avoidance of doubt, be counted against the aggregate limit set forth herein).

Notwithstanding the foregoing, no Investments shall be made in any member of the
Millennium Holdings Group other than Investments outstanding on the Initial
Funding Date and set forth on Schedule 6.02(e).

SECTION 6.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of any Loan Party under the Loan Documents;

(b) Indebtedness existing or outstanding on the Initial Funding Date and, to the
extent such Indebtedness is of Debtors or otherwise represents Financial
Indebtedness in excess of $1,000,000 on an individual basis or $25,000,000 in
the aggregate or Indebtedness (which is not Financial Indebtedness) in excess of
$10,000,000 on an individual basis or $25,000,000 in the aggregate, listed on
Schedule 6.03(b) and, except with respect to any such Indebtedness of Debtors,
any Permitted Refinancing thereof;

(c) Guarantees by (i) the Company or any Subsidiary in respect of Indebtedness
of any Debtor (other than any Foreign Debtor) otherwise permitted hereunder,
(ii) the Company (for so long as it is not a Debtor), any Foreign Debtor or any
Non-Debtor Subsidiary in respect of Indebtedness of any Foreign Debtor that is a
Loan Party or any other Loan Party that is not a Debtor otherwise permitted
hereunder, provided that, in the case of this clause (ii), in the event the
Company or any Non-Debtor Subsidiary becomes a Debtor, all such Guarantees made
by such Person and outstanding on the date such Person becomes a Debtor shall
continue to be permitted under this Section 6.03(c)(ii), (iii) any Subsidiary
that is not a Loan Party in respect of Indebtedness of any other Subsidiary
otherwise permitted hereunder and (iv) any Foreign Subsidiary (other than any
Foreign Debtor) of Indebtedness of any other Foreign Subsidiary permitted under
Section 6.03(e) or Section 6.03(l); provided that, in each case, if the
Indebtedness being Guaranteed is subordinated to the Obligations, such Guarantee
shall be subordinated to the Guarantee of the Obligations on terms at least as
favorable to the Lenders as those contained in the subordination of such
Indebtedness;

(d) Indebtedness of (i) any Debtor (other than any Foreign Debtor) owing to any
other Debtor, (ii) any Foreign Debtor that is a Loan Party or any

 

143



--------------------------------------------------------------------------------

Loan Party that is not a Debtor owing to any other Foreign Debtor that is a Loan
Party or any other Loan Party that is not a Debtor, provided that, in the case
of this clause (ii), in the event the Company or any Non-Debtor Subsidiary
becomes a Debtor, all such Indebtedness incurred by such Person and outstanding
on the date such Person becomes a Debtor shall continue to be permitted under
this Section 6.03(d)(ii), (iii) any Subsidiary owing to any other Subsidiary
that is not a Loan Party; provided that any Indebtedness owing by a Loan Party
to a Subsidiary that is not a Loan Party shall be subordinated to the
Obligations pursuant to the Intercompany Subordination Agreement, to the extent
required thereby, within thirty (30) days of the Effective Date or, if later,
the date on which such Indebtedness is incurred;

(e) Indebtedness of (i) the Company (for so long as it is not a Debtor) or any
Non-Debtor Subsidiary incurred in the ordinary course of business not to exceed
$25,000,000 in the aggregate at any one time outstanding for the Company and all
Non-Debtor Subsidiaries and (ii) any Debtor incurred in the ordinary course of
business not to exceed $2,000,000 in the aggregate at any one time outstanding
for all Debtors, and in each case:

(i) representing Capitalized Leases or;

(ii) solely in the case of the Company (for so long as it is not a Debtor) or
any Non-Debtor Subsidiary, constituting Indebtedness incurred to finance the
acquisition of, or cost of design, construction, installation, repair, addition
to or improvement of, property or assets of the Company or any Subsidiary used
in the ordinary course of business of the Company or any Subsidiary; provided,
however, that such Indebtedness shall not exceed the cost of such property or
assets or repair or improvement thereof and shall not be secured by any property
or assets of the Company or any Subsidiary other than the property and assets so
acquired;

provided that, in the case of clause (i) above, in the event the Company or any
Non-Debtor Subsidiary becomes a Debtor, all such Indebtedness incurred by such
Person and outstanding on the date such Person becomes a Debtor shall continue
to be permitted under Section 6.03(e)(i) (but shall, for the avoidance of doubt,
be counted against the aggregate limit set forth therein and not against the
aggregate limit set forth in Section 6.03(e)(ii));

(f) Swap Contracts that are incurred for the purpose of (i) fixing or hedging
interest rate or currency risk with respect to any fixed or floating rate
Indebtedness permitted under this Agreement or any receivable or liability the
payment of which is determined by reference to a foreign currency; provided that
the notional principal amount of any such Swap Contract does not exceed the
principal amount of the Indebtedness to which such Swap Contract relates or (ii)

 

144



--------------------------------------------------------------------------------

managing fluctuations in the price or cost of raw materials, emission rights,
manufactured products or related commodities or (iii) hedging the potential
exposure in respect of certain executives’ and employees’ options over, or stock
appreciation rights in relation to shares of Royal Dutch Shell plc and BASF AG;
provided that, in each case, such obligations are entered into in the ordinary
course of business and consistent with past practice to hedge or mitigate risks
to which the Company or any of its Subsidiaries are exposed in the conduct of
its business or the management of its liabilities and not for speculative
purposes;

(g) Indebtedness under the Senior First Lien Debt, Senior Second/Third Lien Debt
and the Existing Notes and the Guarantees thereof;

(h) Indebtedness arising from agreements of the Company or a Subsidiary
providing for indemnification, adjustment of purchase price, earn out or similar
obligations, in each case, incurred in connection with the disposition or
acquisition of any business, assets or Subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or Subsidiary for the purpose of financing such acquisition;
provided that the maximum aggregate liability in respect of all such
Indebtedness shall at no time exceed the gross proceeds actually received by the
Company and the Subsidiary in connection with such disposition except to the
extent the Company or relevant Subsidiary has a liability in respect of such
business, asset or subsidiary before (and not created in contemplation of) such
disposition;

(i) Indebtedness in respect of overdrafts and related liabilities arising in the
ordinary course of business from cash management services or in connection with
any automated clearing house transfers of funds, including pursuant to any
Treasury Services Agreement;

(j) any Indebtedness of the Company (for so long as it is not a Debtor) owing to
any of its Subsidiaries (other than any Debtor) incurred in connection with
Standard Securitization Undertakings or Receivables Financings which constitute
Standard Securitization Undertakings, to the extent permitted and permitted not
to be subordinated pursuant to the Intercompany Subordination Agreement, the
purchase of accounts receivable and related assets by the Company (for so long
as it is not a Debtor) from any such Subsidiary which assets are subsequently
conveyed by the Company to a Securitization Entity in a Securitization
Transaction; provided that, in the event the Company or any Non-Debtor
Subsidiary becomes a Debtor, all such Indebtedness owed by the Company on the
date it becomes a Debtor and such Indebtedness owed to any Non-Debtor Subsidiary
on the date it becomes a Debtor shall continue to be permitted under this
Section 6.03(j);

 

145



--------------------------------------------------------------------------------

(k) Indebtedness consisting of obligations of the Company and the Subsidiaries
under deferred compensation or other similar arrangements incurred by such
Person in connection with any acquisition, Investment, or Disposition expressly
permitted hereunder;

(l) Indebtedness of the Company (for so long as it is not a Debtor) or any
Non-Debtor Subsidiary, in an aggregate principal amount not to exceed
$100,000,000 at any time outstanding; provided that, in the event the Company or
any Non-Debtor Subsidiary becomes a Debtor, all such Indebtedness incurred by
such Person and outstanding on the date such Person becomes a Debtor shall
continue to be permitted under this Section 6.03(l) (but shall, for the
avoidance of doubt, be counted against the aggregate limit set forth herein);

(m) Indebtedness of the Company or any of its Subsidiaries represented by
letters of credit, bank guarantees, bankers’ acceptances and warehouse receipts
for the account of the Company or such Subsidiary or similar instruments, as the
case may be, in order to provide security for workers’ compensation or
environmental claims, payment obligations in connection with self-insurance or
similar requirements in the ordinary course of business;

(n) obligations in respect of, tender, bid, judgment, appeal, performance or
governmental contract bonds and completion guarantees, surety, standby letters
of credit and warranty and contractual service obligations of a like nature,
trade letters of credit and documentary letters of credit and similar bonds or
guarantees provided by the Company or any Subsidiary of the Company in the
ordinary course of business;

(o) (i) the incurrence by the Company or a Subsidiary of Indebtedness pursuant
to the DIP Term Loan Facility in an aggregate principal amount not to exceed
$6,500,000,000 at any one time outstanding (of which not more than
$3,250,000,000 shall be NM Loans (as defined in the Intercreditor Agreement)),
reduced in each case by the aggregate amount of prepayments pursuant to the DIP
Term Loan Facility, (ii) the incurrence by the Company (for so long as it is not
a Debtor) or a Non-Debtor Subsidiary of Indebtedness pursuant to any Asset
Backed Credit Facility and (iii) the incurrence by the Company (for so long as
it is not a Debtor) or a Non-Debtor Subsidiary of any Receivables Financing
permitted hereunder that is not recourse to the Company or any Subsidiary of the
Company (except for Standard Securitization Undertakings); provided that, in the
event the Company or any Non-Debtor Subsidiary becomes a Debtor, all such
Indebtedness incurred by such Person and outstanding on the date such Person
becomes a Debtor shall continue to be permitted under this Section 6.03(o) (but
shall, for the avoidance of doubt, be counted against the aggregate limit set
forth herein and in the definitions of “Asset Backed Credit Facility” and
“Receivables Financing” or, in the case of the Berre Facility or the European
Securitization Transaction, in the respective definitions thereof);

 

146



--------------------------------------------------------------------------------

(p) Indebtedness of the Company (for so long as it is not a Debtor) or a
Non-Debtor Subsidiary to any of its Subsidiaries incurred in connection with the
purchase of accounts receivable and related assets by the Company or such
Subsidiary from any such Subsidiary which assets are subsequently conveyed by
the Company or such Subsidiary to a Securitization Entity in a Securitization
Transaction; provided that, in the event the Company or any Non-Debtor
Subsidiary becomes a Debtor, all such Indebtedness incurred by such Person and
outstanding on the date such Person becomes a Debtor shall continue to be
permitted under this Section 6.03(p);

(q) Indebtedness consisting of take-or-pay obligations contained in supply
arrangements, in each case, in the ordinary course of business;

(r) Indebtedness arising from the honoring by a bank or other financial
institution of a check or draft or similar instrument drawn against insufficient
funds, overdrafts and money market lines, in each case in the ordinary course of
business;

(s) Guarantees existing on the Initial Funding Date by any Foreign Subsidiary
whose activities are limited to holding shares in any Specified Saudi Joint
Venture in respect of Indebtedness of such Specified Saudi Joint Venture in an
aggregate principal amount not to exceed $27,000,000 individually (or
$81,000,000 in the aggregate) (but only to the extent that (i) the creditors
under the relevant agreement have no direct or indirect recourse to the Company
or any of its Subsidiaries other than such Foreign Subsidiary and (ii) the
recourse those creditors have to such Foreign Subsidiary is limited to the
proceeds (if any) of dividends received by such Foreign Subsidiary in respect of
such Foreign Subsidiary’s Investment in such Specified Saudi Joint Venture and
the Equity Interest of such Specified Saudi Joint Venture or such Foreign
Subsidiary); and

(t) (i) Indebtedness of Basell GmbH under the Intercompany Facility as a result
of loans made by the Borrowers thereunder and (ii) Indebtedness of Foreign
Subsidiaries to Basell GmbH with the proceeds of such loans.

SECTION 6.04. Fundamental Changes. Merge, amalgamate, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of related transactions) all or substantially all of
its assets (whether now owned or hereafter acquired) to or in favor of any
Person, except that:

(a) (i) any Debtor (other than a Borrower or any Foreign Debtor) may merge or
amalgamate with any other Debtor (other than any Foreign Debtor), (ii) any
Non-Debtor Subsidiary may merge or amalgamate with the Company (for so long as
it is not a Debtor) or one or more Non-Debtor Subsidiaries, (iii) any Foreign
Debtor (other than the Company or Basell GmbH) may merge or amalgamate with any
other Foreign Debtor (other than the Company or Basell GmbH) and (iv) any
Borrower may merge or amalgamate with any other Borrower; provided that, in each
case, when any Person that is a Loan Party is merging with a Subsidiary, a Loan
Party shall be the continuing or surviving Person or such Subsidiary shall
become a Loan Party under the terms hereof; and

 

147



--------------------------------------------------------------------------------

(b) (i) any Debtor (other than a Borrower) may Dispose of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to another Debtor
(other than any Foreign Debtor), (ii) any Non-Debtor Subsidiary may Dispose of
all or substantially all of its assets (upon voluntary liquidation or otherwise)
to the Company (for so long as it is not a Debtor) or to another Non-Debtor
Subsidiary, (iii) any Foreign Debtor (other than the Company or Basell GmbH) may
Dispose of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to any other Foreign Debtor and (iv) any Borrower may Dispose of all
or substantially all of its assets (upon voluntary liquidation or otherwise) to
any other Borrower; provided that, in each case, if the transferor in such a
transaction is a Guarantor, then (i) the transferee must be a Loan Party or
become a Loan Party or (ii) to the extent constituting an Investment, such
Investment must be a permitted Investment in or Indebtedness of a Subsidiary
which is not a Loan Party in accordance with Section 6.02 (other than
Section 6.02(e)) and Section 6.03, respectively; and

(c) any non-Material Subsidiary of the Company (other than a Borrower) may
dissolve or liquidate so long as at the time of such dissolution or liquidation
such non-Material Subsidiary has no or only de minimis assets.

SECTION 6.05. Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

(a) Dispositions of obsolete, redundant, surplus or worn out property, whether
now owned or hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of property in the ordinary course of business to the extent
that (i) such property is exchanged for credit against the purchase price of
similar replacement property or (ii) the proceeds of such Disposition are
promptly applied to the purchase price of such replacement property; provided
that, in each case, the proceeds of such Disposition are retained and applied by
the entity making the Disposition to purchase such replacement property;

 

148



--------------------------------------------------------------------------------

(d) (i) Dispositions of property by any Debtor to any other Debtor (other than
any Foreign Debtor) or (ii) Dispositions of property of any Non-Debtor
Subsidiary to the Company or any Subsidiary; provided that if the transferor of
such property is a Loan Party, (A) the transferee thereof must be a Loan Party
or (B) if such transaction constitutes an Investment, such transaction is
permitted under Section 6.02;

(e) Dispositions permitted by Section 6.04 and Section 6.06 and Liens permitted
by Section 6.01;

(f) Dispositions of cash and Cash Equivalents;

(g) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of the Company
and the Subsidiaries;

(h) transfers of property as a result of Casualty Events;

(i) Dispositions of property by the Company or any Subsidiary not otherwise
permitted under this Section 6.05 the proceeds (net of costs associated with
such Disposition) of which do not to exceed $25,000,000 in the aggregate;
provided that (i) at the time of such Disposition, no Default shall exist or
would result from such Disposition, (ii) the Company or any of its Subsidiaries
shall receive not less than 75% of the consideration for such Disposition in the
form of cash or Cash Equivalents (in each case, free and clear of all Liens at
the time received) and (iii) the Net Proceeds of such Disposition shall be used
to prepay Loans to the extent required by Section 2.08(a);

(j) Dispositions by the Company (for so long as it is not a Debtor) or any
Non-Debtor Subsidiary of inventory and accounts receivable in connection with
Receivables Financings, Securitization Transactions or an Asset Backed Credit
Facility and the Negromex Receivables Dispositions; and

(k) Dispositions disclosed in writing to the Lenders prior to the date hereof;

provided that any Disposition of any property pursuant to this Section 6.05
(except pursuant to Section 6.05(e) and (h)) and except for Dispositions from a
Loan Party to any other Loan Party) shall be for no less than the fair market
value of such property at the time of such Disposition. To the extent any
Collateral is

 

149



--------------------------------------------------------------------------------

Disposed of as expressly permitted by this Section 6.05 to any Person other than
a Loan Party, such Collateral shall be sold free and clear of the Liens created
by the Loan Documents and the Administrative Agent or the Collateral Agent, as
applicable, shall be authorized to take any actions deemed appropriate in order
to effect the foregoing.

SECTION 6.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) (i) any Foreign Debtor or any Non-Debtor Subsidiary may make Restricted
Payments to any Loan Party that is its direct parent or which is paid to a Loan
Party through any non-Loan Party that is its direct parent, (ii) each Debtor may
make Restricted Payments to any other Debtor (other than any Foreign Debtor) and
(iii) each Subsidiary that is not a Loan Party may make Restricted Payments to
the Company and any other Subsidiary;

(b) Restricted Payments to any direct or indirect parent company of the Company
for legal, audit, tax and other expenses directly relating to the administration
of that parent company (or any of its parent companies) including customary
compensation payable to that Person’s directors and employees, not to exceed
€1,500,000 or the Dollar Equivalent Amount thereof in the aggregate;

(c) to the extent constituting Restricted Payments, the Company and its
Subsidiaries may enter into and consummate transactions expressly permitted by
any provision of Section 6.04;

(d) directors’ fees (including non executive directors of the Company) or if the
Company is a partnership, directors’ fees of the general partner of the Company,
in an amount not to exceed €1,500,000 or the Dollar Equivalent Amount thereof;
and

(e) distributions by any Subsidiary of the Company of chemicals to a holder of
Equity Interests of such Subsidiary if such distributions are made pursuant to a
provision in a joint venture agreement or other arrangement entered into in
connection with the establishment of such Subsidiary, in each case as in
existence on the Initial Funding Date and set forth on Schedule 6.06(e), that
requires such holder to pay a price for such chemicals equal to that which would
be paid in a comparable transaction negotiated on an arm’s-length basis (or
pursuant to a provision that imposes a substantially equivalent requirement).

SECTION 6.07. Change in Nature of Business; Organizational Documents. Engage in
any material line of business substantially different from a Permitted Business
or in the case of any Debtor, except as required by the Bankruptcy Code, make
any material change to its Organization Documents.

 

150



--------------------------------------------------------------------------------

SECTION 6.08. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Company, whether or not in the ordinary course of
business, other than:

(a) (i) transactions exclusively between or among any Debtors (other than any
Foreign Debtor), (ii) transactions exclusively between or among any Foreign
Debtors that are Loan Parties and/or any Loan Parties that are not Debtors,
(iii) transactions exclusively between or among any Subsidiaries that are not
Loan Parties and (iv) transactions exclusively between or among the Company and
any of its Subsidiaries or exclusively between or among any Subsidiaries that
are expressly contemplated by this Agreement to be between or among such
Persons; provided, that in each case such transactions are not otherwise
prohibited by this Agreement;

(b) reasonable fees and compensation paid to and employee benefit arrangements,
customary insurance and indemnity provided on behalf of, officers, directors,
managers, employees or consultants of the Company or any of its Subsidiaries as
determined in good faith by the independent directors of the Board of Directors
of the Company and in effect on the Initial Funding Date;

(c) any agreement as in effect as of the Initial Funding Date set forth on
Schedule 6.08;

(d) Investments of the type described in clauses (b), (c), (d), (g), (k) and
(l) of Section 6.02 and Restricted Payments made in compliance with
Section 6.06;

(e) transactions between any of the Company (for so long as it is not a Debtor),
any of its Subsidiaries (other than Debtors) and any Securitization Entity in
connection with a Securitization Transaction, provided that (x) in each case,
such transactions are not otherwise prohibited hereby and (y) in the event the
Company or any Non-Debtor Subsidiary becomes a Debtor, any such transactions to
which such Person is a party in existence on the date such Person becomes a
Debtor shall continue to be permitted under this Section 6.08(e);

(f) transactions with customers, clients, suppliers, distributors or other
purchases or sales of goods or services, in each case for fair value and entered
into in the ordinary course of business and consistent with past practice and to
the extent otherwise permitted by this Agreement;

(g) transactions with Permitted Joint Ventures entered into on an arm’s length
basis in the ordinary course of business and consistent with past practice and
to the extent otherwise permitted by this Agreement;

 

151



--------------------------------------------------------------------------------

(h) dividends and distributions to the Company and its Subsidiaries by any joint
venture; and

(i) transactions otherwise permitted by this Agreement entered into in the
ordinary course of business and on terms that are no less favorable to the
Company or the relevant Subsidiary than those terms that might reasonably have
been obtained in a comparable transaction at such time on an arm’s length basis
by the Company or the relevant Subsidiary and an unrelated Person or, if no such
comparable transaction with a Person who is not an Affiliate is available on
terms that are fair from a financial point of view to the Company or such
Subsidiary as certified by an Independent Financial Advisor; provided that
(x) the Chief Restructuring Officer and the Board of Directors of the Company or
the board of directors of the relevant Subsidiary and the board of directors of
the relevant Subsidiary must approve each transaction with an Affiliate to which
they are a party that involves aggregate payments or other property with a fair
market value in excess of $25,000,000, such approval to be evidenced by a board
resolution that states that the Board of Directors of the Company has determined
that the transaction complies with the foregoing provisions and (y) if the
Company or any Subsidiary enters into a transaction with an Affiliate that
involves payments or other property with an aggregate fair market value of more
than $100,000,000, then prior to the consummation of such transaction, the
parties to such transaction must obtain a favorable opinion as to the fairness
of such transaction or series of related transactions to the Company or the
relevant Subsidiary, as the case may be, from a financial point of view, from an
Independent Financial Advisor and deliver the same to the Administrative Agent.

SECTION 6.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Subsidiary that is not a Guarantor to make
Restricted Payments to any Borrower or any Guarantor or (b) any Loan Party to
create, incur, assume or suffer to exist Liens on property of such Person for
the benefit of the Lenders with respect to the Obligations or under the Loan
Documents; provided that the foregoing clauses (a) and (b) shall not apply to
Contractual Obligations which

(i) (A) exist on the Initial Funding Date and (to the extent not otherwise
permitted by this Section 6.09) are listed on Schedule 6.09 and (B) to the
extent Contractual Obligations permitted by clause (A) are set forth in an
agreement evidencing Indebtedness, are set forth in any agreement evidencing any
permitted renewal, extension or refinancing of such Indebtedness so long as such
renewal, extension or refinancing does not expand the scope of such Contractual
Obligation,

 

152



--------------------------------------------------------------------------------

(ii) represent Indebtedness of a Subsidiary that is not a Loan Party which is
permitted by Section 6.03 so long as such restrictions are not more burdensome
than those in existence on the Initial Funding Date,

(iii) arise in connection with any Disposition permitted by Section 6.04 or
Section 6.05 and relate solely to the assets or Person subject to such
Disposition,

(iv) are customary negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 6.03(l) , subject to a Lien
permitted by Section 6.01(u), but solely to the extent any negative pledge
relates to the property financed by such Indebtedness,

(v) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby entered into in the ordinary course of
business and consistent with past practice so long as such restrictions relate
only to the assets subject thereto,

(vi) comprise customary restrictions imposed by any agreement relating to
secured Indebtedness permitted pursuant to Section 6.03(e) entered into in the
ordinary course of business and consistent with past practice and to the extent
that such restrictions apply only to the property or assets securing such
Indebtedness,

(vii) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business,

(viii) comprise restrictions imposed by the Senior First Lien Credit Agreement,
the Senior Second/Third Lien Interim Loan Agreement, the Existing Notes and the
DIP Term Loan Facility and, in each case, all documents entered into in
connection therewith as contemplated thereby, in each case as in effect on the
Initial Funding Date, or comprise customary restrictions imposed by any other
Asset Backed Credit Facility, Receivables Financing or Securitization
Transaction otherwise permitted by this Agreement,

(ix) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business, and

(x) are customary restrictions in construction loans, purchase money
obligations, Capitalized Leases, security agreements or mortgages securing
Indebtedness of the Company or a Subsidiary to the extent such restrictions
restrict the transfer of the property subject to such Capitalized Leases,
security agreements or mortgages.

 

153



--------------------------------------------------------------------------------

SECTION 6.10. Anti-Money Laundering. Each Loan Party will use commercially
reasonable efforts to ensure that no funds used to pay the obligations under the
Loan Documents are derived from any unlawful activity.

SECTION 6.11. Financial Covenants.

(a) Minimum Cumulative Consolidated EBITDAR. Permit, for any Test Period,
Consolidated EBITDAR to be less than the amount set forth opposite such Test
Period below:

 

Test Period

   Minimum Cumulative
Consolidated EBITDAR  

January 1, 2009 to January 31, 2009

   $ (74,000,000 )

January 1, 2009 to February 28, 2009

   $ (75,000,000 )

January 1, 2009 to March 31, 2009

   $ (47,000,000 )

January 1, 2009 to April 30, 2009

   $ 100,000,000  

January 1, 2009 to May 31, 2009

   $ 307,000,000  

January 1, 2009 to June 30, 2009

   $ 522,000,000  

January 1, 2009 to July 31, 2009

   $ 704,500,000  

January 1, 2009 to August 31, 2009

   $ 887,000,000  

January 1, 2009 to September 30, 2009

   $ 1,069,500,000  

January 1, 2009 to October 31, 2009

   $ 1,221,900,000  

January 1, 2009 to November 30, 2009

   $ 1,374,300,000  

January 1, 2009 to December 31, 2009

   $ 1,526,700,000  

(b) Minimum Liquidity. Permit, as of the close of business on any Business Day,
Liquidity to be less than $500,000,000; provided that, if at the close of
business on any Business Day Liquidity is less than $500,000,000 but greater
than $450,000,000, it shall not constitute a Default or Event of Default if
Liquidity is equal to or greater than $500,000,000 at the close of business on
each of the five (5) consecutive Business Days immediately following such date;
provided, further, that the foregoing proviso shall only be applicable up to a
maximum of two (2) times during the term of this Agreement.

 

154



--------------------------------------------------------------------------------

(c) Limitation on Capital Expenditures. Permit the aggregate amount of Capital
Expenditures (other than Excluded Capital Expenditures) made during any period
below to exceed the amount set forth opposite such period below:

 

Capital Expenditure Test Period

   Cumulative Capital
Expenditure Amount

January 1, 2009 to March 31, 2009

   $ 250,000,000

January 1, 2009 to June 30, 2009

   $ 500,000,000

January 1, 2009 to September 30, 2009

   $ 700,000,000

January 1, 2009 to December 31, 2009

   $ 840,000,000

SECTION 6.12. Accounting Changes. Make any change in its Fiscal Year.

SECTION 6.13. Prepayments, Etc. of Indebtedness. (a) Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner (it being understood that, subject to the terms of the Final Order and
Section 7.01(q), payments of regularly scheduled interest shall be permitted)
any contractually subordinated Indebtedness (other than ordinary course
intercompany Indebtedness otherwise permitted under Section 6.03), the Senior
First Lien Debt, the Senior Second/Third Lien Debt or the Existing Notes (such
Indebtedness, “Junior Financing”) or make any payment in violation of any
subordination terms of any Junior Financing Documentation, except, other than in
the case of the Senior First Lien Debt, the Senior Second/Third Lien Debt and
the Existing Notes, the refinancing thereof with the net proceeds of any
Permitted Refinancing otherwise permitted under Section 6.03.

(b) Amend, modify or change in any manner adverse to the interests of the
Lenders in violation of the terms of the Intercreditor Agreement any term or
condition of any Junior Financing Documentation without the consent of the
Required Lenders.

SECTION 6.14. Holding Company. The Company shall not conduct, transact or
otherwise engage in any business or operations other than (i) those incidental
to its ownership of the Equity Interests of its Subsidiaries, (ii) those
incidental to the maintenance of its legal existence, (iii) the performance of
the Loan Documents, the Collateral Documents to which it is a party, the
Existing Notes (only to the extent that the Company is a party thereto on the
date hereof), the Senior First Lien Debt, the Senior Second/Third Lien Debt, and
the DIP Term Loan Facility, (iv) any public offering of its common stock or any
other issuance

 

155



--------------------------------------------------------------------------------

of its Equity Interests not prohibited by Article VII, (v) any transaction that
the Company has entered into on or prior to the Effective Date, (vi) obligations
of the Company under European Securitization Transactions in effect on the
Effective Date, (vii) performance guarantees made in the ordinary course of
business, (viii) non-speculative hedging obligations, (ix) the making of loans
or payments to Subsidiaries as permitted hereunder, (x) the provisions of
administrative and management services to Subsidiaries of a type customarily
provided by a holding company to its subsidiaries and employing employees whose
services are required for the operation of the Company and its Subsidiaries and
other administrative and management services to holding companies of the
Company, and (xi) rights under and liabilities incurred resulting from Taxes or
loans being made to it, as the same are permitted hereunder.

SECTION 6.15. Chapter 11 Claims. In the case of the Debtors, incur, create,
assume, suffer to exist or permit any other Superpriority Claim or Lien which is
(x) senior to or (y) except as set forth in the Orders with respect to the DIP
Term Loan Facility, pari passu with, the Obligations hereunder in each case
except (i) for the Carve-Out and (ii) solely in the case of any Foreign Debtor,
pursuant to any Guarantee or Lien existing on the Petition Date or pursuant to
non-U.S. Debtor Relief Laws (or proceedings thereunder).

SECTION 6.16. Amendments to DIP Term Loan Agreement. Amend, modify, waive or
otherwise change any provision of the DIP Term Loan Agreement in a manner that
violates the terms of the Intercreditor Agreement.

SECTION 6.17. Carve-Out. Permit any portion of the Carve-Out, any Cash
Collateral or any proceeds of the Facilities to be used for the payment of the
fees and expenses of any Person incurred challenging, or in relation to the
challenge of, (i) any of the Lenders’ Liens or claims, or the initiation or
prosecution of any claim or action against any Lender, including any claim under
Chapter 5 of the Bankruptcy Code, in respect of any of the Existing Primed
Secured Facilities and (ii) any claims or causes of actions against the Lenders
under the Existing Primed Secured Facilities, their respective advisors, agents
and sub-agents, including formal discovery proceedings in anticipation thereof,
and/or challenging any Lien of the Lenders under the Existing Primed Secured
Facilities, or permit more than $25,000 of the Carve-Out, any Cash Collateral or
proceeds of the Facilities to be used by any committee or any representative of
the estate to investigate claims and/or Liens of the lenders under the Existing
Primed Secured Facilities. Permit the Carve-Out, if and to the extent invoked
pursuant to the Orders, to be allocated in a manner other than one-third against
the ABL Collateral and two-thirds against the Term Loan Collateral.

 

156



--------------------------------------------------------------------------------

SECTION 6.18. Credit and Collection Policy Modifications. Make any changes in
the Credit and Collection Policy that would be reasonably likely to impair the
collectibility of the Receivables included in the Borrowing Base.

ARTICLE 7.

EVENTS OF DEFAULT

SECTION 7.01. Events of Default. Any of the following shall constitute an event
of default (“Events of Default”):

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within three (3) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in Section 5.03, Section 5.06 (solely with
respect to the Company and the Borrowers), Section 5.18, Section 5.20 and
Article 6; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 7.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues i) for fifteen (15) days (provided that, in the case of a failure to
comply with Section 5.19, if the Company and its Subsidiaries are not diligently
pursuing the cure of any such failure, such fifteen (15) day period may be
terminated by the Administrative Agent), or ii) solely with respect to a failure
to comply with Section 5.04 or Section 5.16, five (5) days, after the earlier of
(1) the actual knowledge of a Responsible Officer of the Company and (2) notice
thereof by the Administrative Agent or the Required Lenders to the Company or
the Borrowers’ Agent or iii) solely with respect to a failure to comply with
Section 5.22, one (1) Business Day; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower or any
other Loan Party herein, in any other Loan Document, in any Borrowing Base
Certificate or in any other document that is an exhibit to a Loan Document (or
any certification by a Company Financial Officer or the Borrowers’ Agent
expressly contemplated by this Agreement) shall be incorrect or misleading in
any material respect when made or deemed made; or

 

157



--------------------------------------------------------------------------------

(e) Cross-Default. Except to the extent resulting or arising from the Cases, the
Company or any Subsidiary (i) fails to make any payment beyond the applicable
grace period with respect thereto, if any (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) (A) in respect of any
Indebtedness under the DIP Term Loan Facility or in respect of any other
Indebtedness (other than Indebtedness hereunder) (which, in the case of
Indebtedness of any Chapter 11 Filer, was incurred post-petition) the
outstanding principal amount of which exceeds $15,000,000, in the case of the
Company (for so long as it is not a Debtor) or any Non-Debtor Subsidiary or
$5,000,000, in the case of any Debtor, or (B) in respect of any Guarantee (other
than Guarantees permitted under Section 6.03(s)) of Indebtedness (which, in the
case of Indebtedness of any Chapter 11 Filer, was incurred post-petition) the
outstanding principal amount of which exceeds $15,000,000, in the case of the
Company (for so long as it is not a Debtor) or any Non-Debtor Subsidiary or
$5,000,000, in the case of any Debtor, or (ii) fails to observe or perform any
other agreement or condition relating to any Indebtedness referred to in clause
(i)(A) above (including under the DIP Term Loan Facility) or Guarantee
Obligation referred to in clause (i)(B) above, or any other event occurs, the
effect of which default or other event is to cause, or to permit the holder or
holders of such Indebtedness (including under the DIP Term Loan Facility) or
beneficiary or beneficiaries of such Guarantee Obligation (or a trustee or agent
on behalf of such holder or holders or beneficiary or beneficiaries) to cause,
with the giving of notice if required (but after the expiration of all grace
periods applicable thereto), such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its Stated Maturity or such Guarantee Obligation to become payable;
provided, that this clause (e) shall not apply to (A) any default under the 2015
Notes so long as the holders of the 2015 Notes are not exercising, and (other
than in respect of the Company) are not permitted, by operation of Law or
contract, to exercise, remedies with respect to the Indebtedness owing
thereunder or collateral pledged in support thereof, (B) the failure to pay any
Existing Primed Secured Facility due to compliance with Section 2.08(a) hereof,
and (C) secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness, if such sale
or transfer is permitted hereunder and under the documents providing for such
Indebtedness; provided, further, that for purposes of this Section 7.01(e) no
default shall be deemed to have occurred with respect to the 2027 Notes solely
due to the acceleration in and of itself of the Indebtedness owing under the
2015 Notes so long as (x) the holders of the 2015 Notes are not permitted, by
operation of Law or contract, to exercise remedies (other than in respect of the
Company) with respect to the Indebtedness owing thereunder or collateral pledged
in support thereof and (y) no actions are being taken with respect to the 2027
Notes by the holders thereof which such holders have the right

 

158



--------------------------------------------------------------------------------

to take by operation of Law or contract; provided, further, that no Event of
Default shall be deemed to have occurred under this Section 7.01(e) unless such
failure is unremedied and is not waived, or subject to forbearance, by the
holders of such Indebtedness prior to any termination of the Commitments or
acceleration of the Loans pursuant to the final paragraph of this Section 7.01;
or

(f) Insolvency Proceedings, Etc. Any of the Company, any Loan Party other than a
Chapter 11 Filer or any Material Subsidiary other than a Chapter 11 Filer (or,
prior to the Effective Date, any Subsidiary other than a Chapter 11 Filer) to
the fullest extent permitted under applicable mandatory provisions of law
institutes or consents to the institution of any proceeding under any Debtor
Relief Law or files for the opening of insolvency proceedings (other than the
filing by the Company with the Bankruptcy Court of a voluntary petition
initiating proceedings under Chapter 11 of the Bankruptcy Code) or makes an
assignment for the benefit of creditors generally; or applies for or consents to
the appointment of any receiver, trustee (not being a custodian), custodian,
conservator, liquidator (not being a bewindvoerder), rehabilitator,
administrator, administrative receiver or similar officer for it or for all or
any material part of its property under any applicable Debtor Relief Laws; or a
third person files for the opening of insolvency proceedings against such Person
that result in the entry of an order for relief or remains undismissed,
undischarged or unstayed for sixty (60) calendar days; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any of the Company, any Loan Party
other than a Chapter 11 Filer or any Material Subsidiary other than a Chapter 11
Filer (or, prior to the Effective Date, any Subsidiary other than a Chapter 11
Filer) becomes unable or admits in writing its inability or is generally not
able to pay its debts in excess of $15,000,000 as they become due (other than
(x) the failure to pay any Existing Primed Secured Facility due to compliance
with Section 2.08(a) hereof and (y) in the case of the 2015 Notes, to the extent
such failure to pay would not constitute an Event of Default under
Section 7.01(e)), or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of the Company and the Foreign Guarantors taken as a whole, and is not
released, vacated or fully bonded within sixty (60) days after its issue or levy
in each case, for the purposes of any Subsidiary domiciled in the United
Kingdom, ignoring the deeming provisions of Section 123(1)(a) of the Insolvency
Act 1986; or

 

159



--------------------------------------------------------------------------------

(h) Judgments. Any judgments which are in the aggregate in excess of $50,000,000
as to any obligation (which, in the case of the Chapter 11 Filers only, arose
post-petition) shall be rendered against the Debtors or other Loan Parties or
any other Material Subsidiaries and the enforcement thereof shall not be stayed
(by operation of law, the rules or orders of a court with jurisdiction over the
matter or by consent of the party litigants); or there shall be rendered against
the Debtors or other Loan Parties or any other Material Subsidiaries a
nonmonetary judgment with respect to any event (which, in the case of the
Chapter 11 Filers only, arose post-petition) which causes or would reasonably be
expected to cause a Material Adverse Effect; or

(i) Invalidity of Guarantees or Loan Documents. Any material portion of any Loan
Document (including for the avoidance of doubt the Guarantees of the Loans), at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 6.04 or Section 6.05)or as a result of acts
or omissions by the Administrative Agent or Collateral Agent or any Lender or
the satisfaction in full of all the Obligations (subject, in the case of the
Foreign Guarantors (including for the avoidance of doubt the Company and Basell
GmbH), to the Agreed Security Principles, the Legal Limitations and the Legal
Reservations), ceases to be in full force and effect; or any Loan Party contests
in writing the validity or enforceability of any provision of any Loan Document
or the validity or priority of a Lien as required by the Collateral Documents on
a material portion of the Collateral; or any Loan Party denies in writing that
it has any or further liability or obligation under any Loan Document (other
than as a result of repayment in full of the payment Obligations and termination
of the Total Commitments), or purports in writing to revoke or rescind any Loan
Document; or it becomes unlawful for any Loan Party to perform any of its
payment Obligations under the Loan Documents; or

(j) Change of Control. There occurs or shall exist any Change of Control; or

(k) Collateral Documents. Subject in the case of any Foreign Guarantor to the
Agreed Security Principles, the Legal Limitations and the Legal Reservations,
any Collateral Document after delivery thereof pursuant to Section 4.01, 5.13 or
5.15 shall for any reason (other than pursuant to the terms hereof or thereof or
solely as a result of acts or omissions of the Administrative Agent or any
Lender) cease to create a valid and perfected Lien, with the priority required
by the Orders and the Collateral Documents and the Intercreditor Agreement on
and security interest in any material portion of the Collateral, subject to
Liens permitted under Section 6.01; or

 

160



--------------------------------------------------------------------------------

(l) ERISA. An ERISA Event or any similar event with respect to a Foreign Plan
occurs which, together with all other ERISA Events (or similar events with
respect to Foreign Plans) that have occurred, has resulted or could reasonably
be expected to result in a Material Adverse Effect; or

(m) Collateral Availability. Collateral Availability shall for a period of more
than one (1) Business Day be less than $100,000,000; or

(n) Dismissal or Conversion of Cases. Any of the Cases of the Debtors shall be
dismissed or converted to a case under Chapter 7 of the Bankruptcy Code or any
Debtor shall file a motion or other pleading seeking the dismissal of any of the
Cases of the Debtors under Section 1112 of the Bankruptcy Code or otherwise
without the consent of the Required Lenders (or, if prior to the Effective Date,
each of the Lenders); a trustee under Chapter 7 or Chapter 11 of the Bankruptcy
Code, a responsible officer or an examiner with enlarged powers relating to the
operation of the business (powers beyond those set forth in Section 1106(a)(3)
and (4) of the Bankruptcy Code) under Section 1106(b) of the Bankruptcy Code
shall be appointed in any of the Cases of the Debtors; the Board of Directors of
any Borrower shall authorize a liquidation of such Borrower’s business; or an
application shall be filed by any Debtor for the approval of any other
Superpriority Claim (other than the Carve-Out) in any of the Cases of the
Debtors which is pari passu with or senior to the claims of the Administrative
Agent and the Lenders against any Borrower or any other Debtor hereunder or
under any of the other Loan Documents, or there shall arise or be granted any
such pari passu or senior Superpriority Claim; or

(o) Relief from Automatic Stay. The Bankruptcy Court shall enter an order or
orders granting relief from the automatic stay applicable under Section 362 of
the Bankruptcy Code to the holder or holders of any security interest to
(i) permit foreclosure (or the granting of a deed in lieu of foreclosure or the
like) on any assets of any of the Debtors which have a value in excess of
$15,000,000 in the aggregate or (ii) permit other actions that would have a
material adverse effect on the Debtors or their estates (taken as a whole); or

(p) Orders. (i) The Final Order Entry Date shall not have occurred by March 6,
2009, (ii) an order of the Bankruptcy Court shall be entered reversing,
amending, supplementing, staying for a period of five (5) days or more, vacating
or otherwise amending, supplementing or modifying the Interim Order or the Final
Order, or any of the Borrowers, the Company or any Subsidiary shall apply for
authority to do so, without the prior written consent of the Required Lenders,
(iii) the Interim Order or Final Order shall cease to create a valid and
perfected Lien or to be in full force and effect or (iv) any of the Loan Parties
or any Subsidiary shall fail to comply with the Orders; or

 

161



--------------------------------------------------------------------------------

(q) Pre-Petition Payments. Except as permitted by the Orders or as otherwise
agreed to by the Required Lenders, any Debtor shall make any Pre-Petition
Payment other than (i) Pre-Petition Payments authorized by the Bankruptcy Court
in accordance with “first day” orders entered into on or prior to the date
hereof or other orders of the Bankruptcy Court entered with the consent of (or
non-objection by) the Required Lenders or (ii) Pre-Petition Payments set forth
on Schedule 7.01(q); or

(r) Invalid Plan. A plan shall be confirmed in any of the Cases of the Debtors
that does not provide for termination of the Commitments and payment in full in
cash of the Obligations under the Loan Documents on the effective date of such
plan of reorganization or liquidation or any order shall be entered which
dismisses any of the Cases of the Debtors and which order does not provide for
termination of the Commitments and payment in full in cash of the Obligations or
any of the Debtors shall seek support, or fail to contest in good faith the
filing or confirmation of such a plan or the entry of such an order; or

(s) Supportive Actions. Any Loan Party or other Material Subsidiary shall take
any action in support of any matter set forth in paragraph (n), (o), (p), (q) or
(r) above or any other Person shall do so and such application is not contested
in good faith by the Loan Parties and the relief requested is granted in an
order that is not stayed pending appeal; or

(t) Material Impairment. The Company or any Subsidiary shall file a motion,
pleading or proceeding which could reasonably be expected to result in a
material impairment of the rights or interests of the Lenders or a determination
by a court with respect to a motion, pleading or proceeding brought by another
party which results in such a material impairment; or

(u) Invalidity of Sponsor Letter Agreement. Access, the Sponsor or any Affiliate
of the Sponsor party to any Sponsor Letter Agreement fails to perform or observe
any covenant or agreement contained in the Sponsor Letter Agreement to which it
is a party; or any Sponsor Letter Agreement, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder, ceases to be in full force and effect; or Access, the Sponsor or any
Affiliate of the Sponsor party to any Sponsor Letter Agreement contests in
writing the validity or enforceability of any provision of the relevant Sponsor
Letter Agreement; or Access, the Sponsor or any Affiliate of the Sponsor party
to any Sponsor Letter Agreement denies in writing that it has any or further
liability or obligation under the relevant Sponsor Letter Agreement, or purports
in writing to revoke or rescind the relevant Sponsor Letter Agreement; or it
becomes

 

162



--------------------------------------------------------------------------------

unlawful for Access, the Sponsor or any Affiliate of the Sponsor party to any
Sponsor Letter Agreement to perform any of its obligations under the relevant
Sponsor Letter Agreement.

then, and during the continuation of any such event, the Administrative Agent
may, or at the written direction of the Required Lenders shall, by written or
telecopied notice to the Borrowers (with a copy to counsel for the Official
Creditors’ Committee appointed in the Cases and to the United States Trustee for
the Southern District of New York), take any or all of the following actions, at
the same or different times, in each case without further order of or
application to the Bankruptcy Court (provided, that with respect to clause
(iv) below and the enforcement of Liens or other remedies with respect to the
Collateral under clause (v) below, the Administrative Agent shall provide the
Borrowers (with a copy to counsel for the Official Creditors’ Committee in the
Cases and to the United States Trustee for the Southern District of New York)
with five (5) Business Days’ written notice prior to taking the action
contemplated thereby; in any hearing after the giving of the aforementioned
notice, the only issue that may be raised by any party in opposition thereto
being whether, in fact, an Event of Default has occurred and is continuing):
(i) terminate forthwith the Commitments, (ii) demand cash collateral as provided
in Section 2.06(k), (iii) declare the Loans then outstanding to be forthwith due
and payable, whereupon the principal of the Loans so declared due and payable,
together with accrued interest and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder, shall become forthwith due and
payable both as to principal and interest, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by the
Borrowers, anything contained herein to the contrary notwithstanding, (iv) set
off amounts in the Cash Collateral Account or any other accounts maintained with
the Administrative Agent and apply such amounts to the obligations of the
Borrowers and the Guarantors hereunder and in the other Loan Documents and
(v) exercise any and all remedies under the Loan Documents and under applicable
law available to the Administrative Agent, the Collateral Agent and the Lenders.

ARTICLE 8

ADMINISTRATIVE AGENT

Each of the Lenders and Fronting Banks irrevocably authorizes the Administrative
Agent to take such action on its behalf and to exercise such powers under the
Loan Documents as are specifically delegated to the Administrative Agent by the
terms thereof together with such powers as are reasonably incidental thereto.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-

 

163



--------------------------------------------------------------------------------

agents selected and appointed by such Administrative Agent. Each of the
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through Affiliates or its or its Affiliates’
employees. The exculpatory provisions of the following paragraphs shall apply to
any such sub-agent, to the Affiliates of the Administrative Agent and any such
sub-agent and to the directors, officers and employees of the Administrative
Agent, any such sub-agent and their respective Affiliates.

The Administrative Agent is hereby expressly authorized and directed by the
Lenders to the extent provided in this Agreement, without hereby limiting any
implied authority, (a) to receive on behalf of the Lenders all payments of
principal of and interest on the Loans and all other amounts due to the Lenders
under the Loan Documents, and promptly to distribute to each Lender its proper
share of each payment so received; (b) to give notice on behalf of each of the
Lenders to the Borrowers of any Event of Default specified in this Agreement of
which the Administrative Agent has actual knowledge acquired in connection with
its agency hereunder; and (c) to distribute to each Lender copies of all
notices, financial statements and other materials delivered by the Borrowers
pursuant to the Loan Documents as received by the Administrative Agent.

Neither the Administrative Agent nor any of their directors, officers, employees
or agents shall be liable as such for any action taken or omitted to be taken by
it or them under the Loan Documents or in connection therewith (a) at the
request or with the approval of the Required Lenders (or, if otherwise
specifically required hereunder, the consent of all the Lenders) or (b) in the
absence of its or their own bad faith, gross negligence or willful misconduct.
Each Lender acknowledges that it has decided to enter into this Agreement and to
extend the Loans hereunder based on its own analysis of the creditworthiness of
the Borrowers and agrees that the Administrative Agent shall bear no
responsibility for such creditworthiness.

The Administrative Agent shall not be responsible in any manner to any of the
Lenders for the effectiveness, enforceability, genuineness, validity or due
execution of the Loan Documents or any other agreements or certificates,
requests, financial statements, notices or opinions of counsel or for any
recitals, statements, warranties or representations contained in the Loan
Documents or in any such instrument or be under any obligation to ascertain or
inquire as to the performance or observance of any of the terms, provisions,
covenants, conditions, agreements or obligations of the Loan Documents or any
other agreements on the part of any Loan Party and, without limiting the
generality of the foregoing, the Administrative Agent shall, in the absence of
knowledge to the contrary, be entitled to accept any certificate furnished
pursuant to any Loan Document as conclusive evidence of the facts stated therein
and shall be entitled to rely on any

 

164



--------------------------------------------------------------------------------

note, notice, consent, certificate, affidavit, letter, telegram, teletype or
telecopy message, statement, order or other document which it reasonably
believes to be genuine and correct and to have been signed or sent by the proper
Person or Persons. It is understood and agreed that the Administrative Agent may
exercise its rights and powers under other agreements and instruments to which
it is or may be a party and engage in other transactions with Lyondell or any
Subsidiary or other Affiliate as though it were not the agent of the Lenders
hereunder.

The Administrative Agent may consult with legal counsel selected by it in
connection with matters arising under the Loan Documents and any action taken or
suffered in good faith by it in accordance with the opinion of such counsel
shall be full justification and protection to it. The Administrative Agent may
exercise any of its powers and rights and perform any duty under the Loan
Documents through agents or attorneys.

The Lenders shall ratably, in accordance with their Credit Exposures at the time
of demand for indemnification hereunder, indemnify the Administrative Agent, in
its capacity as agent on behalf of the Lenders (to the extent not reimbursed by
the Borrowers pursuant to the terms hereof and without limiting the obligations
of the Borrowers to do so) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as results from such Administrative Agent’s gross negligence or
willful misconduct) that such Administrative Agent may suffer or incur in
connection with this Agreement or any action taken or omitted by it under the
Loan Documents.

The Administrative Agent may at any time give 30 days’ prior written notice of
its resignation to the Lenders and the Borrowers. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with Borrowers, to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States; provided that such successor shall comply with the
requirements of Section 2.20(e) prior to becoming the successor under this
Agreement; provided further that, so long as there has been no Event of Default,
the Required Lenders shall not appoint a foreign agent as successor if such
appointment would result in a tax gross-up or indemnification payment under this
Agreement unless (i) the Required Lenders determine, in their reasonable
discretion, that such appointment is necessary to avoid material adverse
economic, legal or regulatory consequences, (ii) the appointment is at the
request of the Borrowers’ Agent or (iii) the appointment is required by law. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on

 

165



--------------------------------------------------------------------------------

behalf of the Lenders appoint a successor Administrative Agent meeting the
qualifications set forth above provided that if the Administrative Agent shall
notify Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security as nominee until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through an Administrative Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article 8 and Section 10.05 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Affiliates, and the officers, directors, partners, employees, agents,
advisors and attorneys-in-fact of such Administrative and Affiliates in respect
of any actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.

The Lenders hereby acknowledge that the Administrative Agent shall not be under
any duty to take any discretionary action permitted to be taken by it pursuant
to the provisions of this Agreement unless it shall be requested in writing to
do so by the Required Lenders or, where required, all the Lenders.

No Agent other than the Administrative Agent shall have any responsibility,
obligation or liability whatsoever under the Loan Documents in such capacity
(other than as set forth in Section 10.14).

ARTICLE 9

THE OBLIGORS

SECTION 9.01. Appointment and Authorization of Borrowers’ Agent. Each of the
Borrowers irrevocably appoints and authorizes the Borrowers’ Agent,

 

166



--------------------------------------------------------------------------------

as agent on its behalf, to exercise in its discretion all of the rights and
powers of the Borrowers or any of them under the Loan Documents. Each of the
Borrowers irrevocably agrees that the Agents and the Lenders may conclusively
rely on the authority of the Borrowers’ Agent in the exercise of such rights and
powers.

SECTION 9.02. Joint and Several Obligations. The obligations of the Borrowers
under the Loan Documents shall be joint and several. The Agents and the Lenders
may enforce against any one or more Borrowers the obligations of the Borrowers
to make the payments due under the Loan Documents, and each Borrower shall be
responsible to the Agents and the Lenders for the full amount of such payments
due. The obligations of each of the Borrowers under the Loan Documents shall be
unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:

(i) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of any other Loan Party under any Loan Documents, by operation
of law or otherwise;

(ii) any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of any other Loan Party under any Loan
Documents;

(iii) any change in the existence, structure or ownership of any other Loan
Party;

(iv) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any other Loan Party or its assets or any resulting release or
discharge of any obligation of any other Loan Party under any Loan Documents;

(v) any invalidity or unenforceability relating to or against any other Loan
Party for any reason of any Loan Documents, or any provision of applicable law
or regulation purporting to prohibit the payment by any other Loan Party of the
principal of or interest on any Note or any other amount payable by any other
Loan Party under any Loan Documents; or

(vi) any other act or omission to act or delay of any kind by any other Loan
Party or any other corporation or Person or any other circumstance whatsoever
which might, but for the provisions of this paragraph, constitute a legal or
equitable discharge of the Borrowers’ obligations hereunder.

 

167



--------------------------------------------------------------------------------

SECTION 9.03. Contribution; Subordination. Each Borrower (a “Contributing
Borrower”) agrees that when a payment shall be made by any other Borrower under
the Loan Documents upon enforcement thereof (such other Borrower, the “Claiming
Borrower”), the Contributing Borrower shall indemnify the Claiming Borrower in
an amount equal to the amount of such payment multiplied by a fraction of which
the numerator shall be the net worth of the Contributing Borrower on
December 31, 2007 (or, with respect to any Borrower becoming a party hereto
after the Effective Date, the date such Contributing Borrower became a Borrower)
and the denominator shall be the aggregate net worth of all Borrowers on
December 31, 2007 (or, in the case of any Borrower becoming a party hereto after
the Effective Date, the date such Borrower became a Borrower). All rights of the
Borrowers under this Section and any other rights of indemnity, contribution or
subrogation under applicable law or otherwise shall be fully subordinated to the
indefeasible payment in full in cash of all amounts payable by the Borrowers
pursuant to the Loan Documents.

ARTICLE 10

MISCELLANEOUS

SECTION 10.01. Notices. Except as specifically provided elsewhere herein,
notices and other communications provided for herein shall be in writing and
shall be delivered or mailed (or, if by telecopy or electronic communication
equipment of the sending party, delivered by such equipment) addressed:

(a) If to any or all of the Borrowers, in all cases to the Borrowers’ Agent at:

Lyondell Chemical Company

1221 McKinney Street, Suite 700

Houston, Texas 77010

Telecopy: 713-652-4598

Attention of Treasury Department

(b) If to the Administrative Agent, in all cases to:

Citibank, N.A.

390 Greenwich Street

1st Floor

New York, New York 10013

Telecopy: 212-723-8721

Attention of David Jaffe

 

168



--------------------------------------------------------------------------------

(c) If to any Lender, in all cases to it at its address as set forth in its
Administrative Questionnaire or as it shall subsequently specify in writing to
the Borrowers and the Administrative Agent.

(d) If to the Swingline Lender or Fronting Bank, to it at:

Citibank, N.A.

390 Greenwich Street

1st Floor

New York, New York 10013

Telecopy: 212-723-8721

Attention of David Jaffe

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement (other than telephonic notices permitted
hereunder) shall be deemed to have been given on the date of receipt if
delivered by hand or overnight courier service or sent by telecopy or electronic
communication equipment of the sender, or on the date five (5) Business Days
after dispatch by certified or registered mail if mailed, in each case
delivered, sent or mailed (properly addressed) to such party as provided in this
Section 10.01 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 10.01.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrowers’ Agent, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

SECTION 10.02. No Waivers; Amendments. (a) No failure or delay of any Fronting
Bank, any Agent or any Lender in exercising any power or right under any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Agents, the Fronting Banks and the Lenders under the Loan Documents are
cumulative and not exclusive of any rights or remedies which they would
otherwise have. Except as may be otherwise expressly provided herein, no waiver
of any provision of this Agreement nor any consent to any departure by any
Borrower therefrom shall in any event be effective unless the same shall be in

 

169



--------------------------------------------------------------------------------

writing and signed by the Required Lenders (unless otherwise specified herein),
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on the Borrowers in any
case shall entitle the Borrowers to any other or further notice or demand in
similar or other circumstances. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether any Agent, any
Lender or any Fronting Bank may have had notice or knowledge of such Default at
the time.

(b) Neither this Agreement nor any Exhibit or Schedule hereto may be amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers’ Agent on behalf of the Borrowers and by the Required Lenders;
provided, however, that no such agreement shall (i) increase the Commitment of
any Lender, or subject any Lender to any additional obligation, without the
prior written consent of such Lender, (ii) postpone any scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any Fee payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iii) amend or modify or otherwise affect the rights or duties of any Agent, any
Fronting Bank or the Swingline Lender without its prior written consent,
(iv) amend or modify the definition of “Required Lenders”, or otherwise change
the percentage of Commitments or Credit Exposures, or the number of Lenders,
which shall be required for the Lenders or any of them to take action hereunder,
or increase the amount of the Total Commitment (including through any increase
in the amount specified in Section 2.22(d)), or amend or modify Section 2.17,
Section 2.19, this Section 10.02 or Section 10.05, in each case without the
prior written consent of each Lender, (v) amend or modify the definitions of
“Available Inventory”, “Available Receivables”, “Borrowing Base”, “Collateral
Availability”, “Eligible Inventory”, “Eligible Receivables”, “Ineligible
Inventory”, or “Ineligible Receivables”, in each case without the prior written
consent of Lenders having aggregate Credit Exposures representing at least 66
 2/3% of the sum of all Credit Exposures at such time; provided that any
increase in any percentage set forth in the definition of “Available Inventory”
or “Available Receivables”, or any amendment of the definition of “Available
Inventory” or “Available Receivables” that would have the effect of so
increasing any such percentage, shall require the prior written consent of each
Lender or (vi) amend or modify the Superpriority Claim status of the Lenders
under the Orders or under any other Loan Document, or waive or amend
Section 7.01(m), or permit any release of Collateral or Guarantees under the
Loan Documents except in accordance with subsection (c) below, in each case
without the prior written consent of each Lender. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment,

 

170



--------------------------------------------------------------------------------

waiver or consent hereunder, except that the Commitment of such Defaulting
Lender may not be increased or decreased without the consent of such Defaulting
Lender (it being understood that a waiver of any condition precedent set forth
in Article IV or waiver of any Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitments).

(c) Any provision of the Collateral Documents or the Foreign Guarantee may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by each Loan Party thereto whose consent to such amendment or waiver is
required by the terms of such Loan Document and by and the Administrative Agent
with the consent of the Required Lenders; provided that no such amendment or
waiver shall, unless signed by all the Lenders, effect or permit a release of,
or the consensual subordination of the Liens of the Collateral Documents on, all
or substantially all of the Collateral or release all or substantially all of
the aggregate value of the Guarantees under the Loan Documents. Notwithstanding
the foregoing, Collateral (but not the proceeds thereof) shall be released from
the Lien of the Collateral Documents, and a Loan Party (other than Lyondell)
shall be released from such obligations, from time to time as necessary to
effect any sale of assets, including the sale of a Subsidiary Loan Party,
permitted by the Loan Documents, and the Administrative Agent shall execute and
deliver all release documents reasonably requested to evidence such release
(without the requirement of consent from any Lender).

(d) Any provision of the Intercreditor Agreement may be amended or waived on
behalf of the Lenders by the Administrative Agent with the consent of the
Required Lenders; provided that no such amendment shall change the order of
priority of payments set forth in Section 4 of the Intercreditor Agreement
without the written consent of each Lender adversely affected thereby.

(e) If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all affected Lenders, the consent of the
Required Lenders is obtained but the consent of other Lenders whose consent is
required is not obtained (any such Lender whose consent is not obtained being
referred to as a “Non-Consenting Lender”), then, so long as the Lender that is
the same entity as the Administrative Agent is not a Non-Consenting Lender, at
the Borrowers’ request, the Administrative Agent in its sole discretion (but
shall have no obligation) or a Transferee with the Administrative Agent’s
consent (not to be unreasonably withheld) to purchase from such Non-Consenting
Lender, and such Non-Consenting Lender agrees that it shall, upon the
Administrative Agent’s request, sell and assign to the Lender that is the same
entity as the Administrative Agent or to such Transferee, all of the Commitment
and Loans of such Non-Consenting Lender for an amount equal to the outstanding
principal amount of the

 

171



--------------------------------------------------------------------------------

Loans by the Non-Consenting Lender plus all accrued interest and fees with
respect thereto through the date of sale, such purchase and sale to be
consummated pursuant to an executed Assignment and Acceptance.

(f) It is understood that the operation of Section 2.22 in accordance with its
terms is not an amendment subject to this Section 10.02.

(f) Notwithstanding the foregoing, any Loan Document may be amended by the
Administrative Agent and the Borrowers to correct any typographical error or
similar defect.

SECTION 10.03. Payments. Except as otherwise provided in this Agreement, all
payments to be made by the Borrowers to the Lenders hereunder shall be made to
the Administrative Agent in immediately available funds at Citibank, N.A., 388
Greenwich Street, New York, New York 10013, Attention: David Jaffe (Account
Number 3685-2248, ABA 021000089 and Reference: Lyondell Chemical Company) not
later than 12:30 p.m., New York City time, on the date due. Funds received after
the applicable time shall be deemed to have been received by the Lenders on the
following Business Day.

Unless otherwise provided herein, if any payment of principal, interest or any
other amount payable by the Borrowers hereunder shall fall due on a day that is
not a Business Day, then such due date shall be extended to the next succeeding
Business Day, and such extension of time shall be included in computing
interest, if any, in connection with such payment.

Upon receipt of any payment for the accounts of the Lenders hereunder, the
Administrative Agent will promptly distribute to each Lender its share of such
payment.

SECTION 10.04. Governing Law; Submission to Jurisdiction. (a) THIS AGREEMENT
SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK AND (TO THE EXTENT APPLICABLE) THE BANKRUPTCY CODE.

(b) To the extent it may effectively do so under applicable law, each Borrower
(i) irrevocably submits to the nonexclusive jurisdiction of the Bankruptcy Court
and, if the Bankruptcy Court does not have (or abstains from) jurisdiction, any
New York State or Federal court sitting in the Borough of Manhattan, The City of
New York, over any suit, action or proceeding arising out of or relating to any
Loan Document or any other document contemplated thereby, and (ii) irrevocably
waives and agrees not to assert, by way of motion, as a defense or otherwise,
any claim that it is not subject to the jurisdiction of any

 

172



--------------------------------------------------------------------------------

such court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(c) Each Borrower agrees, to the fullest extent it may effectively do so under
applicable law, that a judgment in any suit, action or proceeding of the nature
referred to in paragraph (b) above brought in any such court shall be conclusive
and binding upon such Borrower and may be enforced in the courts of the United
States of America or the State of New York (or any other courts to the
jurisdiction of which such Borrower is or may be subject) by a suit upon such
judgment.

(d) To the extent it may effectively do so under applicable law, each Borrower
consents to process being served in any suit, action or proceeding of the nature
referred to in paragraph (b) by mailing a copy thereof by registered or
certified mail, postage prepaid, return receipt requested, to the address of
such Borrower set forth or referred to in Section 10.01. To the extent it may
effectively do so under applicable law, each Borrower agrees that such service
(i) shall be deemed in every respect effective service of process upon such
Borrower in any such suit, action or proceeding and (ii) shall be taken and held
to be valid personal service upon and personal delivery to such Borrower.

(e) Nothing in this Section 10.04 shall affect the right of any Agent or Lender
to serve process in any manner permitted by law, or limit any right that any
Agent or Lender may have to bring proceedings against any Borrower in the courts
of any jurisdiction or to enforce in any lawful manner a judgment obtained in
one jurisdiction in any other jurisdiction.

SECTION 10.05. Expenses; Documentary Taxes; Indemnity. (a) The Borrowers shall
pay (i) all reasonable out of pocket expenses incurred by the Administrative
Agent, the Fronting Banks, the Arrangers, the Lenders as of the Initial Funding
Date and their respective Affiliates, including the reasonable fees, charges and
disbursements of Davis Polk & Wardwell, special counsel for the Agents and any
local counsel retained by them, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by the
Fronting Banks in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder and (iii) all
reasonable out of pocket expenses incurred by the Administrative Agent, the
Fronting Banks, the Arrangers or any Lender, including the reasonable fees,

 

173



--------------------------------------------------------------------------------

charges and disbursements of any counsel for the Administrative Agent, the
Fronting Banks or any Lender, in connection with the enforcement or protection
of its rights in connection with any Loan Document, including its rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out of pocket expenses incurred during any workout
or restructuring in respect of such Loans or Letters of Credit.

(b) The Borrowers shall indemnify each Agent, each Fronting Bank and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of any actual or threatened claim, litigation, investigation or
proceeding, whether based on contract, tort or any other theory and regardless
of whether any Indemnitee is a party thereto, relating to (i) the execution or
delivery of the Loan Documents or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
under the Loan Documents or the consummation of the transactions contemplated
thereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by a Fronting Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), or (iii) any
actual or alleged presence or Release of Hazardous Materials on or from any
property owned or operated by Lyondell or any of its Subsidiaries, or any
Environmental Liability related in any way to Lyondell or any of its
Subsidiaries; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses resulted from the gross negligence or willful misconduct of
such Indemnitee. Without limiting the generality of the foregoing, each Borrower
hereby waives all rights for contribution or any other rights of recovery with
respect to liabilities, losses, damages, costs and expenses arising under or
related to Environmental Laws that it might have by statute or otherwise against
any Indemnitee. No Indemnitee shall be liable for any damages arising from the
use by others of any information or other materials obtained through IntraLinks
or other similar information transmission systems in connection with this
Agreement, nor shall any Indemnitee or the Borrowers or any Subsidiary have any
liability for any special, punitive, indirect or consequential damages relating
to this Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Effective Date).

(c) The provisions of this Section 10.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the

 

174



--------------------------------------------------------------------------------

consummation of the transactions contemplated hereby, the repayment of the
Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Lenders or the Administrative Agent. All amounts due under this
Section 10.05 shall be payable on written demand therefor.

SECTION 10.06. Survival of Agreements, Representations and Warranties, Etc. All
warranties, representations and covenants made by any Loan Party herein or in
any certificate or other instrument delivered by any Loan Party or on its behalf
in connection with the Loan Documents shall be considered to have been relied
upon by the Lenders and shall survive the making of the Loans and issuance of
any Letters of Credit herein contemplated regardless of any investigation made
by the Lenders or the Agents or on their behalf and shall continue in full force
and effect so long as any amount due or to become due hereunder is outstanding
and unpaid. The right of each Lender to receive payments pursuant to Sections
2.14, 2.16 and 2.20 shall survive the termination of this Agreement and the
repayment of the Loans.

SECTION 10.07. Successors and Assigns. (a) This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns (including any Affiliate of a Fronting Bank that issues any Letter
of Credit). No Borrower may assign or transfer any of its rights or obligations
hereunder without the prior written consent of all of the Lenders.

(b) Each Lender may assign all or a portion of its interests, rights and
obligations under this Agreement (including all or a portion of its Commitment
(if still in existence) and the Loans at the time owing to it) to one or more
assignees (other than (x) the Company, any Subsidiary or any of their respective
Affiliates and (y) any natural Person); provided, however, that (i) except in
the case of an assignment by a Lender to an Affiliate of such Lender, to another
Lender or to a Related Fund of a Lender, the Administrative Agent (and, in the
case of an assignment of all or a portion of a Commitment or any Lender’s
obligations in respect of its LC Exposure or Swingline Exposure, regardless of
the identity of the assignee, each Fronting Bank and the Swingline Lender) must
consent to such assignment in writing (which consent may not be unreasonably
withheld or delayed), (ii) each such assignment shall be of a constant, and not
a varying, percentage of all the assigning Lender’s rights and obligations under
this Agreement as a Lender, (iii) after giving effect to any such assignment,
(A) the aggregate amount of the Credit Exposure of the assigning Lender
(together with its Related Funds and its Affiliates) shall be either (x) $0 or
(y) $10,000,000 or more and (B) the aggregate amount of the Credit Exposure of
the assignee Lender (together with its Related Funds and its Affiliates) shall
be in the case of a Lender, $10,000,000 or more (or, in any case, any other
smaller amount agreed upon by

 

175



--------------------------------------------------------------------------------

the Administrative Agent); (iv) the parties to each such assignment shall
execute and deliver to the Administrative Agent for its acceptance and recording
in the Register an Assignment and Acceptance, together with (except in the case
of assignment to another Lender or an Affiliate or a Related Fund of a Lender) a
processing and recordation fee of $3,500 (provided that only one such fee shall
be required in the case of multiple assignments by a Lender on a single day to
funds managed or advised by the same investment advisor if such funds are not
Lenders hereunder); and (v) the Transferee, if not already a party thereto,
shall agree to be bound by the Senior Forbearance Agreement with respect to its
interest (if any) in the Senior First Lien Credit Agreement and the Bridge
Forbearance Agreement with respect to its interest (if any) in the Senior
Second/Third Lien Interim Loan Agreement. The Credit Exposures held by or
assigned to or by any Person and its Related Funds shall be aggregated for
purposes of determining compliance with the amount thresholds specified in this
Section. Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in each Assignment and Acceptance, which effective
date shall be (unless waived by the Administrative Agent) at least five
(5) Business Days after the execution thereof, (A) the assignee thereunder shall
be a party hereto, and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and (B) the assignor thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of the assignor’s rights and
obligations under this Agreement, the assignor shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.14, 2.16, 2.20
and 10.05 as well as to any interest and Unused Commitment Fee accrued for its
account hereunder and not yet paid).

(c) By executing and delivering an Assignment and Acceptance, the assignor and
the assignee thereunder shall be deemed to confirm to and agree with each other
and the Borrowers as follows: (i) such assignor warrants that it is the legal
and beneficial owner of the interest being assigned free and clear of any
adverse claim; (ii) except as set forth in clause (i) above, the assignor makes
no other representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
this Agreement or any other instrument or document furnished pursuant hereto or
thereto, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, or any other instrument or document
furnished pursuant hereto or thereto, or the financial condition of the
Borrowers or the performance or observance by the Borrowers of any of their
Obligations under this Agreement or any other instrument or document furnished
pursuant hereto or thereto; (iii) such assignee represents and warrants that it
is legally authorized to enter into such Assignment and Acceptance; (iv) such
assignee

 

176



--------------------------------------------------------------------------------

confirms that it has received a copy of this Agreement, together with copies of
the financial statements described in Section 3.05 or the most recent financial
statements delivered pursuant to Section 5.01, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (v) such
assignee will independently and without reliance upon the assignor and based on
such documents and information as it shall deem appropriate at the time continue
to make its own credit decisions in taking or not taking action under this
Agreement; (vi) such assignee appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers under the
Loan Documents, as are delegated to such Agent by the terms thereof, together
with such powers as are reasonably incidental thereto; and (vii) such assignee
agrees that it will, to the extent of the interest assigned to it, perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by the Lenders.

(d) The Borrowers agree that each Lender may without notice to or the consent of
the Borrowers, the Administrative Agent, any Fronting Bank or the Swingline
Lender sell participations to one or more banks or other entities (other than
the Company, any Subsidiary or any of their respective Affiliates) in all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment and the same portion of the
Revolving Loans owing to it) and the Borrowers agree that any purchaser of a
participation in such Loans so acquired may exercise any and all rights of
banker’s lien, setoff, counterclaim or otherwise with respect to any and all
moneys owing by the Borrowers to such purchaser as fully as if such purchaser
were a Lender acquiring such Loans hereunder in the amount of such participation
so long as the Borrower is notified of the participant’s participation hereunder
and such participant complies with Section 10.08 as if it were a Lender prior to
such exercise; provided, however, that (i) such selling Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the Borrowers for the performance of its obligations
hereunder, (iii) the participating lenders or other entities shall be entitled
to the benefit of the cost protection provisions contained in Sections 2.14,
2.16 and 2.20 to the same extent as if they were such Lender (but the amount
claimed by any participating lender or other entity shall not exceed the amount
that could have been claimed by the Lender from which it acquired its
participation), (iv) the Borrowers, the Agents, the Fronting Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement,
(v) the participating lenders or other entities, if not already a party or
parties thereto, shall agree to be bound by the Senior Forbearance Agreement
with respect to its interest (if any) in the Senior First Lien Credit Agreement
and the Bridge Forbearance Agreement with respect to its interest (if

 

177



--------------------------------------------------------------------------------

any) in the Senior Second/Third Lien Interim Loan Agreement, and (vi) such
Lender shall retain the sole right to enforce the obligations of the Borrowers
relating to the Loans and to approve, without the consent of or consultation
with any participant, any amendment, modification or waiver of any provision of
this Agreement (other than amendments, modifications or waivers with respect to
Fees payable hereunder or an increase in the amount of principal of or a
decrease in the rate at which interest is payable on the Loans, or an extension
of the dates fixed for payments of principal of or interest on the Loans or
payments of Fees). Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrowers, maintain a register
on which it enters the name and address of each participant and the amounts of
each participant’s participation (the “Participant Register”). The entries in
the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(e) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to Lyondell and its Subsidiaries furnished to the Lenders by or on
behalf of Lyondell and its Subsidiaries, as applicable; provided that, prior to
any such disclosure, each such assignee or participant or proposed assignee or
participant shall execute an agreement whereby such assignee or participant
shall agree (subject to customary exceptions) to preserve the confidentiality of
any confidential information relating to Lyondell and its any Subsidiary
received from the Agents or Lenders.

(f) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in The City of New York a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders and the Commitment (if
any) of, and the principal amount of the Loans and LC Disbursements owing to,
each Lender pursuant to the terms hereof (the “Register”), and no such
Assignment and Acceptance shall be effective until so recorded. The entries in
the Register shall be conclusive in the absence of manifest error and the
Borrowers, the Agents, the Fronting Banks and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrowers at any reasonable time and from time
to time upon reasonable prior notice. Upon its receipt of an executed Assignment
and Acceptance, together with any Note subject to such assignment, and the
payment of any processing and registration fee, the Administrative Agent shall
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the parties
thereto.

 

178



--------------------------------------------------------------------------------

(g) Any Lender may at any time pledge all or any portion of its rights under the
Loan Documents to secure obligations of such Lender, without the consent of any
party, without notice to any party and without payment of fees, in accordance
with applicable law, including without limitation any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge shall
release any Lender from its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Bank”) may grant to a special purpose funding vehicle (an “SPC”) of
such Granting Bank, identified as such in writing from time to time by the
Granting Bank to the Administrative Agent and the Borrowers, the option to
provide to the Borrowers all or any part of any Loan that such Granting Bank
would otherwise be obligated to make to the Borrowers pursuant to Section 2.02,
provided that (i) nothing herein shall constitute a commitment to make any Loan
by any SPC and (ii) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Bank shall be
obligated to make such Loan pursuant to the terms hereof. The making of a Loan
by an SPC hereunder shall be deemed to utilize the Commitments of all the
Lenders to the same extent, and as if, such Loan were made by the Granting Bank.
Each party hereto hereby agrees that no SPC shall be liable for any payment
under this Agreement for which a Lender would otherwise be liable, for so long
as, and to the extent, the related Granting Bank makes such payment. In
furtherance of the foregoing, each party hereto hereby agrees that, prior to the
date that is one (1) year and one (1) day after the payment in full of all
outstanding senior indebtedness of any SPC, it will not institute against, or
join any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or similar
proceedings under the laws of the United States of America or any State thereof.
In addition, notwithstanding anything to the contrary contained in this
Section 10.07, any SPC may assign all or a portion of its interests in any Loans
to its Granting Bank or to any financial institutions providing liquidity and/or
credit facilities to or for the account of such SPC to fund the Loans made by
such SPC or to support the securities (if any) issued by such SPC to fund such
Loans; provided, however, that except in the case of an assignment to a Granting
Bank or a financial institution that is either an affiliate of such SPC or
another Lender, the Administrative Agent and, unless an Event of Default has
occurred and is continuing, the Borrowers must consent to such assignment in
writing (which consent may not be unreasonably withheld). Each SPC shall execute
an agreement whereby such SPC shall agree (subject to customary exceptions) to
preserve the confidentiality of any confidential information relating to the
Borrowers and their Affiliates received from the Agents or Lenders.

 

179



--------------------------------------------------------------------------------

SECTION 10.08. Right of Setoff. (a) Upon the occurrence and during the
continuation of any Event of Default, subject to the Carve-Out, each Lender is
hereby authorized, in addition to any other right or remedy that any Lender may
have by operation of law or otherwise, at any time and from time to time,
without notice to the Borrowers except to the extent required by applicable law
or the Orders (any such notice being expressly waived by the Borrowers to the
maximum extent possible under applicable law), and subject to any requirements
or limitations imposed by applicable law, and without further order of or
application to the Bankruptcy Court, to exercise its banker’s lien or right of
setoff and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender or any of its Affiliates to or for the credit or the account of
any Borrower against any and all the obligations of the Borrowers now or
hereafter existing under any Loan Document, irrespective of whether or not such
Lender or any of its Affiliates shall have made any demand under such Loan
Agreement and although such obligations may be unmatured.

(b) Each Lender agrees promptly to notify the Administrative Agent and the
Borrowers after any such setoff and application; provided, however, that, to the
extent permitted by applicable law, the failure to give any such notice shall
not affect the validity of such setoff and application.

SECTION 10.09. Severability. In case any one or more of the provisions contained
in the Loan Documents shall be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
therein shall not in any way be affected or impaired thereby. The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 10.10. Cover Page, Table of Contents and Section Headings. The cover
page, Table of Contents and Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of or be taken into consideration in interpreting this Agreement.

SECTION 10.11. Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts with the same effect as if the signatures thereon and
hereon were upon the same instrument. Delivery by telecopier, PDF or other
electronic means of an executed counterpart of a signature page to this
Agreement shall be effective as delivery of an original executed counterpart of

 

180



--------------------------------------------------------------------------------

this Agreement. This Agreement shall become effective when copies hereof which,
when taken together, bear the signatures of each of the parties hereto shall
have been received by the Administrative Agent.

SECTION 10.12. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THE LOAN DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION

SECTION 10.13. Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof. Any previous agreement among the parties with respect to the
subject matter hereof is superseded by the Loan Documents and such letter
agreements, except to the extent expressly provided therein. Nothing in the Loan
Documents or such letter agreements or promissory notes, expressed or implied,
is intended to confer upon any party other than the parties hereto and thereto
and Indemnitees referred to in Section 10.05(b) any rights, remedies,
obligations or liabilities under or by reason of the Loan Documents or such
letter agreements or promissory notes.

SECTION 10.14. Confidentiality. Each of the Agents, each Fronting Bank, the
Lenders and the SPCs (as defined in Section 10.07(h)) agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies under any
Loan Document or any suit, action or proceeding relating to any Loan Document or
the enforcement of rights thereunder, (f) subject to obtaining a written
agreement containing provisions substantially the same as those of this Section
from the intended

 

181



--------------------------------------------------------------------------------

recipient of such Information, to any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement (including any assignee or any prospective assignee of an
SPC of the type described in the penultimate sentence of Section 10.07(h)),
(g) with the consent of the Borrowers, (h) for purposes of Section 10.07(h)
only, to any rating agency, (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to any Fronting Bank or any Agent or Lender on a
nonconfidential basis from a source other than the Borrowers or (j) to any
direct or indirect contractual counterparty in any swap, hedge or similar
agreement (or to such contractual counterparty’s professional advisor) so long
as the recipient of such Information agrees to be bound by the provisions of
this Section. For the purposes of this Section, “Information” means all
information received from the Borrowers relating to the Borrowers and their
Affiliates or their respective businesses, other than any such information that
is available to any Fronting Bank or any Agent or Lender on a nonconfidential
basis prior to disclosure by the Borrowers. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Notwithstanding
anything herein to the contrary, “Information” shall not include, and each party
hereto may disclose without limitation of any kind, any information with respect
to the “tax treatment” and “tax structure” (in each case, within the meaning of
Treasury Regulation Section 1.6011-4) of the transactions contemplated hereby
and all materials of any kind (including opinions or other tax analyses) that
are provided to such party relating to such tax treatment and tax structure.

SECTION 10.15. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, without
the prior written consent of the Administrative Agent. The provision of this
Section 10.15 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.

SECTION 10.16. Forbearance Agreements. Each Lender shall, or in the case of a
Lender which holds beneficial ownership in the loans under the Senior First Lien
Credit Agreement or the Senior Second/Third Lien Interim Loan Agreement through
a participation, shall instruct its respective participant

 

182



--------------------------------------------------------------------------------

counterpart to, execute and deliver to the Borrowers the Senior Forbearance
Agreement or the Bridge Forbearance Agreement, as applicable, and in any event
by becoming a Lender shall be deemed to have agreed to said Senior Forbearance
Agreement or Bridge Forbearance Agreement, with such modification applicable to
individual parties as Borrowers and such parties agree. Any Person that has
credit exposure to the Loans, whether direct or indirect in the form of a
binding confirmed trade not yet settled, a total return swap or other
derivative, shall be deemed bound by the Senior Forbearance Agreement or the
Bridge Forbearance Agreement, as applicable.

 

183



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers as of the day and year first above
written.

 

LYONDELL CHEMICAL COMPANY, as a Borrower By:  

/s/ Alan Bigman

Name:   Alan Bigman Title:   Authorized Person BASELL USA INC., as a Borrower
By:  

/s/ Alan Bigman

Name:   Alan Bigman Title:   Authorized Person EQUISTAR CHEMICALS, LP, as a
Borrower By:  

/s/ Alan Bigman

Name:   Alan Bigman Title:   Authorized Person HOUSTON REFINING LP, as a
Borrower By:  

/s/ Alan Bigman

Name:   Alan Bigman Title:   Authorized Person
MILLENNIUM CHEMICALS INC., as a Borrower By:  

/s/ Alan Bigman

Name:   Alan Bigman Title:   Authorized Person

 

[SIGNATURE PAGE TO ABL DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

MILLENNIUM PETROCHEMICALS INC., as a Borrower By:  

/s/ Alan Bigman

Name:   Alan Bigman Title:   Authorized Person

 

[SIGNATURE PAGE TO ABL DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

LYONDELBASELL INDUSTRIES AF S.C.A., as the Company By:  

/s/ Bruce Dresbach

Name:   Bruce Dresbach Title:   Authorized Person

 

[SIGNATURE PAGE TO ABL DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CITIBANK, N.A. By:  

/s/ David Jaffe

Name:   David Jaffe Title:   Director Vice President

 

[SIGNATURE PAGE TO ABL DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC By:  

/s/ Craig Packer

Name:   Craig Packer Title:   Managing Director

 

[SIGNATURE PAGE TO ABL DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

MERRILL LYNCH CAPITAL CORPORATION By:  

/s/ Don Burkitt

Name:   Don Burkitt Title:   Vice President

 

[SIGNATURE PAGE TO ABL DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ABN AMRO BANK, N.V. By:  

/s/ Parker H. Douglas

Name:   Parker H. Douglas Title:   Senior Vice President By:  

/s/ Neil J. Bivona

Name:   Neil J. Bivona Title:   Senior Vice President

 

[SIGNATURE PAGE TO ABL DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

RZB FINANCE LLC By:  

/s/ Christoph Hoedl

Name:   Christoph Hoedl Title:   Group Vice President By:  

/s/ Randall Abrams

Name:   Randall Abrams Title:   Vice President

 

[SIGNATURE PAGE TO ABL DEBTOR-IN-POSSESSION CREDIT AGREEMENT]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as Lender By:  

/s/ Mary Evans

Name:   Mary Evans Title:   Associate Director By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director

 

[SIGNATURE PAGE TO ABL DEBTOR-IN-POSSESSION CREDIT AGREEMENT]